Exhibit 10.2

 

FORM OF OPERATING COMPANY AGREEMENT

 

 

 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF SK-EARTHLINK LLC

 

by and among

 

EARTHLINK, INC.;

 

SK TELECOM INTERNATIONAL, INC.;

 

SK-EARTHLINK MANAGEMENT CORP.

 

and

 

SK-EARTHLINK LLC

 

Dated as of                 , 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

ARTICLE 1

 

Definitions

 

 

 

 

 

 

1.1.

Certain Definitions

 

 

 

 

 

ARTICLE 2

 

The Operating Company and its Business

 

 

 

 

 

 

2.1.

Formation; Effectiveness

 

 

 

 

 

 

2.2.

Name

 

 

 

 

 

 

2.3.

Term

 

 

 

 

 

 

2.4.

Filing of Certificate and Amendments

 

 

 

 

 

 

2.5.

Purpose and Powers

 

 

 

 

 

 

 

2.5.1

Operating Company Purpose

 

 

 

 

 

 

 

 

2.5.2

Operating Company Powers

 

 

 

 

 

 

 

2.6.

Principal Office: Registered Agent

 

 

 

 

 

 

2.7.

Names and Addresses of Members

 

 

 

 

 

 

2.8.

Partnership Treatment

 

 

 

 

 

ARTICLE 3

 

Representations and Warranties

 

 

 

 

 

 

3.1.

Representations of SKTI, EarthLink and the Management Company

 

 

 

 

 

 

 

3.1.1

Power and Authority

 

 

 

 

 

 

 

 

3.1.2

Binding Agreement

 

 

 

 

 

 

 

 

3.1.3

Notices, Reports and Filings

 

 

 

 

 

 

 

 

3.1.4

Non-Contravention

 

 

 

 

 

 

ARTICLE 4

 

Transfer Restrictions

 

 

 

 

 

 

4.1.

Transfer Restrictions

 

 

 

 

 

 

 

4.1.1

Lock-In Period

 

 

 

 

 

 

 

 

4.1.2

Permitted Transfers

 

 

 

 

 

 

 

 

4.1.3

Agreement to be Bound

 

 

 

 

 

 

 

 

4.1.4

Effect of Transfer

 

 

 

 

 

 

 

4.2.

Prohibited Transferees

 

 

 

 

 

 

 

4.2.1

Non-EarthLink Prohibited Transferees

 

 

 

 

 

 

 

 

4.2.2

Non-SKT Prohibited Transferees

 

 

 

 

 

 

 

 

4.2.3

Limitation on Prohibited Transferees

 

 

i

--------------------------------------------------------------------------------


 

 

4.3.

Right of First Refusal

 

 

 

 

 

 

 

4.4.

Tag-along Right

 

 

 

 

 

 

 

4.5.

Limitation on the Right of First Refusal and Tag-along Right

 

 

 

 

 

 

 

4.6.

Put-Call on Contribution Breach

 

 

 

 

 

 

ARTICLE 5

 

RESTRICTED SERVICES

 

 

 

 

 

 

5.1.

Restricted Services

 

 

 

 

 

 

 

 

5.1.1

EarthLink Services

 

 

 

 

 

 

 

 

5.1.2

SKTI Services

 

 

 

 

 

 

 

 

5.1.3

Sales to Commercial Partners

 

 

 

 

 

 

 

5.2.

Products and Services Outside the Business Plan

 

 

 

 

 

 

 

5.3.

Wimax Enabled Devices

 

 

 

 

 

 

 

5.4.

CDMA Laptop Cards

 

 

 

 

 

 

 

5.5.

ASP

 

 

 

 

 

 

 

5.6.

Future Services

 

 

 

 

 

 

 

5.7.

Exclusivity

 

 

 

 

 

 

 

5.8.

Right of First Negotiation

 

 

 

 

 

 

 

5.9.

Availability of Injunctive Relief

 

 

 

 

 

 

ARTICLE 6

 

Management of The Operating Company

 

 

 

 

 

 

6.1.

Management of the Operating Company

 

 

 

 

 

 

 

 

6.1.1

Business Plan

 

 

 

 

 

 

 

 

6.1.2

Execute Documents

 

 

 

 

 

 

 

 

6.1.3

Retain and Terminate Personnel

 

 

 

 

 

 

 

 

6.1.4

Internal Controls

 

 

 

 

 

 

 

 

6.1.5

Outside Advisors

 

 

 

 

 

 

 

 

6.1.6

Books and Records

 

 

 

 

 

 

 

 

6.1.7

Tax Elections

 

 

 

 

 

 

 

 

6.1.8

Other Powers

 

 

 

 

 

 

 

6.2.

Compensation

 

 

 

 

 

 

 

6.3.

Issuances of Membership Units

 

 

 

 

 

 

 

6.4.

Officers

 

 

 

 

 

 

ARTICLE 7

 

Members

 

 

 

 

 

 

7.1.

Powers of Members

 

 

ii

--------------------------------------------------------------------------------


 

 

7.2.

Partition

 

 

 

 

 

 

 

7.3.

Place of Members’ Meetings

 

 

 

 

 

 

 

7.4.

Meetings

 

 

 

 

 

 

 

7.5.

Telephonic Meetings

 

 

 

 

 

 

 

7.6.

Notice of Meetings

 

 

 

 

 

 

 

7.7.

Waivers

 

 

 

 

 

 

 

7.8. [a05-2377_1ex10d2.htm#Quorum_140214]

Quorum [a05-2377_1ex10d2.htm#Quorum_140214]

 

 

 

 

 

 

 

7.9. [a05-2377_1ex10d2.htm#Proxies__140218]

Proxies [a05-2377_1ex10d2.htm#Proxies__140218]

 

 

 

 

 

 

 

7.10. [a05-2377_1ex10d2.htm#VotingPower_140220]

Voting Power [a05-2377_1ex10d2.htm#VotingPower_140220]

 

 

 

 

 

 

 

7.11. [a05-2377_1ex10d2.htm#WrittenConsent_140223]

Written Consent [a05-2377_1ex10d2.htm#WrittenConsent_140223]

 

 

 

 

 

 

 

7.12. [a05-2377_1ex10d2.htm#Liability_140225]

Liability [a05-2377_1ex10d2.htm#Liability_140225]

 

 

 

 

 

 

 

7.13. [a05-2377_1ex10d2.htm#DesignationOfTaxMattersMember_140229]

Designation of Tax Matters Member: Tax Matters
[a05-2377_1ex10d2.htm#DesignationOfTaxMattersMember_140229]

 

 

 

 

 

 

 

 

7.13.1 [a05-2377_1ex10d2.htm#Aud_140234]

Audit [a05-2377_1ex10d2.htm#Aud_140234]

 

 

 

 

 

 

 

 

7.13.2 [a05-2377_1ex10d2.htm#TaxFil_140238]

Tax Filings [a05-2377_1ex10d2.htm#TaxFil_140238]

 

 

 

 

 

 

 

 

7.13.3 [a05-2377_1ex10d2.htm#MaterialTaxElection_140251]

Material Tax Elections [a05-2377_1ex10d2.htm#MaterialTaxElection_140251]

 

 

 

 

 

 

ARTICLE 8 [a05-2377_1ex10d2.htm#Article8_140254]

 

Admission of Additional Members [a05-2377_1ex10d2.htm#Article8_140254]

 

 

 

 

 

 

8.1. [a05-2377_1ex10d2.htm#Admiss_140258]

Admission [a05-2377_1ex10d2.htm#Admiss_140258]

 

 

 

 

 

 

 

8.2. [a05-2377_1ex10d2.htm#AcceptanceOfPrior_140301]

Acceptance of Prior Acts [a05-2377_1ex10d2.htm#AcceptanceOfPrior_140301]

 

 

 

 

 

 

ARTICLE 9 [a05-2377_1ex10d2.htm#Article9_140327]

 

Capital Contributions and Capital Accounts
[a05-2377_1ex10d2.htm#Article9_140327]

 

 

 

 

 

 

9.1. [a05-2377_1ex10d2.htm#CapitalContributions_140331]

Capital Contributions [a05-2377_1ex10d2.htm#CapitalContributions_140331]

 

 

 

 

 

 

 

 

9.1.1 [a05-2377_1ex10d2.htm#InitialCapitalContribution_140333]

Initial Capital Contributions
[a05-2377_1ex10d2.htm#InitialCapitalContribution_140333]

 

 

 

 

 

 

 

 

9.1.2 [a05-2377_1ex10d2.htm#AdditionalCapitalContrib_140336]

Additional Capital Contributions
[a05-2377_1ex10d2.htm#AdditionalCapitalContrib_140336]

 

 

 

 

 

 

 

9.2. [a05-2377_1ex10d2.htm#MembershipUnitsCapitalContrib_140340]

Membership Units; Capital Contributions
[a05-2377_1ex10d2.htm#MembershipUnitsCapitalContrib_140340]

 

 

 

 

 

 

 

9.3. [a05-2377_1ex10d2.htm#CapitalAccounts_140347]

Capital Accounts [a05-2377_1ex10d2.htm#CapitalAccounts_140347]

 

 

 

 

 

 

 

 

9.3.1 [a05-2377_1ex10d2.htm#CapitalAccountIncreases_140350]

Capital Account Increases [a05-2377_1ex10d2.htm#CapitalAccountIncreases_140350]

 

 

 

 

 

 

 

 

9.3.2 [a05-2377_1ex10d2.htm#CapitalAccountDecrease_140353]

Capital Account Decreases [a05-2377_1ex10d2.htm#CapitalAccountDecrease_140353]

 

 

 

 

 

 

 

 

9.3.3 [a05-2377_1ex10d2.htm#TransfereeCapitalAccou_140355]

Transferee Capital Accounts [a05-2377_1ex10d2.htm#TransfereeCapitalAccou_140355]

 

 

 

 

 

 

ARTICLE 10 [a05-2377_1ex10d2.htm#Article10_140357]

 

Tax Allocations [a05-2377_1ex10d2.htm#Article10_140357]

 

 

 

 

 

 

10.1. [a05-2377_1ex10d2.htm#AllocationOfProfits_140401]

Allocation of Profits [a05-2377_1ex10d2.htm#AllocationOfProfits_140401]

 

 

 

 

 

 

 

 

10.1.1 [a05-2377_1ex10d2.htm#PriorLossesAllocated_140404]

Prior Losses Allocated [a05-2377_1ex10d2.htm#PriorLossesAllocated_140404]

 

 

 

 

 

 

 

 

10.1.2 [a05-2377_1ex10d2.htm#PercentageInterests_140407]

Percentage Interests [a05-2377_1ex10d2.htm#PercentageInterests_140407]

 

 

 

 

 

 

 

10.2. [a05-2377_1ex10d2.htm#AllocationOfLosses_140410]

Allocation of Losses [a05-2377_1ex10d2.htm#AllocationOfLosses_140410]

 

 

iii

--------------------------------------------------------------------------------


 

 

 

10.2.1 [a05-2377_1ex10d2.htm#PercentageInterest_140416]

Percentage Interest [a05-2377_1ex10d2.htm#PercentageInterest_140416]

 

 

 

 

 

 

 

 

10.2.2 [a05-2377_1ex10d2.htm#LimitationOnAllocationOf_140422]

Limitation on Allocation of Losses
[a05-2377_1ex10d2.htm#LimitationOnAllocationOf_140422]

 

 

 

 

 

 

 

10.3. [a05-2377_1ex10d2.htm#SpecialAllocations_140428]

Special Allocations [a05-2377_1ex10d2.htm#SpecialAllocations_140428]

 

 

 

 

 

 

 

 

10.3.1 [a05-2377_1ex10d2.htm#MinimumGainChargeback_140430]

Minimum Gain Chargeback [a05-2377_1ex10d2.htm#MinimumGainChargeback_140430]

 

 

 

 

 

 

 

 

10.3.2 [a05-2377_1ex10d2.htm#QualifiedIncome_140434]

Qualified Income Offset [a05-2377_1ex10d2.htm#QualifiedIncome_140434]

 

 

 

 

 

 

 

 

10.3.3 [a05-2377_1ex10d2.htm#EliminationOfCapitalAccount_140439]

Elimination of Capital Account Deficits
[a05-2377_1ex10d2.htm#EliminationOfCapitalAccount_140439]

 

 

 

 

 

 

 

 

10.3.4 [a05-2377_1ex10d2.htm#AdjustmentsToCapitalAccount_140442]

Adjustments to Capital Accounts
[a05-2377_1ex10d2.htm#AdjustmentsToCapitalAccount_140442]

 

 

 

 

 

 

 

10.4. [a05-2377_1ex10d2.htm#OtherAllocationRules_140445]

Other Allocation Rules. [a05-2377_1ex10d2.htm#OtherAllocationRules_140445]

 

 

 

 

 

 

 

 

10.4.1 [a05-2377_1ex10d2.htm#CalculationOfProfitsAndLoss_140449]

Calculation of Profits and Losses
[a05-2377_1ex10d2.htm#CalculationOfProfitsAndLoss_140449]

 

 

 

 

 

 

 

 

10.4.2 [a05-2377_1ex10d2.htm#SubstantialEconomic_140452]

Substantial Economic Effect [a05-2377_1ex10d2.htm#SubstantialEconomic_140452]

 

 

 

 

 

 

 

 

10.4.3 [a05-2377_1ex10d2.htm#ClosingOfTheBooksMeth_140458]

Closing of the Books Method [a05-2377_1ex10d2.htm#ClosingOfTheBooksMeth_140458]

 

 

 

 

 

 

 

 

10.4.4 [a05-2377_1ex10d2.htm#BuiltinGainOrLos_140503]

Built-in Gain or Loss [a05-2377_1ex10d2.htm#BuiltinGainOrLos_140503]

 

 

 

 

 

 

 

 

10.4.5 [a05-2377_1ex10d2.htm#IncomeTaxEffects_140507]

Income Tax Effects [a05-2377_1ex10d2.htm#IncomeTaxEffects_140507]

 

 

 

 

 

 

ARTICLE 11 [a05-2377_1ex10d2.htm#Article11_140510]

 

Distributions [a05-2377_1ex10d2.htm#Article11_140510]

 

 

 

 

 

 

11.1. [a05-2377_1ex10d2.htm#Distribut_140514]

Distributions [a05-2377_1ex10d2.htm#Distribut_140514]

 

 

 

 

 

 

 

11.2. [a05-2377_1ex10d2.htm#DistributionOfTheProceedsUponD_140518]

Distribution of the Proceeds upon Dissolution
[a05-2377_1ex10d2.htm#DistributionOfTheProceedsUponD_140518]

 

 

 

 

 

 

 

 

11.2.1 [a05-2377_1ex10d2.htm#OperatingCompanyOblig_140521]

Operating Company Obligations
[a05-2377_1ex10d2.htm#OperatingCompanyOblig_140521]

 

 

 

 

 

 

 

 

11.2.2 [a05-2377_1ex10d2.htm#EmberLoans_140524]

Member Loans [a05-2377_1ex10d2.htm#EmberLoans_140524]

 

 

 

 

 

 

 

 

11.2.3 [a05-2377_1ex10d2.htm#CapitalAccoun_140527]

Capital Accounts [a05-2377_1ex10d2.htm#CapitalAccoun_140527]

 

 

 

 

 

 

 

 

11.2.4 [a05-2377_1ex10d2.htm#PercentageInte_140530]

Percentage Interests [a05-2377_1ex10d2.htm#PercentageInte_140530]

 

 

 

 

 

 

 

11.3. [a05-2377_1ex10d2.htm#NoWithdra_140535]

No Withdrawal [a05-2377_1ex10d2.htm#NoWithdra_140535]

 

 

 

 

 

 

 

11.4. [a05-2377_1ex10d2.htm#MandatoryTaxDistribu_140542]

Mandatory Tax Distribution [a05-2377_1ex10d2.htm#MandatoryTaxDistribu_140542]

 

 

 

 

 

 

 

11.5. [a05-2377_1ex10d2.htm#LimitationsOnDistributi_140546]

Limitations on Distributions
[a05-2377_1ex10d2.htm#LimitationsOnDistributi_140546]

 

 

 

 

 

 

ARTICLE 12 [a05-2377_1ex10d2.htm#Article12_140548]

 

Ancillary Agreements; Operating Budgets; Financial Reports
[a05-2377_1ex10d2.htm#Article12_140548]

 

 

 

 

 

 

12.1. [a05-2377_1ex10d2.htm#AncillaryAgreeme_140552]

Ancillary Agreements [a05-2377_1ex10d2.htm#AncillaryAgreeme_140552]

 

 

 

 

 

 

 

12.2. [a05-2377_1ex10d2.htm#OperatingBudge_140557]

Operating Budgets [a05-2377_1ex10d2.htm#OperatingBudge_140557]

 

 

 

 

 

 

 

12.3. [a05-2377_1ex10d2.htm#FinancialReport_140602]

Financial Reports. [a05-2377_1ex10d2.htm#FinancialReport_140602]

 

 

 

 

 

 

 

 

12.3.1 [a05-2377_1ex10d2.htm#AnnualStatemen_140605]

Annual Statements [a05-2377_1ex10d2.htm#AnnualStatemen_140605]

 

 

 

 

 

 

 

 

12.3.2 [a05-2377_1ex10d2.htm#QuarterlyStatem_140607]

Quarterly Statements [a05-2377_1ex10d2.htm#QuarterlyStatem_140607]

 

 

 

 

 

 

 

 

12.3.3 [a05-2377_1ex10d2.htm#MonthlyStateme_140610]

Monthly Statements [a05-2377_1ex10d2.htm#MonthlyStateme_140610]

 

 

 

 

 

 

 

 

12.3.4 [a05-2377_1ex10d2.htm#AdditionalInfor_140613]

Additional Information [a05-2377_1ex10d2.htm#AdditionalInfor_140613]

 

 

 

 

 

 

 

12.4. [a05-2377_1ex10d2.htm#BooksAndRecord_140619]

Books and Records [a05-2377_1ex10d2.htm#BooksAndRecord_140619]

 

 

iv

--------------------------------------------------------------------------------


 

ARTICLE 13 [a05-2377_1ex10d2.htm#Article13_140621]

 

Termination of The Operating Company; Liquidation and Distribution of Assets
[a05-2377_1ex10d2.htm#Article13_140621]

 

 

 

 

 

 

13.1. [a05-2377_1ex10d2.htm#NoDissoluti_140628]

No Dissolution [a05-2377_1ex10d2.htm#NoDissoluti_140628]

 

 

 

 

 

 

 

13.2. [a05-2377_1ex10d2.htm#EventsCausin_140634]

Events Causing Dissolution [a05-2377_1ex10d2.htm#EventsCausin_140634]

 

 

 

 

 

 

 

 

13.2.1 [a05-2377_1ex10d2.htm#WrittenConse_140639]

Written Consent [a05-2377_1ex10d2.htm#WrittenConse_140639]

 

 

 

 

 

 

 

 

13.2.2 [a05-2377_1ex10d2.htm#UnlawfulToCont_140643]

Unlawful to Continue [a05-2377_1ex10d2.htm#UnlawfulToCont_140643]

 

 

 

 

 

 

 

 

13.2.3 [a05-2377_1ex10d2.htm#OrderOfDissolu_140648]

Order of Dissolution [a05-2377_1ex10d2.htm#OrderOfDissolu_140648]

 

 

 

 

 

 

 

13.3. [a05-2377_1ex10d2.htm#Survi_140654]

Survival [a05-2377_1ex10d2.htm#Survi_140654]

 

 

 

 

 

 

 

13.4. [a05-2377_1ex10d2.htm#WindingU_140656]

Winding Up [a05-2377_1ex10d2.htm#WindingU_140656]

 

 

 

 

 

 

 

13.5. [a05-2377_1ex10d2.htm#FilingOfCertificateOfCancellat_140703]

Filing of Certificate of Cancellation
[a05-2377_1ex10d2.htm#FilingOfCertificateOfCancellat_140703]

 

 

 

 

 

 

 

13.6. [a05-2377_1ex10d2.htm#Material_140706]

Material Breach [a05-2377_1ex10d2.htm#Material_140706]

 

 

 

 

 

 

 

13.7. [a05-2377_1ex10d2.htm#ClaimsOfTheMemb_140710]

Claims of the Members [a05-2377_1ex10d2.htm#ClaimsOfTheMemb_140710]

 

 

 

 

 

 

ARTICLE 14 [a05-2377_1ex10d2.htm#Article14_140712]

 

Withdrawal of a Member [a05-2377_1ex10d2.htm#Article14_140712]

 

 

 

 

 

 

14.1. [a05-2377_1ex10d2.htm#WithdrawalOfAMemb_140717]

Withdrawal of a Member [a05-2377_1ex10d2.htm#WithdrawalOfAMemb_140717]

 

 

 

 

 

 

 

14.2. [a05-2377_1ex10d2.htm#EffectOfWithdraw_140721]

Effect of Withdrawal [a05-2377_1ex10d2.htm#EffectOfWithdraw_140721]

 

 

 

 

 

 

ARTICLE 15 [a05-2377_1ex10d2.htm#Article15_140724]

 

Exchange and Pre-emptive Rights [a05-2377_1ex10d2.htm#Article15_140724]

 

 

 

 

 

 

15.1. [a05-2377_1ex10d2.htm#ExchangeOfMembershipU_140727]

Exchange of Membership Units [a05-2377_1ex10d2.htm#ExchangeOfMembershipU_140727]

 

 

 

 

 

 

 

15.2. [a05-2377_1ex10d2.htm#PublicOfferingOfClassACommo_140734]

Public Offering of Class A Common Stock
[a05-2377_1ex10d2.htm#PublicOfferingOfClassACommo_140734]

 

 

 

 

 

 

 

15.3. [a05-2377_1ex10d2.htm#IssuanceAndConversionOfPrefer_140737]

Issuance and Conversion of Preferred Stock
[a05-2377_1ex10d2.htm#IssuanceAndConversionOfPrefer_140737]

 

 

 

 

 

 

 

15.4. [a05-2377_1ex10d2.htm#EquityPlanCompensat_140740]

Equity Plan Compensation [a05-2377_1ex10d2.htm#EquityPlanCompensat_140740]

 

 

 

 

 

 

 

15.5. [a05-2377_1ex10d2.htm#AvailabilityOfAuthorizedAndUnissu_140742]

Availability of Authorized and Unissued Class A Common Stock
[a05-2377_1ex10d2.htm#AvailabilityOfAuthorizedAndUnissu_140742]

 

 

 

 

 

 

 

15.6. [a05-2377_1ex10d2.htm#PreemptiveRight_140744]

Preemptive Rights [a05-2377_1ex10d2.htm#PreemptiveRight_140744]

 

 

 

 

 

 

ARTICLE 16 [a05-2377_1ex10d2.htm#Article16_140747]

 

Additional Agreements [a05-2377_1ex10d2.htm#Article16_140747]

 

 

 

 

 

 

16.1. [a05-2377_1ex10d2.htm#MaintenanceOfParentEntityA_140750]

Maintenance of Parent Entity as a Party
[a05-2377_1ex10d2.htm#MaintenanceOfParentEntityA_140750]

 

 

 

 

 

 

 

16.2. [a05-2377_1ex10d2.htm#Ertificat_140753]

Certificates [a05-2377_1ex10d2.htm#Ertificat_140753]

 

 

 

 

 

 

16.3. [a05-2377_1ex10d2.htm#Secur_140756]

Security [a05-2377_1ex10d2.htm#Secur_140756]

 

 

 

 

 

 

 

16.4. [a05-2377_1ex10d2.htm#LostOrDestroyedCertific_140759]

Lost or Destroyed Certificates
[a05-2377_1ex10d2.htm#LostOrDestroyedCertific_140759]

 

 

 

 

 

 

 

16.5. [a05-2377_1ex10d2.htm#MostFavoredComp_140801]

Most Favored Company [a05-2377_1ex10d2.htm#MostFavoredComp_140801]

 

 

 

 

 

 

 

16.6. [a05-2377_1ex10d2.htm#MostFavoredPricin_140803]

Most Favored Pricing [a05-2377_1ex10d2.htm#MostFavoredPricin_140803]

 

 

 

 

 

 

 

16.7. [a05-2377_1ex10d2.htm#ChangeOfContro_140805]

Change of Control [a05-2377_1ex10d2.htm#ChangeOfContro_140805]

 

 

 

 

 

 

 

16.8. [a05-2377_1ex10d2.htm#Standsti_140807]

Standstill [a05-2377_1ex10d2.htm#Standsti_140807]

 

 

 

 

 

 

 

16.9. [a05-2377_1ex10d2.htm#NonhireAndNonsolicitationOfE_140810]

Non-Hire and Non-Solicitation of Employees
[a05-2377_1ex10d2.htm#NonhireAndNonsolicitationOfE_140810]

 

 

v

--------------------------------------------------------------------------------


 

 

16.10. [a05-2377_1ex10d2.htm#MembersExpens_140816]

Members’ Expenses [a05-2377_1ex10d2.htm#MembersExpens_140816]

 

 

 

 

 

 

 

16.11. [a05-2377_1ex10d2.htm#Insuranc_140818]

Insurance [a05-2377_1ex10d2.htm#Insuranc_140818]

 

 

 

 

 

 

 

16.12. [a05-2377_1ex10d2.htm#FreedomOfActi_140822]

Freedom of Action [a05-2377_1ex10d2.htm#FreedomOfActi_140822]

 

 

 

 

 

 

 

16.13. [a05-2377_1ex10d2.htm#Indemnificat_140824]

Indemnification [a05-2377_1ex10d2.htm#Indemnificat_140824]

 

 

 

 

 

 

ARTICLE 17 [a05-2377_1ex10d2.htm#Rticle17_140827]

 

Dispute Resolution [a05-2377_1ex10d2.htm#Rticle17_140827]

 

 

 

 

 

 

17.1. [a05-2377_1ex10d2.htm#DisputeResolutio_140829]

Dispute Resolution [a05-2377_1ex10d2.htm#DisputeResolutio_140829]

 

 

 

 

 

 

 

 

17.1.1 [a05-2377_1ex10d2.htm#EgotiationBetweenExe_140831]

Negotiation Between Executives
[a05-2377_1ex10d2.htm#EgotiationBetweenExe_140831]

 

 

 

 

 

 

 

 

17.1.2 [a05-2377_1ex10d2.htm#MediationWithMutuallyAgree_140834]

Mediation With Mutually Agreed-Upon Neutral
[a05-2377_1ex10d2.htm#MediationWithMutuallyAgree_140834]

 

 

 

 

 

 

 

 

17.1.3 [a05-2377_1ex10d2.htm#Arbitra_140836]

Arbitration [a05-2377_1ex10d2.htm#Arbitra_140836]

 

 

 

 

 

 

 

 

17.1.4 [a05-2377_1ex10d2.htm#TollingOfStatutesOfLim_140839]

Tolling of Statutes of Limitation
[a05-2377_1ex10d2.htm#TollingOfStatutesOfLim_140839]

 

 

 

 

 

 

 

17.2. [a05-2377_1ex10d2.htm#RightToInjunctiveReliefBeforeAppo_140843]

Right to Injunctive Relief Before Appointment of Arbitrators
[a05-2377_1ex10d2.htm#RightToInjunctiveReliefBeforeAppo_140843]

 

 

 

 

 

 

ARTICLE 18 [a05-2377_1ex10d2.htm#Article18_140845]

 

Miscellaneous [a05-2377_1ex10d2.htm#Article18_140845]

 

 

 

 

 

 

18.1. [a05-2377_1ex10d2.htm#GoverningLa_140846]

Governing Law [a05-2377_1ex10d2.htm#GoverningLa_140846]

 

 

 

 

 

 

 

18.2. [a05-2377_1ex10d2.htm#Notice_140848]

Notices [a05-2377_1ex10d2.htm#Notice_140848]

 

 

 

 

 

 

 

18.3. [a05-2377_1ex10d2.htm#ComplianceWithApplicableLa_140853]

Compliance with Applicable Laws
[a05-2377_1ex10d2.htm#ComplianceWithApplicableLa_140853]

 

 

 

 

 

 

 

18.4. [a05-2377_1ex10d2.htm#Severabili_140855]

Severability [a05-2377_1ex10d2.htm#Severabili_140855]

 

 

 

 

 

 

 

18.5. [a05-2377_1ex10d2.htm#Ounterpa_140857]

Counterparts [a05-2377_1ex10d2.htm#Ounterpa_140857]

 

 

 

 

 

 

 

18.6. [a05-2377_1ex10d2.htm#Heading_140858]

Headings [a05-2377_1ex10d2.htm#Heading_140858]

 

 

 

 

 

 

 

18.7. [a05-2377_1ex10d2.htm#SuccessorsAndAss_140900]

Successors and Assigns [a05-2377_1ex10d2.htm#SuccessorsAndAss_140900]

 

 

 

 

 

 

 

18.8. [a05-2377_1ex10d2.htm#EntireAgreementAmendmen_140901]

Entire Agreement; Amendment; Waiver
[a05-2377_1ex10d2.htm#EntireAgreementAmendmen_140901]

 

 

 

 

 

 

 

18.9. [a05-2377_1ex10d2.htm#NoReliefOfLiabili_140903]

No Relief of Liabilities [a05-2377_1ex10d2.htm#NoReliefOfLiabili_140903]

 

 

 

 

 

 

 

18.10. [a05-2377_1ex10d2.htm#FurtherAssuranc_140904]

Further Assurances [a05-2377_1ex10d2.htm#FurtherAssuranc_140904]

 

 

 

 

 

 

 

18.11. [a05-2377_1ex10d2.htm#HirdPartyBenefic_140906]

Third Party Beneficiaries [a05-2377_1ex10d2.htm#HirdPartyBenefic_140906]

 

 

 

 

 

 

 

 

Exhibits

 

 

 

 

 

 

Exhibit A [a05-2377_1ex10d2.htm#ExhibitA_140927]

 

Business Plan [a05-2377_1ex10d2.htm#ExhibitA_140927]

 

 

 

 

 

 

 

 

Schedules

 

 

 

 

 

Schedule 9.1.1 [a05-2377_1ex10d2.htm#Schedule9_1_1_140934]

 

Capital Accounts [a05-2377_1ex10d2.htm#Schedule9_1_1_140934]

 

 

vi

--------------------------------------------------------------------------------


 

THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of SK-EarthLink LLC,
a Delaware limited liability company (the “Operating Company”), is made and
entered into as of               , 2005, by and among SK Telecom International,
Inc., a Delaware corporation (“SKTI”), EarthLink, Inc., a Delaware corporation
(“EarthLink”), the Management Company (as defined in Section 1.1) and the
Operating Company.

 

WHEREAS, the Operating Company is a joint venture established by EarthLink and
SK Telecom Co., Ltd., a corporation with limited liability organized under the
laws of The Republic of Korea (“SKT”), for the purpose of developing and
marketing branded wireless telecommunications services, including, without
limitation, handsets, voice services, data services (including CDMA laptop cards
and related software), stand-alone and other wireless services within the United
States;

 

WHEREAS, SKT, EarthLink and the Operating Company have entered into the
Contribution and Formation Agreement under the terms of which the Initial
Members have agreed to contribute certain assets to the Operating Company; and

 

WHEREAS, the Members desire to restrict the sale, transfer and distribution of
the JV Securities as provided herein and to set forth certain terms and
conditions by which the operation and management of the Operating Company will
be conducted;

 

NOW, THEREFORE, in consideration of the premises, mutual promises set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is acknowledged, the Parties agree as follows:

 


ARTICLE 1
DEFINITIONS


 


1.1.         CERTAIN DEFINITIONS.  FOR THE PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BESIDE THEM IN THIS SECTION
1.1.


 

“Act” shall mean the Delaware Limited Liability Company Act, as amended.

 

“Additional Capital” shall have the meaning set forth in Section 9.1.2.

 

“Additional Member” shall have the meaning set forth in Section 8.1.

 

“Adjusted Capital Account Deficit” shall have the meaning set forth in Section
10.2.2.

 

“Affiliate” shall mean with respect to any Person, any Person directly or
indirectly Controlling, Controlled by, or under common Control with such other
Person at any time during the period for which the determination of affiliation
is being made.

 

“Agreement” shall have the meaning set forth in the introductory paragraph.

 

“Ancillary Agreements” shall mean, collectively, the Stockholders’ Agreement,
the Contribution and Formation Agreement, and the Registration Rights Agreement.

 

--------------------------------------------------------------------------------


 

“ASP Items” shall have the meaning set forth in Section 5.5.

 

“Beneficial Owner” shall mean a person deemed to have “Beneficial Ownership” of
any securities pursuant to Rule 13d-3 and 13d-5 of the Exchange Act, as such
rules are in effect on the date of this Agreement, as well as any securities as
to which such Person has the right to become Beneficial Owner (whether such
right is exercisable immediately or only after the passage of time or the
occurrence of conditions) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights,
warrants or options, or otherwise; provided, however, that no Initial Member
shall be deemed the “Beneficial Owner” or to have “Beneficial Ownership” of, or
to “Beneficially Own,” any Membership Units or Shares owned by the other Initial
Member solely by virtue of the rights set forth in this Agreement.

 

“Board of Directors” shall mean the Board of Directors of the Management
Company.

 

“Business Plan” shall mean the set of detailed one-year and more general
five-year plans and projections with respect to the Operating Company.  Each
Business Plan shall contemplate, among other matters:  (a) the markets to be
covered by the Operating Company Business; (b) the activities of the Operating
Company; (c) amounts that must be invested or otherwise contributed to the
Operating Company by its Members, whether as capital contributions or loans,
during the calendar year following that of the approval of the Business Plan, as
well as the estimate for the four years immediately following; and (d) the rates
of return and profitability that are expected to be obtained by the Operating
Company.  The Business Plan shall include, among other matters:  (i) market and
feasibility studies; (ii) financial and market projections and schedules; (iii)
projected balance sheets and financial statements; (iv) projected cash flow; (v)
human resources plan; (vi) projected rates of return; (vii) timetables of
additional investments and other contributions and (viii) an annual budget
including, among other things, anticipated revenues, expenditures (capital and
operating) and cash requirements of the Operating Company for the following year
(the “Operating Budget”).

 

“Capital Account” when used with respect to any Member shall mean the capital
account maintained for such Member in accordance with Section 9.3, as said
capital account may be increased or decreased from time to time pursuant to the
terms of Sections 9.3.1 and 9.3.2.  The initial Capital Accounts shall be
determined in accordance with Schedule 9.1.1.

 

“Capital Contribution” when used with respect to any Member, shall mean the
amount of capital contributed by such Member to the Operating Company in
accordance with the Contribution and Formation Agreement or in accordance with
this Agreement, including without limitation Additional Capital.

 

“CEO” shall have the meaning set forth in Section 6.4.

 

“Certificate of Formation” shall mean the Certificate of Formation of the
Operating Company filed with the Delaware Secretary of State, as amended from
time to time.

 

2

--------------------------------------------------------------------------------


 

“Change of Control” shall mean the transfer of Control, or sale of all or
substantially all of the assets (in one or more related transactions), of a
holder of Class B Common Stock, from the Person that holds such Control or
assets, to another Person, but shall not include a transfer of Control, or such
sale of assets, to an Affiliate of such holder of Class B Common Stock.

 

“Class A Common Stock” shall mean the Class A Common Stock, par value $0.01 per
share, of the Management Company.

 

“Class A Options” shall have the meaning set forth in Article 5.5 of the
Management Company Certificate.

 

“Class B Common Stock” shall mean the Class B Common Stock, par value $0.01 per
share, of the Management Company.

 

“Class B Members” shall mean EarthLink, SKTI and any permitted successors or
assigns; provided that such Person or a Subsidiary or Parent Entity of such
Person owns a share of Class B Common Stock .

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Stock” shall mean the Class A Common Stock and the Class B Common Stock
of the Management Company.

 

“Confidentiality Agreement” shall mean the confidentiality agreement entered
into by and among EarthLink, SKT, SKTI, the Management Company and the Operating
Company as of the date hereof.

 

“Contracts” shall mean all agreements, contracts, leases and subleases, purchase
orders, arrangements, commitments, non-governmental licenses, notes, mortgages,
indentures or other obligations.

 

“Contribution and Formation Agreement” shall mean the Contribution and Formation
Agreement, dated as of January 26, 2005, entered into by and among SKT, SKTI and
EarthLink.

 

“Contribution Breach” shall have the meaning set forth in Section 4.6.

 

“Contribution Closing” shall mean the “Closing” as defined in the Contribution
and Formation Agreement.

 

“Control” as used with respect to any Entity, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management policies of such Entity through the ownership of voting securities or
by contract.

 

“EarthLink” shall have the meaning set forth in the introductory paragraph.

 

3

--------------------------------------------------------------------------------


 

“EarthLink Wireless” shall have the meaning set forth in Section 5.4.

 

“Entity” shall mean any corporation, firm, unincorporated organization,
association, partnership, limited partnership, limited liability company,
limited liability partnership, business trust, joint stock company, joint
venture organization, entity or business.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exclusivity Period” shall have the meaning set forth in Section 5.4.

 

“First Party” shall have the meaning set forth in Section 4.3.

 

“Fiscal Year” shall mean the Fiscal Year of the Operating Company, which shall
be the period commencing on January 1 in any year and ending on December 31 in
such year, or such other Fiscal Year that the Management Company shall
determine.

 

“GAAP” shall mean United States generally accepted accounting principles.

 

“Governmental Entity” shall mean any governmental or regulatory authority,
court, agency, commission, body or other similar entity.

 

“Initial Capital Contribution” shall have the meaning set forth in Section
9.1.1.

 

“Initial Member” shall mean SKTI, EarthLink and the Management Company and any
of their permitted successors or assigns.

 

“JV Securities” shall mean the Membership Units and the Shares.

 

“Litigation” shall mean any pending or threatened action, arbitration,
complaint, criminal prosecution, breach, violation, claim, demand or demand
letter, notice of non-compliance, default or breach, governmental or other
examination or investigation, hearing, inquiry, administrative or other
proceeding relating to or affecting the Operating Company, its business or its
assets.

 

“Lock-in Period” shall have the meaning set forth in Section 4.1.1.

 

“Losses” shall mean all losses, liabilities, damages, claims, demands,
judgments, fines, penalties, interest or settlements of any nature or kind,
whether absolute or contingent, matured or unmatured, liquidated or
unliquidated, accrued or unaccrued, known or unknown, including all reasonable
costs and expenses (legal, accounting or otherwise as such costs are incurred)
relating thereto, suffered by any Person, but excluding lost profits, exemplary,
indirect, special, incidental, punitive or consequential damages (except for any
such otherwise excluded damages payable to a Third Party by the Member or the
Operating Company).

 

“Management Company” shall have the meaning set forth in the introductory
paragraph and shall include any other successor Management Company selected in
accordance

 

4

--------------------------------------------------------------------------------


 

with the terms hereof.  Management Company shall be a “manager” of the Operating
Company within the meaning of Section 18-101(10) of the Act.

 

“Management Company Certificate” shall mean the Certificate of Incorporation of
Management Company, as in effect from time to time.

 

“Material Adverse Effect” shall have the meaning set forth in the Contribution
and Formation Agreement.

 

“Material Breach” shall mean a material breach of this Agreement or the
Ancillary Agreements that remains uncured for a period of ninety (90) days
following receipt of notice of such breach; provided, that the cure period may
be extended for an additional thirty (30) days if the breaching party is
actively and diligently exerting good faith efforts to cure the breach.

 

“Member” shall initially mean and refer to SKTI, EarthLink and the Management
Company, and shall thereafter refer to their respective successors and permitted
assigns, and any other members admitted to the Operating Company in accordance
with Section 8.1.

 

“Members’ Meeting” shall have the meaning set forth in Section 7.3.

 

“Membership Interest” shall mean a Member’s entire equity ownership interest in
the Operating Company at any particular time, including such Member’s share of
the profits and losses of the Operating Company and right to receive
distributions of the Operating Company’s assets, and all other benefits to which
a Member may be entitled, all in accordance with the provisions of this
Agreement and the Act, together with the obligations of such Member to comply
with all the terms and provisions of this Agreement.  The Membership Interests
constitute one class of limited liability company interest in the Operating
Company.

 

“Membership Unit” means a fractional, undivided share of the Membership
Interests of all Members issued pursuant to this Agreement.

 

“Membership Unit Exchange Rate” shall have the meaning set forth in Section
15.1.

 

“Officers” shall mean the Chief Executive Officer and Chief Financial Officer of
the Operating Company and such other officers of the Operating Company as shall
from time to time be appointed by the Management Company until such time as any
such officer is removed in accordance with the terms of his or her appointment.

 

“Operating Budget” shall have the meaning set forth in the definition of the
Business Plan.

 

“Operating Company Business” shall mean the business transacted by the Operating
Company and shall include the development and marketing of branded wireless
telecommunications services, including, without limitation, handsets, voice
services, data

 

5

--------------------------------------------------------------------------------


 

services (including CDMA laptop cards and related software), stand-alone and
other wireless services in the United States.

 

“Operating Company Products and Services” shall mean the products and services
which are offered and sold by the Operating Company or a Subsidiary thereof.

 

“Parent Entity” shall mean, with respect to any Entity that is a Subsidiary of a
Person, the Person that, directly or indirectly, Beneficially Owns at least
fifty percent (50%) of the equity of such Subsidiary and is not a Subsidiary of
any Person.

 

“Parties” shall initially mean SKTI, EarthLink and the Management Company and
shall thereafter include any other Person executing a counterpart of this
Agreement.

 

“Percentage Interest” shall mean a Member’s percentage interest in the Total
Outstanding Shares as determined by dividing the number of Total Outstanding
Shares owned by such Member or any Subsidiary or Parent Entity of such Member by
the number of Total Outstanding Shares then owned by all Members (including all
Subsidiaries or Parent Entities of such Members).  The Percentage Interests
owned by the Class B Members as of the Contribution Closing are set forth on
Schedule 9.1.1.

 

“Permitted Transfers” shall have the meaning set forth in Section 4.1.2.

 

“Person” shall mean any natural person or Entity.

 

“Preferred Stock” shall mean the preferred stock of the Management Company.

 

“Prohibited Transferees” shall have the meaning set forth in Section 4.2.

 

“Provider” shall have the meaning set forth in Section 5.5.

 

“Public Common Stock” shall mean the Class A Common Stock that has been
registered with the Securities and Exchange Commission for sale to the public.

 

“Public Offering” shall mean a sale of Public Common Stock to underwriters in a
bona fide, firm commitment underwriting pursuant to a registration statement on
Form S-1, SB-2 or S-3 (or a successor form) under the Securities Act.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement
dated as of the date hereof, entered into by and among SKT, EarthLink and the
Management Company.

 

“Regulations” shall mean the regulations promulgated under the Code from time to
time.

 

“Right of First Negotiation” shall have the meaning set forth in Section 5.8.

 

“Right of First Refusal” shall have the meaning set forth in Section 4.3.

 

6

--------------------------------------------------------------------------------


 

“ROFR Percentage Interest” shall mean the percentage as determined by dividing
the number of Total Outstanding Shares owned by a Second Party or any Subsidiary
or Parent Entity of such Second Party by the number of Total Outstanding Shares
then owned by all holders of Class B Common Stock and Subsidiaries and Parent
Entities of holders of Class B Common Stock, but excluding the Shares owned by
the First Party.

 

“ROFR Termination Date” shall have the meaning set forth in Section 4.3.

 

“Second Party” shall have the meaning set forth in Section 4.3.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Shares” shall mean the issued and outstanding Common Stock and the Preferred
Stock.

 

“SKT” shall have the meaning set forth in the Recitals.

 

“SKTI” shall have the meaning set forth in the introductory paragraph.

 

“Stockholders’ Agreement” shall mean and refer to the Stockholders’ Agreement
dated as of the date hereof, entered into by and among SKT, EarthLink and the
Management Company.

 

“Subject Interest” shall have the meaning set forth in Section 4.3.

 

“Subsidiary” shall mean, as to any Person, any Entity (i) of which such Person,
directly or indirectly, owns securities or other equity interests representing
fifty percent (50%) or more of the aggregate voting power or (ii) of which such
Person possesses the right to elect fifty percent (50%) or more of the directors
or Persons holding similar positions.  The Operating Company shall be deemed to
be a Subsidiary of the Management Company.

 

“Tag-along Election Notice” shall have the meaning set forth in Section 4.4.

 

“Tag-along Right” shall have the meaning set forth in Section 4.4.

 

“Tax Matters Member” shall have the meaning set forth in Section 7.13.

 

“Third Party” shall mean any Person other than EarthLink, SKTI, SKT, the
Operating Company, the Management Company or any Affiliate of the foregoing.

 

“Total Outstanding Shares” shall mean, from time to time, the sum of (a) the
number of shares of Class A Common Stock issued and outstanding and (b) the
number of shares of Class A Common Stock obtained if all issued and outstanding
shares of Class B Common Stock, Membership Units and shares of convertible
Preferred Stock were then converted into shares of Class A Common Stock in
accordance with Articles 5.1, 5.2 and 5.4, respectively, of the Management
Company Certificate.

 

7

--------------------------------------------------------------------------------


 

“Transfer” shall mean any direct or indirect sale, transfer, assignment, pledge,
hypothecation, mortgage or other disposition or encumbrance, of any beneficial
or economic interest in any JV Securities, including those by operation or
succession of law, merger or otherwise.  A Transfer of JV Securities shall be
deemed to have occurred upon any transfer of the stock of a Subsidiary holding
the JV Securities that results in such Entity no longer being a Subsidiary of a
Class B Member.  However, a Change of Control of a holder of Class B Common
Stock shall not be deemed to be a Transfer.

 

“Transfer Notice” shall have the meaning set forth in Section 4.3.

 

“VOIP” shall mean voice over Internet protocol.

 

“VoWiFi” shall mean voice over WiFi.

 

“Wimax Enable Devices” shall have the meaning set forth in Section 5.3.

 

“Withdrawal Event” shall have the meaning set forth in Section 14.1.

 


ARTICLE 2
THE OPERATING COMPANY AND ITS BUSINESS


 


2.1.         FORMATION; EFFECTIVENESS.  THE OPERATING COMPANY HAS BEEN FORMED AS
A DELAWARE LIMITED LIABILITY COMPANY PURSUANT TO SECTION 18-201(D) OF THE ACT. 
THIS AGREEMENT SHALL BECOME EFFECTIVE UPON EXECUTION BY ALL OF THE PARTIES
HERETO.


 


2.2.         NAME.  THE NAME OF THE OPERATING COMPANY SHALL BE SK-EARTHLINK LLC.


 


2.3.         TERM.  THE OPERATING COMPANY SHALL CONTINUE IN FULL FORCE AND
EFFECT UNTIL IT IS DISSOLVED, WOUND UP AND TERMINATED AS HEREINAFTER PROVIDED. 
THE OPERATING COMPANY SHALL EXIST AS A SEPARATE LEGAL ENTITY UNTIL THE
CANCELLATION OF THE CERTIFICATE OF FORMATION IN ACCORDANCE WITH THE ACT.


 


2.4.         FILING OF CERTIFICATE AND AMENDMENTS.  SUBJECT TO THE RESTRICTIONS
SET FORTH IN THE MANAGEMENT COMPANY CERTIFICATE, THE MANAGEMENT COMPANY SHALL
HAVE THE POWER AND AUTHORITY TO EXECUTE AND FILE OR CAUSE TO BE EXECUTED AND
FILED ANY REQUIRED AMENDMENTS TO THE CERTIFICATE OF FORMATION AND DO ALL OTHER
ACTS REQUIRED TO FORM THE OPERATING COMPANY AS A LIMITED LIABILITY COMPANY UNDER
THE LAWS OF THE STATE OF DELAWARE AND TO QUALIFY THE OPERATING COMPANY TO
CONDUCT BUSINESS IN EACH APPLICABLE JURISDICTION.


 


2.5.         PURPOSE AND POWERS.


 


2.5.1       OPERATING COMPANY PURPOSE.  THE PURPOSES OF THE OPERATING COMPANY
ARE TO (I) OPERATE THE OPERATING COMPANY BUSINESS, (II) MAKE SUCH ADDITIONAL
INVESTMENTS AND ENGAGE IN SUCH ADDITIONAL ACTIVITIES AS THE MANAGEMENT COMPANY
MAY APPROVE AND (III) ENGAGE IN ANY AND ALL ACTIVITIES AND EXERCISE ANY POWER
PERMITTED TO LIMITED LIABILITY COMPANIES UNDER THE LAWS OF THE STATE OF
DELAWARE.

 

8

--------------------------------------------------------------------------------


 


2.5.2       OPERATING COMPANY POWERS.  THE OPERATING COMPANY SHALL HAVE THE
POWER AND AUTHORITY TO DO ANY AND ALL ACTS NECESSARY, APPROPRIATE, PROPER,
ADVISABLE, INCIDENTAL OR CONVENIENT TO OR IN FURTHERANCE OF THE PURPOSES OF THE
OPERATION COMPANY SET FORTH IN THIS SECTION 2.5 AND TO CONDUCT ANY OTHER LAWFUL
ACTIVITY NOT SPECIFICALLY PROHIBITED TO LIMITED LIABILITIES COMPANIES UNDER THE
LAWS OF THE STATE OF DELAWARE.


 


2.6.         PRINCIPAL OFFICE:  REGISTERED AGENT.  THE PRINCIPAL OFFICE OF THE
OPERATING COMPANY SHALL INITIALLY BE LOCATED AT ATLANTA, GEORGIA AND MAY BE
CHANGED FROM TIME TO TIME AT THE DISCRETION OF THE MANAGEMENT COMPANY.  THE
MAILING ADDRESS OF THE OPERATING COMPANY SHALL BE SUCH ADDRESS AS MAY BE
SELECTED FROM TIME TO TIME BY THE MANAGEMENT COMPANY.  THE REGISTERED AGENT OF
THE OPERATING COMPANY SHALL BE THE CORPORATION TRUST COMPANY AND ITS REGISTERED
OFFICE SHALL BE CORPORATION TRUST CENTER, 1209 ORANGE STREET, WILMINGTON, NEW
CASTLE COUNTY, DELAWARE 19801.


 


2.7.         NAMES AND ADDRESSES OF MEMBERS.  THE NAMES AND ADDRESSES OF THE
INITIAL MEMBERS ARE AS FOLLOWS:


 

SK Telecom International, Inc.

The Concourse IV

1735 Technology Drive

8th Floor

San Jose, CA 95110

Attention:  Brian Kim, President

 

EarthLink, Inc.

1375 Peachtree Street, N.E.

Atlanta, Georgia  30309

Attention:  Chief Executive Officer

 

SK-EarthLink Management Corp.

1375 Peachtree Street, N.E.

Atlanta, Georgia  30309

Attention:  Chief Executive Officer

 


2.8.         PARTNERSHIP TREATMENT.  IT IS INTENDED THAT THE OPERATING COMPANY
WILL BE TREATED AS A PARTNERSHIP SOLELY FOR UNITED STATES FEDERAL AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, STATE AND LOCAL INCOME TAX PURPOSES.  THE
MEMBERS AGREE TO TAKE ANY ACTION REASONABLY REQUESTED BY THE OPERATING COMPANY
THAT MAY BE DESIRABLE TO ENSURE THAT THE OPERATING COMPANY IS SO TREATED.  NO
MEMBER SHALL TAKE ANY ACTION THAT IS INCONSISTENT WITH SUCH TREATMENT.

 

9

--------------------------------------------------------------------------------


 


ARTICLE 3
REPRESENTATIONS AND WARRANTIES


 


3.1.         REPRESENTATIONS OF SKTI, EARTHLINK AND THE MANAGEMENT COMPANY.  AS
OF THE DATE HEREOF, EACH OF SKTI, EARTHLINK AND THE MANAGEMENT COMPANY,
SEVERALLY AND NOT JOINTLY, REPRESENTS AND WARRANTS TO THE OTHERS AS SET FORTH
BELOW.


 


3.1.1       POWER AND AUTHORITY.  IT HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY AND HAS TAKEN ALL CORPORATE ACTION NECESSARY IN ORDER TO EXECUTE AND
DELIVER THIS AGREEMENT AND TO PERFORM FULLY ITS OBLIGATIONS HEREUNDER.


 


3.1.2       BINDING AGREEMENT.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY IT AND IS A VALID AND BINDING AGREEMENT OF IT ENFORCEABLE AGAINST
IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, FRAUDULENT
TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICABILITY
RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITY PRINCIPLES.


 


3.1.3       NOTICES, REPORTS AND FILINGS.  NO NOTICES, REPORTS OR OTHER FILINGS
ARE REQUIRED TO BE MADE BY IT WITH, NOR ARE ANY CONSENTS, REGISTRATIONS,
APPROVALS, PERMITS OR AUTHORIZATIONS REQUIRED TO BE OBTAINED BY IT FROM, ANY
GOVERNMENTAL ENTITY, IN CONNECTION WITH ITS EXECUTION AND DELIVERY OF THIS
AGREEMENT, EXCEPT THOSE THAT HAVE BEEN MADE OR OBTAINED OR THAT THE FAILURE TO
MAKE OR OBTAIN ARE NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY LIKELY TO
(A) RESULT IN A MATERIAL ADVERSE EFFECT ON THE OPERATING COMPANY.


 


3.1.4       NON-CONTRAVENTION.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY IT DOES NOT, AND THE CONSUMMATION BY IT OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT, CONSTITUTE OR RESULT IN (A) A BREACH OR VIOLATION
OF, OR A DEFAULT UNDER, ITS ORGANIZATIONAL DOCUMENTS, (B) A BREACH OF OR
VIOLATION OF OR A DEFAULT UNDER, OR THE ACCELERATION OF ANY OBLIGATIONS OF OR
THE CREATION OF A LIEN OR ENCUMBRANCE ON ITS ASSETS (WITH OR WITHOUT NOTICE,
LAPSE OF TIME OR BOTH) PURSUANT TO ANY CONTRACTS BINDING UPON IT OR ANY LAW,
STATUTE OR REGULATION OR GOVERNMENTAL OR NON-GOVERNMENTAL PERMIT OR LICENSE TO
WHICH IT IS SUBJECT OR (C) ANY CHANGE IN THE RIGHTS OR OBLIGATIONS OF ANY PARTY
UNDER ANY OF SUCH CONTRACTS TO WHICH IT IS A PARTY, EXCEPT, IN THE CASE OF
CLAUSE (B) OR (C) ABOVE, FOR ANY BREACH, VIOLATION, DEFAULT, ACCELERATION,
CREATION OR CHANGE THAT, INDIVIDUALLY OR IN THE AGGREGATE, IS NOT REASONABLY
LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT ON THE OPERATING COMPANY.


 


ARTICLE 4
TRANSFER RESTRICTIONS


 


4.1.         TRANSFER RESTRICTIONS.  UNTIL SUCH TIME AS A TYPE A TRIGGERING
EVENT (AS DEFINED IN ARTICLE 5 OF THE MANAGEMENT COMPANY CERTIFICATE) SHALL
OCCUR, EACH MEMBER AGREES THAT IT AND ITS SUBSIDIARIES AND PARENT ENTITIES SHALL
NOT TRANSFER OR PERMIT ANY TRANSFER, IN ANY SINGLE TRANSACTION OR SERIES OF
RELATED TRANSACTIONS, ANY JV SECURITIES THAT ARE, DIRECTLY OR INDIRECTLY,
BENEFICIALLY OWNED BY IT, EXCEPT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
AND THE STOCKHOLDERS’ AGREEMENT.  ANY TRANSFER OF ANY JV SECURITIES OTHER THAN
IN ACCORDANCE WITH THIS AGREEMENT AND THE STOCKHOLDERS’ AGREEMENT SHALL BE NULL
AND VOID.

 

10

--------------------------------------------------------------------------------


 


4.1.1       LOCK-IN PERIOD.  DURING THE FIVE (5) YEAR PERIOD IMMEDIATELY
FOLLOWING THE CONTRIBUTION CLOSING (THE “LOCK-IN PERIOD”), THE MEMBERS AND THEIR
SUBSIDIARIES AND PARENT ENTITIES SHALL NOT TRANSFER OR SOLICIT ANY TRANSFER OF
ANY JV SECURITIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE NON-TRANSFERRING
CLASS B MEMBERS, WHICH, DURING THE FIRST THREE (3) YEARS OF THE LOCK-IN PERIOD,
CAN BE WITHHELD IN ANY SUCH CLASS B MEMBER’S SOLE DISCRETION AND, DURING THE
LAST TWO (2) YEARS OF THE LOCK-IN PERIOD, CANNOT BE UNREASONABLY WITHHELD. 
AFTER THE EXPIRATION OF THE LOCK-IN PERIOD, THE MEMBERS AND THEIR SUBSIDIARIES
MAY, SUBJECT TO THE RESTRICTIONS ON TRANSFER CONTAINED IN THIS ARTICLE 4,
TRANSFER ALL OR ANY PORTION OF THEIR JV SECURITIES TO A THIRD PARTY WITHOUT THE
NECESSITY OF OBTAINING THE PRIOR WRITTEN CONSENT OF EACH OF THE CLASS B
MEMBER(S).  FURTHERMORE, UNDER NO CIRCUMSTANCES SHALL A CLASS B MEMBER TRANSFER
ITS JV SECURITIES DURING THE PENDENCY OF A CONTRIBUTION BREACH BY SUCH CLASS B
MEMBER.


 


4.1.2       PERMITTED TRANSFERS.  NOTWITHSTANDING ANYTHING IN SECTION 4.1.1 TO
THE CONTRARY, THE FOLLOWING TRANSFERS OF JV SECURITIES WILL BE PERMITTED (THE
“PERMITTED TRANSFERS”) WITHOUT THE NECESSITY OF OBTAINING THE WRITTEN CONSENT OF
THE CLASS B MEMBERS:


 

(A)                                  A TRANSFER TO A PARENT ENTITY (TO WHICH THE
MEMBER IS A WHOLLY-OWNED SUBSIDIARY) OR A WHOLLY-OWNED SUBSIDIARY OF THE MEMBER;

 

(B)                                 A TRANSFER IN CONNECTION WITH A PUBLIC
OFFERING AS A SELLING STOCKHOLDER;

 

(C)                                  A TRANSFER TO THE OPERATING COMPANY OR THE
MANAGEMENT COMPANY; AND

 

(D)                                 A PLEDGE TO A FINANCIAL INSTITUTION OF A
MEMBER’S JV SECURITIES IN CONNECTION WITH A BORROWING SECURED BY A MEMBER’S JV
SECURITIES TOGETHER WITH SUBSTANTIALLY ALL OF THAT MEMBER’S OTHER ASSETS.

 


4.1.3       AGREEMENT TO BE BOUND.  IN ALL CIRCUMSTANCES OTHER THAN THOSE
DESCRIBED IN SECTION 4.1.2(B), A TRANSFER OF JV SECURITIES SHALL BE GIVEN EFFECT
BY THE OPERATING COMPANY OR MANAGEMENT COMPANY ONLY UPON RECEIPT OF THE WRITTEN
AGREEMENT OF THE RECIPIENT OF THE TRANSFERRED JV SECURITIES AGREEING TO BE BOUND
BY THE TERMS AND CONDITIONS OF THIS AGREEMENT OR THE STOCKHOLDERS’ AGREEMENT, AS
THE CASE MAY BE, AND THE CONFIDENTIALITY AGREEMENT.


 


4.1.4       EFFECT OF TRANSFER.  UPON ANY TRANSFER OF ALL OF A MEMBER’S JV
SECURITIES, THE TRANSFERRING MEMBER WILL HAVE NO CONTINUING RIGHTS OR OBLIGATION
UNDER THIS AGREEMENT OR THE STOCKHOLDERS’ AGREEMENT BUT SHALL CONTINUE TO BE
BOUND BY ANY ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY, IN ACCORDANCE WITH
THEIR TERMS.


 


4.2.         PROHIBITED TRANSFEREES. 

 

11

--------------------------------------------------------------------------------


 


4.2.1       NON-EARTHLINK PROHIBITED TRANSFEREES.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, THE MEMBERS, OTHER THAN EARTHLINK OR A SUBSIDIARY
OR PARENT ENTITY OF EARTHLINK, SHALL NOT TRANSFER OR ATTEMPT TO TRANSFER ANY JV
SECURITIES TO ANY OF THE THIRD PARTIES SET FORTH ON SCHEDULE 4.2.1 OR TO ANY
SUCCESSOR OR AFFILIATE OF SUCH THIRD PARTIES (“NON-EARTHLINK PROHIBITED
TRANSFEREES”), EXCEPT AS EXPRESSLY PERMITTED UNDER SECTION 4.2.3.


 


4.2.2       NON-SKT PROHIBITED TRANSFEREES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE MEMBERS, OTHER THAN SKTI OR A SUBSIDIARY OR
PARENT ENTITY OF SKTI, SHALL NOT TRANSFER OR ATTEMPT TO TRANSFER ANY JV
SECURITIES TO ANY OF THE THIRD PARTIES SET FORTH ON SCHEDULE 4.2.2 OR TO ANY
SUCCESSOR OR AFFILIATE OF SUCH THIRD PARTIES. (“NON-SKT PROHIBITED
TRANSFEREES”), EXCEPT AS EXPRESSLY PERMITTED UNDER SECTION 4.2.3.


 


4.2.3       LIMITATION ON PROHIBITED TRANSFEREES.  THE PROHIBITION ON TRANSFERS
TO PROHIBITED TRANSFEREES (AS DEFINED BELOW) SHALL NOT APPLY TO TRANSFERS
PURSUANT TO A PUBLIC OFFERING.  IN ADDITION, IF THE PERCENTAGE INTEREST OF THE
TOTAL OUTSTANDING SHARES OF EITHER EARTHLINK OR SKT FALLS BELOW TEN PERCENT
(10%), THEN THE OTHER PARTY SHALL NO LONGER BE BOUND BY THE RESTRICTIONS ON
TRANSFERS TO THE APPLICABLE PROHIBITED TRANSFEREES SET FORTH ON SCHEDULES 4.2.1
AND 4.2.2. THE NON-EARTHLINK PROHIBITED TRANSFEREES AND THE NON-SKT PROHIBITED
TRANSFEREES SHALL COLLECTIVELY BE REFERRED TO AS THE “PROHIBITED TRANSFEREES”.


 


4.3.         RIGHT OF FIRST REFUSAL.  SUBJECT TO SECTION 4.5, IF A MEMBER (THE
“FIRST PARTY”) RECEIVES A BONA-FIDE WRITTEN OFFER BY A THIRD PARTY TO PURCHASE
ALL OR A PORTION OF THE FIRST PARTY’S MEMBERSHIP UNITS (THE “SUBJECT INTEREST”)
THAT THE FIRST PARTY DESIRES TO ACCEPT, THE FIRST PARTY SHALL PROMPTLY AFTER
RECEIPT OF THE OFFER DELIVER NOTICE (THE “TRANSFER NOTICE”) TO THE OPERATING
COMPANY AND ANY NON-TRANSFERRING CLASS B MEMBERS (EACH NON-TRANSFERRING CLASS B
MEMBER A “SECOND PARTY” AND COLLECTIVELY, THE “SECOND PARTIES”) STATING THAT THE
FIRST PARTY PROPOSES TO TRANSFER THE SUBJECT INTEREST.  THE TRANSFER NOTICE
SHALL (I) SPECIFY THE PURCHASE PRICE AND OTHER MATERIAL TERMS OF THE TRANSFER OF
THE SUBJECT INTEREST, (II) IDENTIFY THE PROPOSED PURCHASER, (III) SPECIFY THE
DATE SCHEDULED FOR THE TRANSFER (WHICH DATE SHALL NOT BE LESS THAN NINETY (90)
DAYS AFTER THE DATE THE TRANSFER NOTICE IS DELIVERED) AND (IV) HAVE ATTACHED
THERETO A COPY OF THE BONA FIDE OFFER AND ANY ANCILLARY AGREEMENTS CONTAINING
TERMS AND CONDITIONS OF THE SALE OF THE SUBJECT INTEREST.  WITHIN SIXTY (60)
DAYS AFTER RECEIPT OF A TRANSFER NOTICE, THE SECOND PART(IES) SHALL HAVE THE
RIGHT TO ELECT TO PURCHASE A PORTION OF THE SUBJECT INTEREST BEING SOLD EQUAL TO
THEIR RESPECTIVE ROFR PERCENTAGE INTERESTS (A “RIGHT OF FIRST REFUSAL”), ON
TERMS AND CONDITIONS NO LESS FAVORABLE TO THE FIRST PARTY THAN THOSE SET FORTH
IN THE TRANSFER NOTICE; PROVIDED, THAT IF SUCH TERMS AND CONDITIONS INCLUDE
NON-CASH ASSETS OR NON-FINANCIAL REQUIREMENTS THAT WOULD BE IMPRACTICABLE TO
SATISFY, THEN SUCH SECOND PART(IES) SHALL NOT BE REQUIRED TO SATISFY SUCH TERMS,
CONDITIONS AND REQUIREMENTS, AND THE PURCHASE PRICE FOR THE SUBJECT INTEREST
WILL INCLUDE AN AMOUNT EQUAL TO THE FAIR MARKET VALUE OF SUCH NON-CASH ASSETS. 
IF THE FIRST PARTY IS NOT A CLASS B MEMBER AND A SECOND PARTY DECLINES TO
PURCHASE ITS PROPORTIONATE SHARE OF THE SUBJECT INTEREST, THEN THE REMAINING
SECOND PARTY WILL HAVE THE RIGHT TO PURCHASE THE ENTIRE SUBJECT INTEREST.  IF
THE SECOND PART(IES) ELECT TO PURCHASE THE SUBJECT INTEREST, THE FIRST PARTY AND
THE SECOND PART(IES) SHALL USE REASONABLE EFFORTS TO CONSUMMATE THE CLOSING OF
THE PURCHASE OF THE SUBJECT INTEREST AS SOON AS REASONABLY PRACTICABLE AND IN
ANY EVENT WITHIN ONE HUNDRED TWENTY (120) CALENDAR DAYS AFTER RECEIPT OF THE
TRANSFER NOTICE (THE “ROFR TERMINATION DATE”), PROVIDED, THAT IF THE CLOSING
DOES NOT OCCUR BY THEN DUE TO THE FAILURE TO RECEIVE ANY REQUIRED REGULATORY
APPROVALS OR

 

12

--------------------------------------------------------------------------------


 


CONSENTS, THE ROFR TERMINATION DATE MAY BE EXTENDED BY EITHER THE FIRST PARTY OR
THE SECOND PART(IES) UNTIL SUCH APPROVALS ARE RECEIVED, BUT IN NO EVENT FOR A
PERIOD OF MORE THAN ONE HUNDRED EIGHTY (180) CALENDAR DAYS AFTER RECEIPT OF THE
TRANSFER NOTICE.  IF THE FIRST PARTY IS NOT A CLASS B MEMBER, EACH SECOND PARTY
ELECTS TO PURCHASE ITS ENTIRE ROFR PERCENTAGE INTEREST OF THE SUBJECT INTEREST
AND ONE SECOND PARTY FAILS TO MAKE SUCH PURCHASE BY THE ROFR TERMINATION DATE
(AS IT PREVIOUSLY MAY HAVE BEEN EXTENDED) FOR ANY REASON, THEN THE OTHER SECOND
PARTY WILL HAVE THE RIGHT TO PURCHASE THE ENTIRE SUBJECT INTEREST, PROVIDED THAT
THE CLOSING FOR SUCH PURCHASE OCCURS WITHIN THIRTY (30) DAYS FOLLOWING THE ROFR
TERMINATION DATE (AS IT PREVIOUSLY MAY HAVE BEEN EXTENDED).  IF THE RIGHT OF
FIRST REFUSAL IS NOT EXERCISED BY THE SECOND PART(IES) AS TO THE ENTIRE SUBJECT
INTEREST WITHIN SIXTY (60) DAYS OF RECEIPT OF THE TRANSFER NOTICE OR THE ENTIRE
SUBJECT INTEREST IS NOT PURCHASED FROM THE FIRST PARTY PRIOR TO THE ROFR
TERMINATION DATE, AS ADJUSTED FOR ANY EXTENSION THERETO, THEN THE FIRST PARTY
MAY SELL THE SUBJECT INTEREST TO THE PROPOSED PURCHASER IDENTIFIED IN THE
TRANSFER NOTICE ON THE TERMS SET FORTH THEREIN, SUBJECT TO THE TAG-ALONG RIGHT
OF THE SECOND PART(IES) PROVIDED IN SECTION 4.4, BELOW.  IF A SECOND PARTY
AGREES TO PURCHASE ANY PORTION OF THE SUBJECT INTEREST IN ACCORDANCE WITH THE
FOREGOING AND FAILS TO COMPLETE THE PURCHASE OF SUCH PORTION OF THE SUBJECT
INTEREST PRIOR TO THE ROFR TERMINATION DATE, OTHER THAN AS A RESULT OF A DENIAL
OF ANY REQUIRED REGULATORY APPROVALS OR CONSENTS OR ANOTHER SECOND PARTY’S
FAILURE TO CLOSE THE PURCHASE OF ANY PORTION OF THE SUBJECT INTEREST THAT SUCH
OTHER SECOND PARTY HAS AGREED TO PURCHASE, THEN SUCH NON-PURCHASING SECOND PARTY
SHALL BE DEEMED TO HAVE BREACHED THIS AGREEMENT AND, IN ADDITION TO ANY OTHER
RIGHT OR REMEDY AVAILABLE TO THE FIRST PARTY, THE MANAGEMENT COMPANY OR ANY
OTHER SECOND PARTY, SHALL BE DEEMED TO HAVE FORFEITED ITS TAG-ALONG RIGHT UNDER
SECTION 4.4 IN CONNECTION WITH THE FIRST PARTY’S RIGHT TO SELL THE SUBJECT
INTEREST TO THE THIRD PARTY NAMED IN THE TRANSFER NOTICE.  THE ABOVE RIGHT OF
FIRST REFUSAL SHALL NOT APPLY TO A TRANSACTION WHICH CONSTITUTES A CHANGE OF
CONTROL OF A CLASS B MEMBER.


 


4.4.         TAG-ALONG RIGHT.  IF THE RIGHT OF FIRST REFUSAL IS NOT EXERCISED AS
TO THE ENTIRE SUBJECT INTEREST WITHIN SIXTY (60) DAYS OF RECEIPT OF THE TRANSFER
NOTICE OR THE ENTIRE SUBJECT INTEREST IS NOT PURCHASED FROM THE FIRST PARTY ON
OR BEFORE THE ROFR TERMINATION DATE, AS IT MAY HAVE BEEN EXTENDED, THEN EACH
SECOND PARTY WILL HAVE THE RIGHT TO SELL TO THE THIRD-PARTY PURCHASER IDENTIFIED
IN THE TRANSFER NOTICE A PORTION OF THE SUBJECT INTEREST, FROM SUCH SECOND
PARTY’S MEMBERSHIP UNITS, EQUAL TO THE SUBJECT INTEREST MULTIPLIED BY SUCH
SECOND PARTY’S PERCENTAGE INTEREST (“TAG-ALONG RIGHT”); PROVIDED THAT NO SECOND
PARTY THAT HAS BREACHED ITS OBLIGATIONS UNDER SECTION 4.3 WITH RESPECT TO ANY
SUBJECT INTEREST MAY EXERCISE ANY TAG-ALONG RIGHT WITH RESPECT TO SUCH SUBJECT
INTEREST.  A SECOND PARTY ELECTING TO EXERCISE ITS TAG-ALONG RIGHT SHALL PROVIDE
TO THE OPERATING COMPANY AND THE FIRST PARTY WRITTEN NOTICE OF SUCH ELECTION
(THE “TAG-ALONG ELECTION NOTICE”) WITHIN SUCH SIXTY (60) DAY PERIOD.  THE
TAG-ALONG ELECTION NOTICE SHALL SPECIFY THE NUMBER OF MEMBERSHIP UNITS TO BE
INCLUDED IN THE SALE TO THE THIRD-PARTY PURCHASER.  ANY SALE PURSUANT TO THIS
SECTION 4.4 SHALL BE CONSUMMATED NOT LATER THAN SIXTY (60) DAYS FOLLOWING
DELIVERY OF THE TAG-ALONG ELECTION NOTICE.


 


4.5.         LIMITATION ON THE RIGHT OF FIRST REFUSAL AND TAG-ALONG RIGHT.  THE
RIGHT OF FIRST REFUSAL AND TAG-ALONG RIGHT DESCRIBED IN SECTIONS 4.3 AND 4.4,
ABOVE, SHALL NOT APPLY TO PERMITTED TRANSFERS (AS DEFINED IN SECTION 4.1.2). 
THE RIGHT OF FIRST REFUSAL AND THE TAG-ALONG RIGHT SHALL APPLY DURING THE
LOCK-IN PERIOD ONLY IF THE CONSENT OF THE NON-TRANSFERRING MEMBERS IS OBTAINED. 
FOLLOWING THE EXPIRATION OF THE LOCK-IN PERIOD, THE RIGHT OF FIRST REFUSAL AND
TAG-ALONG RIGHT SHALL APPLY WHETHER OR NOT THE CONSENT OF THE NON-TRANSFERRING
MEMBERS IS OBTAINED.  THE RIGHT OF FIRST REFUSAL AND THE TAG-ALONG

 

13

--------------------------------------------------------------------------------


 


RIGHT SHALL TERMINATE UPON A PUBLIC OFFERING OF THE CLASS A COMMON STOCK AND THE
AVAILABILITY OF RULE 144 TO MEMBERS FOR THE TRANSFER OF THEIR MEMBERSHIP UNITS.


 


4.6.         PUT-CALL ON CONTRIBUTION BREACH.  FROM AND AFTER THE OCCURRENCE OF
A CONTRIBUTION BREACH, THE NON-BREACHING CLASS B MEMBER SHALL HAVE THE RIGHT TO
OFFER TO THE BREACHING CLASS B MEMBER, TO EITHER: (A) CALL AND PURCHASE ALL, BUT
NOT LESS THAN ALL, OF THE JV SECURITIES OF THE BREACHING PARTY AND ITS
AFFILIATES AT A PURCHASE PRICE EQUAL TO EIGHTY PERCENT (80%) OF THE FAIR MARKET
VALUE OF THE JV SECURITIES OF THE BREACHING PARTY AND ITS AFFILIATES, OR (B) PUT
AND CAUSE THE BREACHING PARTY TO PURCHASE ALL, BUT NOT LESS THAN ALL, OF THE JV
SECURITIES OF THE NON-BREACHING PARTY AND ITS AFFILIATES, AT A PURCHASE PRICE
EQUAL TO ONE HUNDRED AND TWENTY PERCENT (120%) OF THE FAIR MARKET VALUE OF THE
JV SECURITIES OF THE NON-BREACHING PARTY AND ITS AFFILIATES. THE FAIR MARKET
VALUE SHALL BE DETERMINED BY FIRST OBTAINING THE APPRAISALS OF TWO INDEPENDENT
NATIONALLY RECOGNIZED UNITED STATES INVESTMENT BANKING FIRMS.  IF THE TWO
APPRAISALS DIFFER BY MORE THAN TEN PERCENT (10%), THEN A THIRD APPRAISER SHALL
BE ENGAGED WHICH SHALL DETERMINE WHICH OF THE APPRAISALS MOST ACCURATELY
REFLECTS THE FAIR MARKET VALUE OF THE JV SECURITIES.  IF THE FIRST TWO
APPRAISALS ARE WITHIN TEN PERCENT (10%), THEN THEY WILL BE AVERAGED TO DETERMINE
THE FAIR MARKET VALUE.  THE PARTIES SHALL CLOSE THE TRANSACTION WITHIN ONE
HUNDRED AND TWENTY (120) DAYS OF THE NON-BREACHING PARTY’S NOTICE TO THE
BREACHING PARTY OF ITS ELECTION TO EFFECT THE PUT OR CALL, AS THE CASE MAY BE. 
IF THE PUT-CALL RIGHT IS NOT EXERCISED WITHIN THIRTY (30) DAYS OF THE
DETERMINATION THAT A CONTRIBUTION BREACH HAS OCCURRED, THEN THE RIGHT SHALL
EXPIRE WITH RESPECT TO THAT PARTICULAR BREACH. THE EXERCISE OF THE PUT AND CALL
RIGHTS SET FORTH ABOVE IS OPTIONAL, BUT, IF EXERCISED, SHALL BE THE EXCLUSIVE
REMEDY AVAILABLE TO THE NON-BREACHING PARTY WITH RESPECT TO THE CONTRIBUTION
BREACH.  A “CONTRIBUTION BREACH” SHALL MEAN A FAILURE BY A CLASS B MEMBER TO
MAKE A SCHEDULED CASH CONTRIBUTION OF CAPITAL TO THE OPERATING COMPANY IN
ACCORDANCE WITH THE CONTRIBUTION AND FORMATION AGREEMENT, SECTION 9.1.1 OF THIS
AGREEMENT OR AS OTHERWISE AGREED TO BY SUCH MEMBER.


 


ARTICLE 5
RESTRICTED SERVICES


 


5.1.         RESTRICTED SERVICES.  FOR THE PERIODS SPECIFIED BELOW, THE
OPERATING COMPANY AND ITS SUBSIDIARIES SHALL NOT PROVIDE THE SERVICES SET FORTH
IN THIS SECTION 5.1 (THE “RESTRICTED SERVICES”), EXCEPT AS PROVIDED IN SECTION
5.1.3 OR PURSUANT TO A WRITTEN AGREEMENT WITH THE PARTY BENEFITING FROM SUCH
RESTRICTIONS.


 


5.1.1       EARTHLINK SERVICES.  FOR SO LONG AS EARTHLINK OR A SUBSIDIARY OF
EARTHLINK OWNS A SHARE OF CLASS B COMMON STOCK, THE OPERATING COMPANY AND ITS
SUBSIDIARIES SHALL NOT PROVIDE THE FOLLOWING RESTRICTED SERVICES THAT THE
PARTIES DEEM TO COMPETE WITH AND OVERLAP THE PRODUCTS AND SERVICES PROVIDED BY
EARTHLINK AND ITS AFFILIATES: (A) BROADBAND INTERNET ACCESS, INCLUDING CABLE,
DSL, PC-BASED SATELLITE AND FIXED WIRELESS; (B) DIAL-UP INTERNET ACCESS; (C) WEB
HOSTING SERVICES; (D) VOIP OR VOWIFI SERVICES OVER BROADBAND; (E) PC-BASED
WIRELESS WIDE AREA NETWORK OR LOCAL AREA NETWORK INTERNET ACCESS SERVICES (E.G.
HOME NETWORKING) AND (F) INTERNET PORTAL SERVICE FOR THIRD PARTIES THAT ARE NOT
CUSTOMERS OF THE

 

14

--------------------------------------------------------------------------------


 


OPERATING COMPANY OR A SUBSIDIARY THEREOF, EXCEPT AS NEEDED FOR CUSTOMER
ACQUISITION SERVICES AND MAINTENANCE PURPOSES.


 


5.1.2       SKTI SERVICES.  FOR SO LONG AS SKT OR A SUBSIDIARY OF SKT OWNS A
SHARE OF CLASS B COMMON STOCK, THE OPERATING COMPANY AND ITS SUBSIDIARIES SHALL
NOT PROVIDE THE FOLLOWING RESTRICTED SERVICES THAT THE PARTIES DEEM TO COMPETE
WITH AND OVERLAP THE PRODUCTS AND SERVICES PROVIDED BY SKTI AND ITS AFFILIATES:
(A) MOBILE VIRTUAL NETWORK ENABLER, WIRELESS APPLICATION SERVICE PROVIDER AND
MANAGED SERVICES FOR WIRELESS TELECOM SERVICE PROVIDERS AND (B) DEVELOPMENT AND
MANUFACTURE OF WIRELESS DEVICES WITH THE INTENT TO SELL SUCH DEVICES TO WIRELESS
TELECOM SERVICE PROVIDERS, PROVIDED, THAT THE OPERATING COMPANY AND ITS
SUBSIDIARIES ARE PERMITTED TO PURCHASE AND DISTRIBUTE SUCH DEVICES THAT ARE
MANUFACTURED BY THIRD-PARTY MANUFACTURERS.


 


5.1.3       SALES TO COMMERCIAL PARTNERS.  NOTWITHSTANDING THE ABOVE
RESTRICTIONS, THE OPERATING COMPANY AND ITS SUBSIDIARIES MAY OFFER THE OPERATING
COMPANY PRODUCTS AND SERVICES TO COMMERCIAL PARTNERS WHO BUNDLE AND SELL THE
OPERATING COMPANY PRODUCTS AND SERVICES WITH PRODUCTS AND SERVICES WHICH
CONSTITUTE OR ARE SIMILAR TO THE RESTRICTED SERVICES.


 


5.2.         PRODUCTS AND SERVICES OUTSIDE THE BUSINESS PLAN.  THE OPERATING
COMPANY AND ITS SUBSIDIARIES SHALL NOT ENGAGE IN THE DEVELOPMENT OF NEW PRODUCTS
AND SERVICES THAT ARE OUTSIDE OF THE APPROVED BUSINESS PLAN.


 


5.3.         WIMAX ENABLED DEVICES.  THE OPERATING COMPANY AND ITS SUBSIDIARIES,
MAY DISTRIBUTE HANDSET DEVICES THAT CONTAIN THE HARDWARE AND SOFTWARE COMPONENTS
NECESSARY TO PERMIT WIMAX ACCESS (“WIMAX ENABLED DEVICES”) AND RELATED HAND-SET
ONLY WIMAX ACCESS SERVICES, BUT, FOR SO LONG AS EARTHLINK OR A SUBSIDIARY OF
EARTHLINK OWNS A SHARE OF CLASS B COMMON STOCK, MAY NOT SELL PC-BASED WIMAX
SERVICES OTHER THAN THOSE OF EARTHLINK.  THE OPERATING COMPANY AND ITS
SUBSIDIARIES MAY DISTRIBUTE WIMAX ENABLED DEVICES TO THIRD PARTIES WHO BUNDLE
AND RESELL THE WIMAX ENABLED DEVICES WITH THE WIMAX HANDSET ONLY ACCESS SERVICES
OF SUCH THIRD PARTY.  THE OPERATING COMPANY MAY ONLY OFFER EARTHLINK’S PC-BASED
WIMAX DEVICES AND SERVICES, WHICH EARTHLINK SHALL MAKE AVAILABLE TO THE
OPERATING COMPANY ON PRICES, TERMS AND CONDITIONS THAT ARE AT LEAST AS
FAVORABLE, FROM A FINANCIAL PERSPECTIVE, TO THE OPERATING COMPANY AS THE PRICES,
TERMS AND CONDITIONS OF SUBSTANTIALLY SIMILAR PRODUCTS AND SERVICES PROVIDED BY
EARTHLINK TO A THIRD PARTY NOT AFFILIATED WITH EARTHLINK.  DISTRIBUTION OF ANY
OTHER WIMAX CONVERGENT DEVICES, BETWEEN PC AND HANDSET DEVICES, MUST BE APPROVED
BY THE BOARD OF DIRECTORS.


 


5.4.         CDMA LAPTOP CARDS.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO
THE CONTRARY, WITH RESPECT TO CDMA LAPTOP CARDS (AND RELATED SOFTWARE), THE
OPERATING COMPANY MAY DISTRIBUTE “EARTHLINK WIRELESS” BRANDED CDMA LAPTOP CARDS
AND “EARTHLINK TOTAL ACCESS” ACCESS SOFTWARE, WHICH SHALL BE THE EXCLUSIVE CARD
AND SOFTWARE DISTRIBUTED BY THE OPERATING COMPANY, DURING THE PERIOD (THE
“EXCLUSIVITY PERIOD”) THAT BEGINS ON THE DATE HEREOF AND ENDS ON THE EARLIER TO
OCCUR OF (I) THE DATE ON WHICH EARTHLINK OR A SUBSIDIARY OF EARTHLINK CEASES TO
OWNS A SHARE OF CLASS B COMMON STOCK OR (II) THE SECOND ANNIVERSARY OF THE DATE
HEREOF.  FOLLOWING THE EXPIRATION OF THE EXCLUSIVITY PERIOD, THE OPERATING
COMPANY AND ITS

 

15

--------------------------------------------------------------------------------


 


SUBSIDIARIES SHALL BE PERMITTED TO MARKET AND DISTRIBUTE ANY CDMA LAPTOP CARDS
AND RELATED SOFTWARE.


 


5.5.         ASP.  FOR SO LONG AS EARTHLINK OR A SUBSIDIARY OF EARTHLINK OWNS A
SHARE OF CLASS B COMMON STOCK, EACH MEMBER AND EACH SUBSIDIARIES OF A MEMBER
THAT ACTS AS AN ASP IN THE UNITED STATES (EACH, A “PROVIDER”) AND PROPOSES TO
OFFER ASP SOLUTIONS, APPLICATIONS AND PLATFORMS (INCLUDING A LICENSE OR
PROFESSIONAL SERVICE WITH RESPECT THERETO, BUT EXCLUDING COLORING SERVICE,
(EACH, AN “ASP ITEM” AND COLLECTIVELY, THE “ASP ITEMS”) TO ANY THIRD PARTY
WITHIN OR FOR USE WITHIN THE UNITED STATES, SHALL GIVE THE OPERATING COMPANY
WRITTEN NOTICE SIX (6) MONTHS PRIOR TO THE PROPOSED OFFER.  DURING THE SIX (6)
MONTH NOTICE PERIOD, THE OPERATING COMPANY SHALL HAVE THE OPTION TO PURCHASE OR
ADOPT THE OFFERED ASP ITEM OR ITEMS FROM THE PROVIDER (FOR PURPOSES OF INTERNAL
USE OR RESALE TO THIRD PARTIES) ON TERMS NO LESS FAVORABLE THAN THOSE OFFERED BY
THE PROVIDER TO THE THIRD PARTY.  IF THE OPERATING COMPANY PURCHASES OR ADOPTS
THE OFFERED ASP ITEMS(S) FROM THE PROVIDER WITHIN THE OPTION PERIOD, THEN
PROVIDER SHALL: (A) BE PROHIBITED FROM OFFERING OR SELLING THE ASP ITEM(S) TO
ANY THIRD PARTY IN THE UNITED STATES OR FOR USE IN THE UNITED STATES WITHOUT THE
OPERATING COMPANY’S WRITTEN CONSENT.  IF THE OPERATING COMPANY DECLINES TO
ACQUIRE OR ADOPT THE ASP ITEM(S), THE PROVIDER MAY PROVIDE THE ASP ITEM(S) TO
THE THIRD PARTY; AND (B) PROVIDE THE OPERATING COMPANY WITH A REASONABLY
DETAILED SERVICE DEPLOYMENT PLAN WITH RESPECT TO THE ASP ITEM(S).  THE FOREGOING
SHALL NOT APPLY TO CONTRACTS BETWEEN A PROVIDER AND ANY THIRD PARTY ENTERED INTO
PRIOR TO NOVEMBER 1, 2004.  UNDER NO CIRCUMSTANCES SHALL SKT PROPOSE TO OFFER
ASP ITEMS TO THIRD PARTIES WITHIN OR FOR USE IN THE UNITED STATES DURING 2005.


 


5.6.         FUTURE SERVICES.  EARTHLINK AND SKTI ACKNOWLEDGE THAT THE LIST OF
RESTRICTED SERVICES IS COMPLETE AS OF THE DATE FIRST ABOVE WRITTEN.  IF
EARTHLINK OR SKT PROVIDES, ANY FUTURE PRODUCTS OR SERVICES WITHIN THE UNITED
STATES, SUCH AS WIRED-WIRELESS INTEGRATED SERVICE OR SATELLITE/TERRESTRIAL
DIGITAL BROADCASTING SERVICES, THAT ARE EXCLUDED FROM THE THEN-CURRENT SCOPE OF
RESTRICTED SERVICES, THEN, FOR SO LONG AS SUCH MEMBER OR A SUBSIDIARY OF SUCH
MEMBER OWNS A SHARE OF CLASS B COMMON STOCK, EARTHLINK AND SKT SHALL NEGOTIATE
IN GOOD FAITH WHETHER OR NOT TO INCLUDE SUCH SERVICES AS PART OF THE RESTRICTED
SERVICES.


 


5.7.         EXCLUSIVITY.  EARTHLINK AND SKT AND THEIR SUBSIDIARIES SHALL NOT
PROVIDE MOBILE WIRELESS VOICE OR DATA SERVICES OVER HANDSETS IN THE UNITED
STATES.  NEITHER EARTHLINK NOR SKT NOR THEIR RESPECTIVE SUBSIDIARIES SHALL
ASSIST ANY PARENT ENTITY OR ANY SUBSIDIARY OF ANY PARENT ENTITY IN ANY ACTIVITY
THAT WOULD CONSTITUTE A VIOLATION OF THIS EXCLUSIVITY PROVISION IF IT WERE
PERFORMED BY SUCH PARTY OR ITS SUBSIDIARIES DIRECTLY.  EXCEPT AS PROVIDED IN
THIS AGREEMENT, NOTHING SHALL PROHIBIT EARTHLINK OR SKT OR THEIR RESPECTIVE
SUBSIDIARIES FROM COMPETING WITH EACH OTHER OR THE OPERATING COMPANY, ITS PARENT
ENTITY OR ANY OF ITS SUBSIDIARIES.  THE RESTRICTIONS SET FORTH IN THIS SECTION
5.7 SHALL TERMINATE ON THE DATE THAT IS TWO (2) YEARS FROM THE FIRST DATE ON
WHICH EITHER CLASS B MEMBER’S OWNERSHIP OF THE TOTAL OUTSTANDING SHARES FALLS
BELOW TEN PERCENT (10%).


 


5.8.         RIGHT OF FIRST NEGOTIATION.  EARTHLINK, FOR SO LONG AS EARTHLINK OR
A SUBSIDIARY OF EARTHLINK OWNS A SHARE OF CLASS B COMMON STOCK, SHALL HAVE A
“RIGHT OF FIRST NEGOTIATION” FOR THE OPPORTUNITY TO PARTICIPATE IN ANY VENTURE
THAT SKTI, DIRECTLY OR INDIRECTLY, MIGHT LAUNCH IN CANADA TO PROVIDE PRODUCTS
AND SERVICES SUBSTANTIALLY SIMILAR TO THE OPERATING COMPANY

 

16

--------------------------------------------------------------------------------


 


PRODUCTS AND SERVICES.  UPON RECEIPT OF WRITTEN NOTICE FROM SKTI OF ITS INTENT
TO PURSUE A SIMILAR VENTURE IN CANADA, EARTHLINK SHALL HAVE TEN (10) DAYS TO
EXERCISE ITS RIGHT OF FIRST NEGOTIATION BY DELIVERING WRITTEN NOTICE TO SKTI OF
ITS INTEREST IN PARTICIPATING IN THE VENTURE.  UPON EARTHLINK’S EXERCISE OF ITS
RIGHT OF FIRST NEGOTIATION, THE PARTIES WILL NEGOTIATE EXCLUSIVELY WITH ONE
ANOTHER IN GOOD FAITH TO ENTER INTO DEFINITIVE AGREEMENTS AND CONSUMMATE THE
POTENTIAL VENTURE WITHIN A MINIMUM PERIOD OF ONE HUNDRED FIFTY (150) DAYS (WHICH
SHALL BE EXTENDED TO PERMIT REQUIRED GOVERNMENTAL APPROVALS).


 


5.9.         AVAILABILITY OF INJUNCTIVE RELIEF.  THE PARTIES ACKNOWLEDGE THAT
EACH MAY SEEK INJUNCTIVE RELIEF UNDER SECTION 17.2 TO SATISFY THE REQUIREMENT OF
THIS ARTICLE 5 AS WELL AS FOR ANY OTHER BREACH OF THIS AGREEMENT.


 


ARTICLE 6
MANAGEMENT OF THE OPERATING COMPANY


 


6.1.         MANAGEMENT OF THE OPERATING COMPANY.  THE MANAGEMENT OF THE
OPERATING COMPANY SHALL BE VESTED EXCLUSIVELY IN THE MANAGEMENT COMPANY.  THE
MANAGEMENT COMPANY ACKNOWLEDGES THAT ITS POWERS ARE SUBJECT TO THE TERMS OF THE
MANAGEMENT COMPANY CERTIFICATE AND AGREES AT ALL TIMES TO ABIDE BY THE TERMS AND
CONDITIONS SET FORTH THEREIN.  ALL STRATEGIC DECISIONS AND DEADLOCK MATTERS
(EACH AS DEFINED IN ARTICLE 8 OF THE STOCKHOLDERS’ AGREEMENT) SHALL BE MADE AND
RESOLVED AS PROVIDED IN THE STOCKHOLDERS’ AGREEMENT.  THE MANAGEMENT COMPANY
SHALL SERVE UNTIL THE MEMBERS SHALL DETERMINE BY A UNANIMOUS VOTE OF THE
MEMBERSHIP UNITS, EXCLUDING MEMBERSHIP UNITS HELD BY THE MANAGEMENT COMPANY, TO
REMOVE THE MANAGEMENT COMPANY.  AT SUCH TIME, THE MEMBERS SHALL ELECT A NEW
MANAGEMENT COMPANY BY A UNANIMOUS VOTE OF THE MEMBERSHIP UNITS, EXCLUDING
MEMBERSHIP UNITS HELD BY THE MANAGEMENT COMPANY.  IF THE MANAGEMENT COMPANY IS
THE SOLE MEMBER OF THE OPERATING COMPANY, THEN THE MANAGEMENT COMPANY SHALL BE
ENTITLED TO ELECT ANY SUCCESSOR TO MANAGE THE OPERATING COMPANY.  THE MANAGEMENT
COMPANY SHALL HAVE THE POWER ON BEHALF AND IN THE NAME OF THE OPERATING COMPANY
TO CARRY OUT ANY AND ALL OF THE OBJECTS AND PURPOSES OF THE OPERATING COMPANY
AND TO PERFORM OR AUTHORIZE ALL ACTS WHICH IT MAY DEEM NECESSARY OR ADVISABLE IN
CONNECTION THEREWITH.  THE MEMBERS AGREE THAT ALL DETERMINATIONS, DECISIONS AND
ACTIONS MADE OR TAKEN BY THE MANAGEMENT COMPANY IN ACCORDANCE WITH THIS
AGREEMENT AND THE MANAGEMENT COMPANY CERTIFICATE SHALL BE CONCLUSIVE AND
ABSOLUTELY BINDING UPON THE OPERATING COMPANY, THE MEMBERS AND THEIR RESPECTIVE
SUCCESSORS, ASSIGNS AND REPRESENTATIVES.  WITHOUT LIMITING THE FOREGOING, THE
MANAGEMENT COMPANY SHALL HAVE AND MAY DELEGATE TO ITS OFFICERS THE POWERS AND
RESPONSIBILITIES SET FORTH IN THIS SECTION 6.1.


 


6.1.1       BUSINESS PLAN.  THE POWER TO DEVELOP AND PREPARE THE BUSINESS PLAN
AND OPERATING BUDGET OF THE OPERATING COMPANY EACH YEAR FOR APPROVAL BY THE
MANAGEMENT COMPANY’S BOARD OF DIRECTORS, IN ACCORDANCE WITH THE MANAGEMENT
COMPANY CERTIFICATE.


 


6.1.2       EXECUTE DOCUMENTS.  THE POWER TO EXECUTE AND DELIVER CONTRACTS AND
OTHER DOCUMENTS IN THE ORDINARY COURSE OF THE OPERATING COMPANY’S BUSINESS.


 


6.1.3       RETAIN AND TERMINATE PERSONNEL.  THE POWER TO EMPLOY, RETAIN,
CONSULT WITH AND DISMISS PERSONNEL.

 

17

--------------------------------------------------------------------------------


 


6.1.4       INTERNAL CONTROLS.  THE POWER TO ESTABLISH AND ENFORCE CORPORATE
GOVERNANCE AND FINANCIAL POLICIES INCLUDING, WITHOUT LIMITATION, LIMITS OF
AUTHORITY AND INTERNAL CONTROLS WITH RESPECT TO ALL PERSONNEL AND FUNCTIONS.


 


6.1.5       OUTSIDE ADVISORS.  THE POWER TO ENGAGE ATTORNEYS, CONSULTANTS,
ACCOUNTANTS AND OTHER AGENTS AND REPRESENTATIVES OF THE OPERATING COMPANY.


 


6.1.6       BOOKS AND RECORDS.  THE POWER TO DEVELOP OR CAUSE TO BE DEVELOPED
ACCOUNTING PROCEDURES FOR THE MAINTENANCE OF THE OPERATING COMPANY’S BOOKS OF
ACCOUNT AND THE SELECTION OF APPROPRIATE FINANCIAL SYSTEMS AND CONTROLS.


 


6.1.7       TAX ELECTIONS.  THE POWER TO MAKE ALL TAX ELECTIONS IN A MANNER
WHICH, UNLESS SKTI OR EARTHLINK DISAGREE, WILL MAXIMIZE OR ACCELERATE TAX
DEDUCTIONS OR MINIMIZE OR DEFER TAXABLE INCOME.


 


6.1.8       OTHER POWERS.  THE POWER TO DO ALL SUCH OTHER ACTS AS SHALL BE
SPECIFICALLY AUTHORIZED BY (A) THIS AGREEMENT OR (B) BY THE MEMBERS IN WRITING
FROM TIME TO TIME.


 


6.2.         COMPENSATION.  THE MANAGEMENT COMPANY SHALL NOT BE ENTITLED TO
COMPENSATION FOR SERVICES RENDERED TO THE OPERATING COMPANY IN ITS CAPACITY AS
THE MANAGEMENT COMPANY, BUT SHALL BE ENTITLED TO RECEIVE FROM THE OPERATING
COMPANY REIMBURSEMENT OF ALL OF ITS OUT OF POCKET COSTS AND EXPENSES (A)
REQUIRED IN CONNECTION WITH MANAGING THE BUSINESS OF THE OPERATING COMPANY
BUSINESS, AND (B) INCURRED IN CONNECTION WITH MAKING FILINGS AND REPORTS UNDER
THE SECURITIES ACT AND THE EXCHANGE ACT (INCLUDING REGISTRATION STATEMENTS).


 


6.3.         ISSUANCES OF MEMBERSHIP UNITS.  THE MANAGEMENT COMPANY IS HEREBY
AUTHORIZED TO CAUSE THE OPERATING COMPANY TO ISSUE MEMBERSHIP UNITS TO THE
INITIAL MEMBERS IN CONNECTION WITH THE INITIAL CONTRIBUTION CLOSING IN THE
AMOUNTS SET FORTH ON SCHEDULE 9.1.1, AND, FROM TIME TO TIME THEREAFTER, TO ISSUE
ADDITIONAL MEMBERSHIP UNITS, UPON APPROVAL OF THE BOARD OF DIRECTORS OF THE
MANAGEMENT COMPANY AND IN ACCORDANCE WITH TERMS OF THIS AGREEMENT.


 


6.4.         OFFICERS.  THE INITIAL MEMBERS WILL SELECT THE CHIEF EXECUTIVE
OFFICER OF THE OPERATING COMPANY (THE “CEO”).  THE CEO WILL BE AN EMPLOYEE OF
THE OPERATING COMPANY AND WILL REPORT TO THE BOARD OF DIRECTORS OF THE
MANAGEMENT COMPANY.  THE CEO, TOGETHER WITH THE BOARD OF DIRECTORS OF THE
MANAGEMENT COMPANY, WILL SELECT THE OTHER OFFICERS, DEFINE THEIR ROLES AND
RESPONSIBILITIES AND DETERMINE THEIR COMPENSATION AND OTHER TERMS OF
EMPLOYMENT.  IN THE ABSENCE OF A CEO, THE BOARD OF DIRECTORS OF THE MANAGEMENT
COMPANY MAY APPOINT SUCH OTHER OFFICERS TO PERFORM THE FUNCTIONS AND DUTIES OF
THE CEO UNTIL A NEW CEO IS SELECTED BY THE BOARD OF DIRECTORS OF THE MANAGEMENT
COMPANY.   NO OFFICER SHALL, WITHOUT THE PRIOR APPROVAL OF THE BOARD OF
DIRECTORS OF THE MANAGEMENT COMPANY, TAKE OR PERMIT TO BE TAKEN ANY ACTION ON
BEHALF OF OR IN THE NAME OF THE OPERATING COMPANY OR ENTER INTO ANY COMMITMENT
OR OBLIGATION BINDING UPON THE OPERATING COMPANY, EXCEPT FOR (I) ACTIONS
AUTHORIZED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
(II) ACTIONS AUTHORIZED BY THE BOARD OF DIRECTORS OF THE MANAGEMENT COMPANY IN
THE MANNER SET FORTH HEREIN.  THE MANAGEMENT COMPANY SHALL HAVE THE FULL AND
EXCLUSIVE RIGHT, POWER AND AUTHORITY TO ACT ON BEHALF OF THE OPERATING COMPANY

 

18

--------------------------------------------------------------------------------


 


EXCEPT TO THE EXTENT THAT THE MANAGEMENT COMPANY PERMITS THE OFFICERS OR ANY ONE
OF THEM TO EXERCISE SUCH POWER ON BEHALF OF THE MANAGEMENT COMPANY.


 


ARTICLE 7
MEMBERS


 


7.1.         POWERS OF MEMBERS.  MEMBERS SHALL HAVE ONLY SUCH RIGHTS AND POWERS
AS ARE GRANTED TO MEMBERS PURSUANT TO THE EXPRESS TERMS OF THIS AGREEMENT AND
THE ACT.  EXCEPT AS OTHERWISE EXPRESSLY AND SPECIFICALLY PROVIDED IN THIS
AGREEMENT AND, NO MEMBER, IN SUCH CAPACITY, SHALL HAVE ANY AUTHORITY TO BIND, TO
ACT FOR, TO SIGN FOR OR TO ASSUME ANY OBLIGATION OR RESPONSIBILITY ON BEHALF OF,
ANY OTHER MEMBER OR THE OPERATING COMPANY.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, NO ACTION BY THE OPERATING COMPANY SHALL REQUIRE THE VOTE OR
APPROVAL OF ANY MEMBER IN ITS CAPACITY AS A MEMBER.


 


7.2.         PARTITION.  EACH MEMBER WAIVES ANY AND ALL RIGHTS THAT IT MAY HAVE
TO MAINTAIN AN ACTION FOR PARTITION OF THE OPERATING COMPANY’S PROPERTY.


 


7.3.         PLACE OF MEMBERS’ MEETINGS.  MEETINGS OF MEMBERS (EACH, A “MEMBERS’
MEETING”) SHALL BE HELD AT THE PRINCIPAL OFFICE OF THE OPERATING COMPANY, OR AT
SUCH OTHER PLACE AS MEMBERS SHALL UNANIMOUSLY AGREE.


 


7.4.         MEETINGS.  A MEMBERS’ MEETING MAY BE CALLED BY ANY MEMBER FOR ANY
MATTER WHICH IS APPROPRIATE FOR CONSIDERATION THEREAT.  MEMBERS’ MEETINGS SHALL
BE HELD FROM TIME TO TIME, BUT NO FEWER THAN ONCE IN EACH CALENDAR YEAR. 
MEETINGS SHALL BE CHAIRED BY THE CHAIRMAN OF THE MANAGEMENT COMPANY, AND THE
SECRETARY OF THE MEETING SHALL BE APPOINTED BY THE CHAIRMAN OF THE MANAGEMENT
COMPANY.


 


7.5.         TELEPHONIC MEETINGS.  MEMBERS’ MEETINGS MAY BE HELD THROUGH THE USE
OF CONFERENCE TELEPHONE OR SIMILAR COMMUNICATIONS EQUIPMENT SO LONG AS ALL
PERSONS PARTICIPATING IN SUCH MEMBERS’ MEETINGS CAN HEAR ONE ANOTHER AT THE TIME
OF SUCH MEMBERS’ MEETING.  PARTICIPATION IN A MEMBERS’ MEETING VIA CONFERENCE
TELEPHONE OR SIMILAR COMMUNICATIONS EQUIPMENT IN ACCORDANCE WITH THE PRECEDING
SENTENCE CONSTITUTES PRESENCE IN PERSON AT THE MEMBERS’ MEETING.


 


7.6.         NOTICE OF MEETINGS.  WRITTEN NOTICE OF A MEMBERS’ MEETING SHALL
STATE THE PLACE, DATE AND HOUR OF SUCH MEMBERS’ MEETING, AND THE GENERAL NATURE
OF THE BUSINESS TO BE TRANSACTED.  NOTICE SHALL BE GIVEN IN THE MANNER
PRESCRIBED IN SECTION 18.2 NOT FEWER THAN TEN (10) DAYS NOR MORE THAN SIXTY (60)
DAYS BEFORE THE DATE THEREOF.


 


7.7.         WAIVERS.  NOTICE OF A MEMBERS’ MEETING NEED NOT BE GIVEN TO ANY
MEMBER WHO SIGNS A WAIVER OF NOTICE, IN PERSON OR BY PROXY, WHETHER BEFORE OR
AFTER THE MEMBERS’ MEETING.  THE ATTENDANCE OF ANY MEMBER AT A MEMBERS’ MEETING,
IN PERSON OR BY PROXY, WITHOUT PROTESTING, PRIOR TO THE CONCLUSION OF SUCH
MEMBERS’ MEETING, THE LACK OF NOTICE OF SUCH MEMBERS’ MEETING, SHALL CONSTITUTE
A WAIVER OF NOTICE BY SUCH MEMBER, PROVIDED, THAT SUCH MEMBER HAS BEEN GIVEN AN
ADEQUATE OPPORTUNITY AT THE MEETING TO PROTEST SUCH LACK OF NOTICE.

 

19

--------------------------------------------------------------------------------


 


7.8.                            QUORUM.  THE ATTENDANCE OF AN AUTHORIZED
REPRESENTATIVE OF EACH CLASS B MEMBER, EACH WITH THE RIGHT TO VOTE THEIR
MEMBERSHIP UNITS, SHALL CONSTITUTE A QUORUM AT A MEMBERS’ MEETING FOR THE
TRANSACTION OF ANY BUSINESS.  IF THERE ARE NO CLASS B MEMBERS, THE ATTENDANCE OF
AN AUTHORIZED REPRESENTATIVE OF MEMBERS HOLDING NO LESS THAN TWO THIRDS OF THE
ISSUED AND OUTSTANDING MEMBERSHIP UNITS SHALL CONSTITUTE A QUORUM.  IF NO QUORUM
IS PRESENT, HOLDERS OF A MAJORITY OF MEMBERSHIP UNITS PRESENT IN PERSON OR BY
PROXY MAY ADJOURN THE MEMBERS’ MEETING AND IF A QUORUM IS PRESENT, THE
AFFIRMATIVE VOTE OF HOLDERS OF AT LEAST TWO-THIRDS OF THE MEMBERSHIP UNITS
PRESENT IN PERSON OR BY PROXY SHALL CONSTITUTE THE ACTION OF THE MEMBERS. 
NOTICE OF THE ADJOURNMENT (WITH THE NEW DATE, TIME AND PLACE) SHALL BE GIVEN TO
ALL MEMBERS WHO WERE ABSENT AT THE TIME OF THE ADJOURNMENT AND, UNLESS SUCH
DATE, HOUR AND PLACE ARE ANNOUNCED AT THE MEMBERS’ MEETING, TO THE OTHER
MEMBERS.


 


7.9.                            PROXIES.  EVERY MEMBER ENTITLED TO VOTE AT A
MEMBERS’ MEETING MAY AUTHORIZE ANOTHER PERSON OR PERSONS TO ACT FOR IT BY
PROXY.  EVERY PROXY MUST BE SIGNED BY THE MEMBER OR HIS ATTORNEY-IN-FACT.  EVERY
PROXY SHALL BE REVOCABLE IN WRITING AT THE SOLE AND ABSOLUTE DISCRETION OF THE
MEMBER EXECUTING IT.


 


7.10.                     VOTING POWER.  EACH MEMBERSHIP UNIT SHALL BE ENTITLED
TO ONE (1) VOTE ON ALL MATTERS TO BE VOTED ON BY THE MEMBERS.

 


7.11.                     WRITTEN CONSENT.  ANY ACTION REQUIRED OR PERMITTED TO
BE TAKEN AT ANY MEMBERS’ MEETING MAY BE TAKEN WITHOUT A MEETING IF ALL MEMBERS
CONSENT THERETO IN WRITING.  ANY SUCH WRITTEN CONSENTS SHALL BE FILED WITH THE
MINUTES OF THE PROCEEDINGS.


 


7.12.                     LIABILITY.  EXCEPT AS OTHERWISE PROVIDED BY THE ACT,
THE DEBTS, OBLIGATIONS AND LIABILITIES OF THE OPERATING COMPANY, WHETHER ARISING
IN CONTRACT, TORT OR OTHERWISE, SHALL BE SOLELY THE DEBTS, OBLIGATIONS AND
LIABILITIES OF THE OPERATING COMPANY, AND NEITHER THE MEMBERS NOR THE MANAGEMENT
COMPANY SHALL BE OBLIGATED PERSONALLY FOR ANY SUCH DEBT, OBLIGATION OR LIABILITY
OF THE OPERATING COMPANY SOLELY BY REASON OF BEING A MEMBER OR THE MANAGEMENT
COMPANY.


 


7.13.                     DESIGNATION OF TAX MATTERS MEMBER:  TAX MATTERS.  THE
MANAGEMENT COMPANY SHALL ACT AS THE  “TAX MATTERS PARTNER” OF THE OPERATING
COMPANY, AS PROVIDED IN THE REGULATIONS PURSUANT TO SECTION 6231 OF THE CODE
(THE “TAX MATTERS MEMBER”).  TO THE EXTENT AND IN THE MANNER PROVIDED BY
APPLICABLE CODE SECTIONS AND REGULATIONS THEREUNDER, THE TAX MATTERS MEMBER (A)
SHALL FURNISH THE NAME, ADDRESS, PROFITS INTEREST AND TAXPAYER IDENTIFICATION
NUMBER OF EACH MEMBER TO THE IRS AND (B) SHALL INFORM EACH MEMBER OF
ADMINISTRATIVE OR JUDICIAL PROCEEDINGS FOR THE ADJUSTMENT OF THE OPERATING
COMPANY ITEMS REQUIRED TO BE TAKEN INTO ACCOUNT BY A MEMBER FOR INCOME TAX
PURPOSES.  THE TAX MATTERS MEMBER SHALL NOT ENTER INTO AN AGREEMENT WITH THE IRS
OR ANY OTHER TAXING AUTHORITY TO EXTEND THE LIMITATION PERIOD FOR ASSESSMENT OF
ANY FEDERAL, STATE OR LOCAL INCOME, FRANCHISE OR UNINCORPORATED BUSINESS TAX OF
ANY MEMBER OR OWNER THEREOF NOR SETTLE WITH THE IRS OR ANY OTHER TAXING
AUTHORITY TO DISALLOW DEDUCTIONS OR INCREASE INCOME FROM THE OPERATING COMPANY
WITH RESPECT TO ANY MEMBER, UNLESS ALL OF THE MEMBERS SHALL HAVE AGREED
THERETO.  EACH MEMBER HEREBY RESERVES ALL RIGHTS UNDER APPLICABLE LAW, INCLUDING
THE RIGHT TO RETAIN INDEPENDENT COUNSEL OF ITS CHOICE AT ITS EXPENSE (WHICH
COUNSEL SHALL RECEIVE THE FULL COOPERATION OF THE MANAGEMENT COMPANY AND SHALL
BE

 

20

--------------------------------------------------------------------------------


 


ENTITLED TO PRIOR REVIEW OF ALL SUBMISSIONS BY THE OPERATING COMPANY IN RESPECT
OF ANY DISPUTE WITH THE RELEVANT TAXING AUTHORITY).


 


7.13.1              AUDIT.  NOTWITHSTANDING THE FOREGOING, EACH INITIAL MEMBER
SHALL RETAIN THE RIGHT TO CONTROL THE PORTION OF ANY AUDIT RELATING TO
DEPRECIATION OR GAIN OR LOSS WITH RESPECT TO ANY OF THE ASSETS CONTRIBUTED AT
THE CONTRIBUTION CLOSING BY OR ON BEHALF OF AFFILIATES OF SUCH INITIAL MEMBER,
RESPECTIVELY, FOR ANY TAXABLE YEAR.


 


7.13.2              TAX FILINGS.  ON OR BEFORE MAY 1 OF EACH YEAR, THE OPERATING
COMPANY SHALL PROVIDE TO EACH MEMBER (I) A DRAFT INTERNAL REVENUE SERVICE
SCHEDULE K-1 AND FORM 1065, (II) INFORMATION REQUIRED BY SUCH MEMBER TO ALLOCATE
AND APPORTION INCOME FOR STATE INCOME TAX PURPOSES AND (III) SUCH OTHER
INFORMATION CONCERNING THE OPERATING COMPANY REASONABLY REQUESTED BY ANY
MEMBER.  EACH MEMBER SHALL HAVE THE RIGHT TO OBJECT TO ANY AMOUNT OR INFORMATION
REPORTED ON SUCH DRAFT SCHEDULE OR FORM ON OR BEFORE MAY 15 OF ANY GIVEN YEAR. 
IF THE MEMBERS CANNOT AGREE ABOUT THE CONTENTS OF SUCH DRAFT SCHEDULE OR FORM,
THE TAX DIRECTOR OF THE MANAGEMENT COMPANY SHALL RESOLVE THE DISPUTE IN SUCH A
MANNER THAT MAXIMIZES OR ACCELERATES TAX DEDUCTIONS OR MINIMIZES OR DEFERS
TAXABLE INCOME.


 


7.13.3              MATERIAL TAX ELECTIONS.  THE TAX MATTERS MEMBER SHALL NOT BE
ENTITLED TO MAKE ANY MATERIAL ELECTIONS, INCLUDING AN ELECTION UNDER SECTION 754
OF THE CODE, UNLESS ALL MEMBERS SHALL HAVE CONSENTED THERETO.

 


ARTICLE 8
ADMISSION OF ADDITIONAL MEMBERS


 


8.1.                            ADMISSION.  UPON A TRANSFER OF MEMBERSHIP UNITS
(OTHER THAN A PLEDGE PERMITTED UNDER SECTION 4.1.2 OF ALL OR ANY OF A MEMBER’S
MEMBERSHIP UNITS), THE OPERATING COMPANY IS AUTHORIZED TO ADMIT ANY PERSON WHO
IS A TRANSFEREE OF SUCH MEMBERSHIP UNITS AS AN ADDITIONAL MEMBER OF THE
OPERATING COMPANY (EACH, AN “ADDITIONAL MEMBER” AND COLLECTIVELY, THE
“ADDITIONAL MEMBERS”); PROVIDED, THAT NO SUCH PERSON SHALL BE ENTITLED TO ANY
RIGHTS HEREUNDER EXCEPT PURSUANT TO A TRANSFER IN ACCORDANCE WITH THIS
AGREEMENT.  EACH SUCH PERSON SHALL BE ADMITTED AS AN ADDITIONAL MEMBER AT THE
TIME SUCH PERSON EXECUTES THIS AGREEMENT AND THE CONFIDENTIALITY AGREEMENT OR A
COUNTERPART OF THIS AGREEMENT AND THE CONFIDENTIALITY AGREEMENT AND SUCH
TRANSFER IS GIVEN EFFECT UNDER ARTICLE 4.


 


8.2.                            ACCEPTANCE OF PRIOR ACTS.  ANY PERSON WHO
BECOMES AN ADDITIONAL MEMBER, ACCEPTS, RATIFIES AND AGREES TO BE BOUND BY ALL
ACTIONS DULY TAKEN PURSUANT TO THE TERMS AND PROVISIONS OF THIS AGREEMENT BY THE
OPERATING COMPANY PRIOR TO THE DATE IT BECAME AN ADDITIONAL MEMBER AND, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, SPECIFICALLY RATIFIES AND APPROVES ALL
AGREEMENTS AND OTHER INSTRUMENTS AS MAY HAVE BEEN EXECUTED AND DELIVERED ON
BEHALF OF THE OPERATING COMPANY PRIOR TO SAID DATE AND WHICH ARE IN FORCE AND
EFFECT ON SAID DATE.

 

21

--------------------------------------------------------------------------------


 


ARTICLE 9
CAPITAL CONTRIBUTIONS AND
CAPITAL ACCOUNTS


 


9.1.                            CAPITAL CONTRIBUTIONS.


 


9.1.1                     INITIAL CAPITAL CONTRIBUTIONS.  AT THE CONTRIBUTION
CLOSING, THE INITIAL MEMBERS CONTRIBUTED CAPITAL, OR MADE A COMMITMENT TO
CONTRIBUTE CAPITAL, TO THE OPERATING COMPANY IN THE FORM AND AMOUNT REQUIRED
UNDER THE CONTRIBUTION AND FORMATION AGREEMENT.  IN EXCHANGE FOR SUCH CAPITAL
CONTRIBUTIONS AND THE COMMITMENT OF EACH INITIAL MEMBER TO MAKE ALL FUTURE
CAPITAL CONTRIBUTIONS REQUIRED UNDER THE CONTRIBUTION AND FORMATION AGREEMENT
(EACH AN “INITIAL CAPITAL CONTRIBUTION”), THE OPERATING COMPANY ISSUED
MEMBERSHIP UNITS TO THE INITIAL MEMBERS AT THE CONTRIBUTION CLOSING IN THE
AMOUNTS SET FORTH ON SCHEDULE 9.1.1, HEREOF.  ADDITIONAL INITIAL CAPITAL
CONTRIBUTIONS BY AN INITIAL MEMBER IN ACCORDANCE WITH THE CONTRIBUTION AND
FORMATION AGREEMENT SHALL NOT RESULT IN THE ISSUANCE OF ANY ADDITIONAL
MEMBERSHIP UNITS OR ANY MODIFICATION TO THE PERCENTAGE INTEREST OF EACH INITIAL
MEMBER SET FORTH ON SCHEDULE 9.1.1, PROVIDED, HOWEVER, THE CONTRIBUTING INITIAL
MEMBER’S BASIS IN THE MEMBERSHIP UNITS ISSUED TO SUCH INITIAL MEMBER AT THE
INITIAL CONTRIBUTION CLOSING SHALL BE INCREASED BY THE VALUE OF SUCH FUTURE
INITIAL CAPITAL CONTRIBUTIONS.  THE MEMBERS SHALL ADOPT A REVISED SCHEDULE 9.1.1
REFLECTING THE THEN CURRENT PERCENTAGE INTERESTS OF THE MEMBERS UPON THE
OCCURRENCE OF EITHER OF THE FOLLOWING: (A) THE ADMISSION OF AN ADDITIONAL MEMBER
PURSUANT TO SECTION 8.1; OR (B) AN ADDITIONAL CAPITAL CONTRIBUTION PURSUANT TO
SECTION 9.1.2.


 


9.1.2                     ADDITIONAL CAPITAL CONTRIBUTIONS.  OTHER THAN AS SET
FORTH IN THIS AGREEMENT OR THE CONTRIBUTION AND FORMATION AGREEMENT, NO MEMBER
MAY MAKE ADDITIONAL CAPITAL CONTRIBUTIONS TO THE OPERATING COMPANY WITHOUT THE
APPROVAL OF THE MANAGEMENT COMPANY.  IF THE MANAGEMENT COMPANY DETERMINES THAT
THE OPERATING COMPANY REQUIRES ADDITIONAL CAPITAL ( “ADDITIONAL CAPITAL”), EACH
MEMBER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO CONTRIBUTE ITS PRO RATA
SHARE OF SUCH ADDITIONAL CAPITAL AS MEASURED BY THE PERCENTAGE INTEREST OF SUCH
MEMBER IMMEDIATELY PRIOR TO THE TIME OF CONTRIBUTION.  IF, WITHIN THIRTY (30)
DAYS FOLLOWING RECEIPT FROM THE MANAGEMENT COMPANY OF A NOTICE SPECIFYING THE
AMOUNT OF ADDITIONAL CAPITAL SO REQUIRED, A MEMBER FAILS TO CONTRIBUTE ITS PRO
RATA SHARE OF SUCH ADDITIONAL CAPITAL, THEN THE OTHER MEMBERS SHALL HAVE THE
RIGHT TO CONTRIBUTE THEIR PRO RATA PORTION OF THE UNCONTRIBUTED ADDITIONAL
CAPITAL AS MEASURED BY THE PERCENTAGE INTEREST OF EACH MEMBER IMMEDIATELY PRIOR
TO THE TIME OF CONTRIBUTION, EXCLUDING THE PERCENTAGE INTEREST OF THE
NON-CONTRIBUTING MEMBER. THE OPERATING COMPANY SHALL ISSUE MEMBERSHIP UNITS FOR
SUCH ADDITIONAL CAPITAL AS DETERMINED IN ACCORDANCE WITH SECTION 6.3 OF THIS
AGREEMENT AND BY THE MANAGEMENT COMPANY. ALL CASH CONTRIBUTED BY THE MEMBERS AND
ALL CASH AND INVESTMENT ACCOUNTS SHALL BE HELD IN FINANCIAL INSTITUTIONS
ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA AND DEPOSITED IN
ACCOUNTS DENOMINATED IN UNITED STATES DOLLARS.


 


9.2.                            MEMBERSHIP UNITS; CAPITAL CONTRIBUTIONS.  THE
MEMBERSHIP UNITS SHALL BE CONSIDERED PERSONAL PROPERTY OF THE MEMBER.  EXCEPT AS
PROVIDED IN THIS AGREEMENT, NO MEMBER SHALL BE ENTITLED TO THE RETURN OF ITS
CAPITAL CONTRIBUTION OR TO RECEIVE A DISTRIBUTION OTHER THAN AS PROVIDED IN THIS
AGREEMENT.  NO RETURN OF A MEMBER’S CAPITAL CONTRIBUTIONS SHALL BE MADE
HEREUNDER IF SUCH DISTRIBUTION WOULD VIOLATE APPLICABLE STATE LAW.  UNDER
CIRCUMSTANCES REQUIRING

 

22

--------------------------------------------------------------------------------


 


A RETURN OF ANY CAPITAL CONTRIBUTION, NO MEMBER SHALL HAVE THE RIGHT TO DEMAND
OR RECEIVE PROPERTY OTHER THAN CASH, EXCEPT AS MAY BE SPECIFICALLY PROVIDED IN
THIS AGREEMENT.


 


9.3.                            CAPITAL ACCOUNTS.  AN INDIVIDUAL CAPITAL ACCOUNT
SHALL BE ESTABLISHED AND MAINTAINED FOR EACH MEMBER IN ACCORDANCE WITH FEDERAL
INCOME TAX ACCOUNTING PRINCIPLES.  THE CAPITAL ACCOUNT OF EACH MEMBER SHALL BE
MAINTAINED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 9.3.


 


9.3.1                     CAPITAL ACCOUNT INCREASES.  THE CAPITAL ACCOUNT OF
EACH MEMBER SHALL BE INCREASED BY (A) THE AMOUNT OF ANY CASH AND THE AGREED NET
FAIR MARKET VALUE (AS USED HEREIN, “AGREED NET FAIR MARKET VALUE” OF PROPERTY
SHALL MEAN THE GROSS FAIR MARKET VALUE OF THE PROPERTY REDUCED BY ALL
LIABILITIES ENCUMBERING THE PROPERTY, AS DETERMINED BY THE BOARD OF DIRECTORS OF
THE MANAGEMENT COMPANY AS OF THE DATE OF CONTRIBUTION) OF ANY PROPERTY
CONTRIBUTED AS A CAPITAL CONTRIBUTION TO THE CAPITAL OF THE OPERATING COMPANY BY
SUCH MEMBER, (B) THE AMOUNT OF ANY PROFITS ALLOCATED TO SUCH MEMBER AND (C)
AMOUNTS OF GAIN ALLOCATED PURSUANT TO SECTION 10.3.4.


 


9.3.2                     CAPITAL ACCOUNT DECREASES.  THE CAPITAL ACCOUNT OF
EACH MEMBER SHALL BE DECREASED BY (A) THE AMOUNT OF ANY LOSSES ALLOCATED TO SUCH
MEMBER, (B) THE AMOUNT OF ANY CASH AND THE AGREED NET FAIR MARKET VALUE AS OF
THE DATE OF DISTRIBUTION OF ANY PROPERTY DISTRIBUTED TO SUCH MEMBER AND (C)
AMOUNTS OF LOSS ALLOCATED PURSUANT TO SECTION 10.3.4.


 


9.3.3                     TRANSFEREE CAPITAL ACCOUNTS.  A TRANSFEREE OF A
MEMBERSHIP UNIT SHALL SUCCEED TO THE CAPITAL ACCOUNT (OR PORTION OF THE CAPITAL
ACCOUNT) ATTRIBUTABLE TO SUCH TRANSFERRED MEMBERSHIP UNIT OF THE TRANSFERRING
MEMBER.

 


ARTICLE 10
TAX ALLOCATIONS


 


10.1.                     ALLOCATION OF PROFITS.  AFTER GIVING EFFECT TO THE
SPECIAL ALLOCATIONS SET FORTH IN SECTION 10.3 AND 10.4, PROFITS FOR ANY FISCAL
YEAR SHALL BE ALLOCATED AS FOLLOWS:


 


10.1.1              PRIOR LOSSES ALLOCATED.  FIRST, PROFITS FOR ANY FISCAL YEAR
SHALL BE ALLOCATED TO THOSE MEMBERS WHO ARE ALLOCATED LOSSES PURSUANT TO SECTION
10.2.2 IN PROPORTION TO AND IN AN AMOUNT EQUAL TO ANY SUCH LOSSES ALLOCATED TO
SUCH MEMBERS PURSUANT TO SECTION 10.2.2, BELOW.


 


10.1.2              PERCENTAGE INTERESTS.  SECOND, PROFITS FOR ANY FISCAL YEAR
SHALL BE ALLOCATED AMONG THE MEMBERS IN PROPORTION TO THEIR RESPECTIVE
PERCENTAGE INTERESTS.


 


10.2.                     ALLOCATION OF LOSSES.  AFTER GIVING EFFECT TO THE
SPECIAL ALLOCATIONS SET FORTH IN SECTION 10.3 AND 10.4, LOSSES FOR ANY FISCAL
YEAR SHALL BE ALLOCATED AS FOLLOWS:


 


10.2.1              PERCENTAGE INTEREST.  FIRST, LOSSES FOR ANY FISCAL YEAR NEXT
SHALL BE ALLOCATED AMONG THE MEMBERS IN PROPORTION TO THEIR RESPECTIVE
PERCENTAGE INTERESTS, SUBJECT TO THE LIMITATION IN SECTION 10.2.2, BELOW.

 

23

--------------------------------------------------------------------------------


 


10.2.2              LIMITATION ON ALLOCATION OF LOSSES.  LOSSES ALLOCATED
PURSUANT TO SECTION 10.2.1 SHALL NOT EXCEED THE MAXIMUM AMOUNT OF LOSSES THAT
CAN BE ALLOCATED WITHOUT CAUSING ANY MEMBER TO HAVE AN ADJUSTED CAPITAL ACCOUNT
DEFICIT AT THE END OF ANY FISCAL YEAR.  IN THE EVENT SOME, BUT NOT ALL, OF THE
MEMBERS WOULD HAVE AN ADJUSTED CAPITAL ACCOUNT DEFICIT AS A CONSEQUENCE OF AN
ALLOCATION OF LOSSES PURSUANT TO SECTION 10.2.1, THE LIMITATIONS SET FORTH IN
THIS SECTION 10.2.2 SHALL BE APPLIED ON A MEMBER BY MEMBER BASIS SO AS TO
ALLOCATE THE MAXIMUM PERMISSIBLE LOSSES TO EACH MEMBER UNDER SECTION
1.704-1(B)(2)(II)(D) OF THE REGULATIONS.  “ADJUSTED CAPITAL ACCOUNT DEFICIT”
MEANS, WITH RESPECT TO ANY MEMBER, THE DEFICIT BALANCE, IF ANY, IN SUCH MEMBER’S
CAPITAL ACCOUNT AS OF THE END OF THE RELEVANT FISCAL YEAR, AFTER GIVING EFFECT
TO THE FOLLOWING ADJUSTMENTS:  ADD TO SUCH CAPITAL ACCOUNT ANY AMOUNT WHICH SUCH
MEMBER IS TREATED AS OBLIGATED TO RESTORE PURSUANT TO REGULATIONS SECTION
1.704-1(B)(2)(II)(C) BY VIRTUE OF SUCH MEMBER’S GUARANTEE OR INDEMNITY AGREEMENT
WITH RESPECT TO ANY COMPANY DEBT OR IS DEEMED OBLIGATED TO RESTORE PURSUANT TO
THE PENULTIMATE SENTENCES OF SECTIONS 1.704-2(G)(1) AND 1.704-2(I)(5) OF THE
REGULATIONS; AND SUBTRACT FROM SUCH CAPITAL ACCOUNT THE ITEMS DESCRIBED IN
SECTIONS 1.704-1(B)(2)(II)(D)(4), 1.704-1(B)(2)(II)(D)(5) AND
1.704-1(B)(2)(II)(D)(6) OF THE REGULATIONS.  THE FOREGOING DEFINITION OF
ADJUSTED CAPITAL ACCOUNT DEFICIT IS INTENDED TO COMPLY WITH THE PROVISIONS OF
SECTION 1.704-1(B)(2)(II)(D) OF THE REGULATIONS AND SHALL BE INTERPRETED
CONSISTENTLY THEREWITH.


 


10.3.                     SPECIAL ALLOCATIONS.  THE FOLLOWING SPECIAL
ALLOCATIONS SHALL BE MADE IN THE FOLLOWING ORDER:


 


10.3.1              MINIMUM GAIN CHARGEBACK.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, (A) NONRECOURSE DEDUCTIONS OF THE OPERATING COMPANY
WITHIN THE MEANING OF SECTION 1.704-2 OF THE REGULATIONS, OTHER THAN PARTNER
NONRECOURSE DEDUCTIONS WITHIN THE MEANING OF SECTION 1.704-2(I), OF THE
REGULATIONS, SHALL BE ALLOCATED AMONG THE MEMBERS IN ACCORDANCE WITH THEIR
RESPECTIVE PERCENTAGE INTERESTS, (B) ANY PARTNER NONRECOURSE DEDUCTIONS WITHIN
THE MEANING OF SECTION 1.704-2(I) OF THE REGULATIONS, SHALL BE ALLOCATED IN
ACCORDANCE WITH SECTIONS 1.704-2(I) AND 1.704-2(K) OF THE REGULATIONS, AND (C)
IF THERE IS A NET DECREASE IN “MINIMUM GAIN” WITHIN THE MEANING OF SECTIONS
1.704-2(D) AND 1.704-2(I)(3) OF THE REGULATIONS FOR ANY FISCAL YEAR OF THE
OPERATING COMPANY, ITEMS OF GAIN AND INCOME SHALL BE ALLOCATED AMONG THE MEMBERS
IN ACCORDANCE WITH THE “MINIMUM GAIN CHARGEBACK” RULES CONTAINED IN SECTIONS
1.704-2(F) AND (G) AND 1.704-2(I)(4) OF THE REGULATIONS.  THE MEMBERS’
RESPECTIVE INTERESTS IN THE OPERATING COMPANY PROFITS FOR PURPOSES OF ALLOCATING
EXCESS NONRECOURSE LIABILITIES OF THE OPERATING COMPANY WITHIN THE MEANING OF
SECTION 1.752-3(A)(3) OF THE REGULATIONS SHALL BE EQUAL TO THEIR RESPECTIVE
PERCENTAGE INTERESTS.


 


10.3.2              QUALIFIED INCOME OFFSET.  IN THE EVENT ANY MEMBER
UNEXPECTEDLY RECEIVES ANY ADJUSTMENTS, ALLOCATIONS OR DISTRIBUTIONS DESCRIBED IN
SECTIONS 1.704-1(B)(2)(II)(D)(4), (5) OR (6) OF THE REGULATIONS, ITEMS OF
OPERATING COMPANY INCOME AND GAIN (CONSISTING OF A PRO RATA PORTION OF EACH ITEM
OF THE OPERATING COMPANY INCOME, INCLUDING GROSS INCOME AND GAIN FOR SUCH FISCAL
YEAR) SHALL BE SPECIALLY ALLOCATED TO SUCH MEMBER IN AN AMOUNT AND MANNER
SUFFICIENT TO ELIMINATE, TO THE EXTENT REQUIRED BY THE REGULATIONS, SUCH DEFICIT
IN THE CAPITAL ACCOUNT OF SUCH MEMBER AS QUICKLY AS POSSIBLE.  THIS PROVISION IS
INTENDED TO COMPLY WITH THE “QUALIFIED INCOME OFFSET” REQUIREMENTS OF SECTION
1.704-1(B)(2)(II)(D) OF THE REGULATIONS, AND THIS PROVISION SHALL BE INTERPRETED
IN ACCORDANCE WITH THOSE REQUIREMENTS.

 

24

--------------------------------------------------------------------------------


 


10.3.3              ELIMINATION OF CAPITAL ACCOUNT DEFICITS.  IN THE EVENT ANY
MEMBER HAS A DEFICIT CAPITAL ACCOUNT AT THE END OF ANY FISCAL YEAR WHICH IS IN
EXCESS OF THE SUM OF (I) THE AMOUNT SUCH MEMBER IS TREATED AS OBLIGATED TO
RESTORE PURSUANT TO SECTION 1.704-1(B)(2)(II)(C) OF THE REGULATIONS BY VIRTUE OF
SUCH MEMBER’S GUARANTEE OR INDEMNITY WITH RESPECT TO OPERATING COMPANY DEBT AND
(II) THE AMOUNT SUCH MEMBER IS DEEMED TO BE OBLIGATED TO RESTORE PURSUANT TO THE
PENULTIMATE SENTENCES OF SECTIONS 1.704-2(G)(1) AND 1.704-2(I)(5) OF THE
REGULATIONS, EACH SUCH MEMBER SHALL BE SPECIALLY ALLOCATED ITEMS OF OPERATING
COMPANY INCOME AND GAIN IN THE AMOUNT OF SUCH EXCESS AS QUICKLY AS POSSIBLE,
PROVIDED THAT AN ALLOCATION PURSUANT TO THIS SECTION 10.3.3 SHALL BE MADE ONLY
IF AND TO THE EXTENT THAT SUCH MEMBER WOULD HAVE A DEFICIT CAPITAL ACCOUNT IN
EXCESS OF SUCH SUM AFTER ALL OTHER ALLOCATIONS PROVIDED FOR IN THIS AGREEMENT
HAVE BEEN MADE AS IF THIS SECTION 10.3.3 WERE NOT IN THE AGREEMENT.


 


10.3.4              ADJUSTMENTS TO CAPITAL ACCOUNTS.  IF THE VALUE FOR CAPITAL
ACCOUNT PURPOSES OF ANY OPERATING COMPANY PROPERTY IS ADJUSTED PURSUANT TO
SECTION 9.3 HEREOF, SUBSEQUENT ALLOCATIONS OF INCOME, GAIN, LOSS, AND DEDUCTION
WITH RESPECT TO SUCH ASSET SHALL TAKE ACCOUNT OF ANY VARIATION BETWEEN THE
ADJUSTED BASIS OF SUCH ASSET FOR FEDERAL INCOME TAX PURPOSES AND ITS ADJUSTED
VALUE IN THE SAME MANNER AS UNDER SECTION 704(C) OF THE CODE AND THE REGULATIONS
THEREUNDER.


 


10.4.                     OTHER ALLOCATION RULES.


 


10.4.1              CALCULATION OF PROFITS AND LOSSES.  EXCEPT AS OTHERWISE SET
FORTH IN THIS AGREEMENT, PROFITS AND LOSSES OF THE OPERATING COMPANY SHALL BE
DETERMINED FOR EACH FISCAL YEAR IN ACCORDANCE WITH THE METHOD OF ACCOUNTING
FOLLOWED BY THE OPERATING COMPANY FOR FEDERAL INCOME TAX PURPOSES AND OTHERWISE
IN ACCORDANCE WITH GAAP, AS MODIFIED BY SECTION 1.704-1(B)(2)(IV) OF THE
REGULATIONS.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, WHENEVER A
PROPORTIONATE PART OF THE OPERATING COMPANY PROFIT OR LOSS IS ALLOCATED TO A
MEMBER, EVERY ITEM OF INCOME, GAIN, LOSS OR DEDUCTION ENTERING INTO THE
COMPUTATION OF SUCH PROFIT AND LOSS SHALL BE CONSIDERED ALLOCATED AND EVERY ITEM
OF CREDIT OR TAX PREFERENCE APPLICABLE TO THE PERIOD DURING WHICH SUCH PROFIT OR
LOSS WAS REALIZED SHALL BE CONSIDERED ALLOCATED TO SUCH MEMBER IN THE SAME
PROPORTION.  ALL ALLOCATIONS OF SUCH ITEMS FOR FEDERAL INCOME TAX PURPOSES SHALL
BE IDENTICAL TO THE ALLOCATIONS SET FORTH IN THIS ARTICLE 10, EXCEPT AS
OTHERWISE REQUIRED BY SECTION 704(C) OF THE CODE AND SECTION 1.704-1(B)(4) OF
THE REGULATIONS.


 


10.4.2              SUBSTANTIAL ECONOMIC EFFECT.  THE MEMBERS INTEND THAT THE
ALLOCATIONS OF PROFITS AND LOSSES UNDER THIS AGREEMENT SHALL HAVE SUBSTANTIAL
ECONOMIC EFFECT (OR BE CONSISTENT WITH THE MEMBERS’ INTERESTS IN THE OPERATING
COMPANY IN THE CASE OF ALLOCATION OF LOSSES ATTRIBUTABLE TO NONRECOURSE DEBT)
WITHIN THE MEANING OF SECTION 704(B) OF THE CODE AS INTERPRETED BY THE
REGULATIONS PROMULGATED PURSUANT THERETO.  ACCORDINGLY, THE PROVISIONS OF
ARTICLE 10 HEREOF AND THE OTHER RELEVANT PROVISIONS OF THIS AGREEMENT SHALL BE
INTERPRETED IN A MANNER CONSISTENT WITH SUCH INTENT.  IT IS THE MEMBERS’
INTENTION THAT THE OPERATING COMPANY COMPLY WITH THE PROVISIONS OF SECTION
1.704-1(B) OF THE REGULATIONS.  HOWEVER, SHOULD SUCH SECTION BE MODIFIED IN A
MANNER THAT, IN THE EVENT THE OPERATING COMPANY WERE TO COMPLY WITH SUCH SECTION
AS MODIFIED, THE ECONOMIC INTENTIONS OF THE MEMBERS WOULD BE DISTORTED, THE
ECONOMIC INTENTIONS OF THE MEMBERS SHALL GOVERN.

 

25

--------------------------------------------------------------------------------


 


10.4.3              CLOSING OF THE BOOKS METHOD.  IF A MEMBER TRANSFERS ITS
INTEREST IN THE OPERATING COMPANY, THE DISTRIBUTIVE SHARES OF THE VARIOUS ITEMS
ALLOCABLE AMONG THE MEMBERS DURING SUCH FISCAL YEAR OF THE OPERATING COMPANY
SHALL BE ALLOCATED BETWEEN THE TRANSFEROR AND THE TRANSFEREE BASED ON THE
CLOSING-OF-THE-BOOKS METHOD, WHICH WILL RESULT IN THE ALLOCATION OF ITEMS
BETWEEN THE TRANSFEROR AND THE TRANSFEREE BASED ON THE RESPECTIVE PORTIONS OF
SUCH FISCAL YEAR IN WHICH EACH WAS A MEMBER.  HOWEVER, IF BOTH THE TRANSFEROR
AND THE TRANSFEREE CONSENT, THE DISTRIBUTIVE SHARES OF THE VARIOUS ITEMS
ALLOCABLE AMONG THE MEMBERS MAY BE ALLOCATED BETWEEN THE TRANSFEROR AND THE
TRANSFEREE ON THE BASIS OF THE NUMBER OF DAYS IN SUCH FISCAL YEAR PRECEDING AND
FOLLOWING THE EFFECTIVE DATE OF THE TRANSFER.


 


10.4.4              BUILT-IN GAIN OR LOSS.  IN ACCORDANCE WITH SECTION 704(C) OF
THE CODE AND THE REGULATIONS THEREUNDER, INCOME, GAIN, LOSS, AND DEDUCTION WITH
RESPECT TO ANY PROPERTY CONTRIBUTED TO THE OPERATING COMPANY SHALL, SOLELY FOR
FEDERAL INCOME TAX PURPOSES, BE ALLOCATED AMONG THE MEMBERS SO AS TO TAKE
ACCOUNT OF ANY VARIATION BETWEEN THE TAX BASES OF SUCH PROPERTY AND SUCH
PROPERTY’S FAIR MARKET VALUE AS OF THE TIME OF CONTRIBUTION TO THE OPERATING
COMPANY.  UNLESS OTHERWISE AGREED BY THE MEMBERS, SUCH ALLOCATIONS SHALL BE MADE
PURSUANT TO THE “TRADITIONAL METHOD,” AS SET FORTH IN SECTION 1.704-3(F) OF THE
REGULATIONS WITHOUT CURATIVE OR REMEDIAL ALLOCATIONS.


 


10.4.5              INCOME TAX EFFECTS.  THE MEMBERS ARE AWARE OF THE INCOME TAX
CONSEQUENCES OF THE ALLOCATIONS MADE IN THIS ARTICLE 10 AND HEREBY AGREE TO BE
BOUND BY THE PROVISIONS OF THIS ARTICLE 10 IN REPORTING THEIR SHARES OF COMPANY
INCOME AND LOSS FOR INCOME TAX PURPOSES, EXCEPT TO THE EXTENT OTHERWISE REQUIRED
BY LAW.


 


ARTICLE 11
DISTRIBUTIONS


 


11.1.                     DISTRIBUTIONS.  EXCEPT AS OTHERWISE PROVIDED IN
SECTIONS 11.2 AND 11.5, BELOW, ALL DISTRIBUTIONS TO MEMBERS WITH RESPECT TO EACH
FISCAL YEAR SHALL BE MADE IN ACCORDANCE WITH THE MEMBER’S RESPECTIVE PERCENTAGE
INTERESTS AT SUCH TIMES AND IN SUCH AMOUNTS, IF ANY, AS THE MANAGEMENT COMPANY
SHALL DETERMINE.


 


11.2.                     DISTRIBUTION OF THE PROCEEDS UPON DISSOLUTION.  UPON A
DISSOLUTION OF THE OPERATING COMPANY, THE NET PROCEEDS OF DISSOLUTION SHALL BE
APPLIED AND DISTRIBUTED IN THE ORDER OF PRIORITY SET FORTH BELOW.


 


11.2.1              OPERATING COMPANY OBLIGATIONS.  FIRST, TOWARDS THE
SATISFACTION OF ALL OUTSTANDING DEBTS AND OTHER OBLIGATIONS OF THE OPERATING
COMPANY, INCLUDING EXPENSES OF DISSOLUTION AND THE ESTABLISHMENT OF ANY RESERVES
DEEMED NECESSARY BY THE MANAGEMENT COMPANY FOR ANY CONTINGENT OR UNFORESEEN
LIABILITIES OR OBLIGATIONS OF THE OPERATING COMPANY.


 


11.2.2              MEMBER LOANS.  SECOND, TOWARDS REPAYMENT OF OUTSTANDING
LOANS, IF ANY, MADE BY MEMBERS TO THE OPERATING COMPANY.


 


11.2.3              CAPITAL ACCOUNTS.  THIRD, PROCEEDS WILL BE DISTRIBUTED TO
THE MEMBERS IN ACCORDANCE WITH THE POSITIVE BALANCES OF THEIR CAPITAL ACCOUNTS
UNTIL SUCH CAPITAL ACCOUNT BALANCES ARE EQUAL TO ZERO.

 

26

--------------------------------------------------------------------------------


 


11.2.4              PERCENTAGE INTERESTS.  FOURTH, TO THE MEMBERS IN ACCORDANCE
WITH THEIR RESPECTIVE PERCENTAGE INTERESTS.


 


11.3.                     NO WITHDRAWAL.  NO MEMBER MAY WITHDRAW ANY AMOUNT FROM
ITS CAPITAL ACCOUNT EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT.


 


11.4.                     MANDATORY TAX DISTRIBUTION.  THE OPERATING COMPANY
SHALL, TO THE EXTENT THAT SUFFICIENT FREE CASH FLOW IS AVAILABLE, DISTRIBUTE TO
EACH MEMBER ON A QUARTERLY BASIS THE PRODUCT OF (I) SUCH MEMBER’S SHARE OF THE
OPERATING COMPANY’S QUARTERLY PROFITS, AND (II) THE HIGHEST MARGINAL FEDERAL
INCOME TAX RATE PLUS FIVE PERCENT (5%).  IN THE EVENT THE OPERATING COMPANY’S
FREE CASH FLOW IS INSUFFICIENT TO FUND SUCH DISTRIBUTIONS, THE OPERATING COMPANY
SHALL MAKE DISTRIBUTIONS OF THE FREE CASH FLOW IT HAS, IN PROPORTION TO AMOUNTS
THAT WOULD OTHERWISE BE PAYABLE.


 


11.5.                     LIMITATIONS ON DISTRIBUTIONS.  NO DISTRIBUTION SHALL
BE MADE IF PROHIBITED BY SECTION 18-607 OF THE ACT.


 


ARTICLE 12
ANCILLARY AGREEMENTS; OPERATING BUDGETS; FINANCIAL REPORTS


 


12.1.                     ANCILLARY AGREEMENTS.  THE ANCILLARY AGREEMENTS ARE
BEING ENTERED INTO BY THE MEMBERS IN CONSIDERATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN AND IN THE CONTRIBUTION AND FORMATION AGREEMENT.  THE
ANCILLARY AGREEMENTS SHALL BE APPLICABLE TO TRANSFEREES OF THE INITIAL MEMBERS
TO THE EXTENT SPECIFICALLY PROVIDED THEREIN.


 


12.2.                     OPERATING BUDGETS.  NOT LATER THAN OCTOBER 1ST OF EACH
YEAR, THE CEO OF THE OPERATING COMPANY SHALL SUBMIT TO THE MANAGEMENT COMPANY
THE BUSINESS PLAN.  THE INITIAL BUSINESS PLAN IS ATTACHED AS EXHIBIT A.


 


12.3.                     FINANCIAL REPORTS.


 


12.3.1              ANNUAL STATEMENTS.  AS SOON AS PRACTICABLE FOLLOWING THE END
OF EACH FISCAL YEAR, BUT IN ANY EVENT IN SUFFICIENT TIME TO PERMIT THE CLASS B
MEMBERS TO REPORT FINANCIAL PERFORMANCE ON A CONSOLIDATED BASIS, THE OPERATING
COMPANY SHALL CAUSE TO BE PREPARED AND DELIVERED TO EACH CLASS B MEMBER THE
AUDITED STATEMENT OF INCOME AND STATEMENT OF CASH FLOWS FOR SUCH FISCAL YEAR,
AUDITED BALANCE SHEET AS OF THE END OF SUCH FISCAL YEAR, AND ACCOMPANYING NOTES
TO FINANCIAL STATEMENTS FOR THE OPERATING COMPANY, ON A CONSOLIDATED BASIS,
PREPARED IN ACCORDANCE WITH GAAP AND THE OPERATING COMPANY ACCOUNTING PRACTICES.


 


12.3.2              QUARTERLY STATEMENTS.  AS SOON AS PRACTICABLE FOLLOWING THE
END OF EACH FISCAL QUARTER, BUT IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER THE
END OF SUCH QUARTER, THE OPERATING COMPANY SHALL CAUSE TO BE PREPARED AND
DELIVERED TO EACH CLASS B MEMBER AN UNAUDITED STATEMENT OF INCOME (INCLUDING
TAXABLE INCOME) AND STATEMENT OF CASH FLOWS FOR SUCH QUARTER AND AN UNAUDITED
BALANCE SHEET AS OF THE END OF SUCH QUARTER ON A CONSOLIDATED BASIS, PREPARED IN
ACCORDANCE WITH GAAP AND THE OPERATING COMPANY ACCOUNTING AND TAX PRACTICES.

 

27

--------------------------------------------------------------------------------


 


12.3.3              MONTHLY STATEMENTS.  AS SOON AS POSSIBLE FOLLOWING THE END
OF EACH CALENDAR MONTH IN EACH FISCAL YEAR, BUT IN ANY EVENT WITHIN FOURTEEN
(14) DAYS AFTER THE END OF SUCH MONTH, THE OPERATING COMPANY SHALL CAUSE TO BE
PREPARED AND DELIVERED TO THE CLASS B MEMBER AN UNAUDITED STATEMENT OF INCOME
(INCLUDING TAXABLE INCOME) AND STATEMENT OF CASH FLOWS FOR SUCH MONTH AND AN
UNAUDITED BALANCE SHEET AS OF THE END OF SUCH MONTH ON A CONSOLIDATED BASIS,
PREPARED IN ACCORDANCE WITH GAAP AND THE OPERATING COMPANY ACCOUNTING AND TAX
PRACTICES.  THE OPERATING COMPANY SHALL PROVIDE THE CLASS B MEMBERS WITH A
MONTHLY REPORT OF SIGNIFICANT OPERATING AND FINANCIAL STATISTICS INCLUDING
NUMBER OF SUBSCRIBERS, SUBSCRIBER CHURN STATISTICS, MINUTES OF USE, AVERAGE
REVENUES PER SUBSCRIBER, ACQUISITION COSTS AND CAPITAL EXPENDITURE EFFICIENCY
STATISTICS AND SUCH ADDITIONAL STATISTICS AND INFORMATION AS MAY BE APPROVED
FROM TIME TO TIME BY THE MANAGEMENT COMPANY FOR INTERNAL USE BY THE OPERATING
COMPANY.  THE OPERATING COMPANY SHALL SUBMIT A BEST ESTIMATE OF THE ACTUAL
RESULTS FOR EACH MONTH IN SUFFICIENT TIME TO PERMIT THE CLASS B MEMBERS TO
APPROPRIATELY RECORD OTHER INCOME IN A TIMELY FASHION.


 


12.3.4              ADDITIONAL INFORMATION.  THE OPERATING COMPANY SHALL, UPON
REASONABLE NOTICE, GIVE EACH OF THE CLASS B MEMBERS, FOR SO LONG AS IT
BENEFICIALLY OWNS MEMBERSHIP UNITS, DURING REGULAR BUSINESS HOURS, REASONABLE
ACCESS TO THE PROPERTIES, DOCUMENTS AND RECORDS, FINANCIAL AND OTHERWISE, OF THE
OPERATING COMPANY, AND SHALL PROVIDE COPIES OR EXTRACTS OF THE OPERATING
COMPANY’S DOCUMENTS AND RECORDS AS THE CLASS B MEMBERS MAY REASONABLY REQUEST.


 


12.4.                     BOOKS AND RECORDS.  THE MANAGEMENT COMPANY SHALL
PREPARE AND FILE, OR CAUSE TO BE PREPARED AND FILED, ALL APPLICABLE FEDERAL,
STATE AND LOCAL TAX RETURNS.  SUCH BOOKS OF ACCOUNT AND TAX RETURNS, TOGETHER
WITH A COPY OF THIS AGREEMENT, SHALL AT ALL TIMES BE MAINTAINED AT THE PRINCIPAL
PLACE OF BUSINESS OF THE OPERATING COMPANY AND SHALL BE OPEN TO INSPECTION AND
EXAMINATION AT REASONABLE TIMES BY EACH MEMBER AND ITS DULY AUTHORIZED
REPRESENTATIVE FOR ANY PURPOSE REASONABLY RELATED TO SUCH MEMBER’S INTEREST IN
THE OPERATING COMPANY.  THE OPERATING COMPANY SHALL (A) RETAIN SUCH BOOKS OF
ACCOUNT AND TAX RETURNS UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE OF
LIMITATIONS OF THE OPERATING COMPANY AND EACH MEMBER (AND, TO THE EXTENT A
MEMBER NOTIFIES THE OPERATING COMPANY, ANY EXTENSIONS THEREOF), AND (B) GIVE
EACH MEMBER REASONABLE WRITTEN NOTICE PRIOR TO TRANSFERRING, DESTROYING OR
DISCARDING ANY SUCH BOOKS OF ACCOUNT OR TAX RETURNS AND, IF THE MEMBER SO
REQUESTS, ALLOW SUCH MEMBER TO TAKE POSSESSION OF SUCH BOOKS OF ACCOUNT OR TAX
RETURNS.


 


ARTICLE 13
TERMINATION OF THE OPERATING COMPANY; LIQUIDATION
AND DISTRIBUTION OF ASSETS


 


13.1.                     NO DISSOLUTION.  THE OPERATING COMPANY SHALL NOT BE
DISSOLVED BY THE ADMISSION OF ADDITIONAL MEMBERS IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.

 

28

--------------------------------------------------------------------------------


 


13.2.                     EVENTS CAUSING DISSOLUTION.  THE OPERATING COMPANY
SHALL BE DISSOLVED AND ITS AFFAIRS SHALL BE WOUND UP UPON THE FIRST TO OCCUR OF
THE EVENTS SET FORTH IN THIS SECTION 13.2:


 


13.2.1              WRITTEN CONSENT.  THE WRITTEN CONSENT OF ALL CLASS B MEMBERS
OR, IF THERE ARE NO CLASS B MEMBERS, A MAJORITY OF ALL MEMBERS.


 


13.2.2              UNLAWFUL TO CONTINUE.  THE OCCURRENCE OF ANY EVENT WHICH
MAKES IT UNLAWFUL FOR THE OPERATING COMPANY TO BE CONTINUED.


 


13.2.3              ORDER OF DISSOLUTION.  THE ISSUANCE OF A DECREE BY ANY COURT
OF COMPETENT JURISDICTION THAT THE OPERATING COMPANY BE DISSOLVED AND
LIQUIDATED.


 


13.3.                     SURVIVAL.  IN THE EVENT OF A DISSOLUTION, THIS
AGREEMENT AND THE PROVISIONS SET FORTH HEREIN, EXCEPT ARTICLES 1, 13, 17 AND 18
AND SECTION 16.8, WHICH SHALL SURVIVE INDEFINITELY, SHALL TERMINATE.


 


13.4.                     WINDING UP.  IN THE EVENT OF THE DISSOLUTION OF THE
OPERATING COMPANY FOR ANY REASON, THE MANAGEMENT COMPANY SHALL PROCEED PROMPTLY
TO WIND UP THE AFFAIRS AND LIQUIDATE THE ASSETS OF THE OPERATING COMPANY. 
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE MEMBERS SHALL CONTINUE TO
SHARE DISTRIBUTIONS AND ALLOCATIONS DURING THE PERIOD OF LIQUIDATION IN THE SAME
MANNER AS BEFORE DISSOLUTION.  THE MANAGEMENT COMPANY SHALL HAVE COMPLETE
DISCRETION TO DETERMINE THE TIME, MANNER AND TERMS OF ANY SALE OF THE OPERATING
COMPANY PROPERTY PURSUANT TO SUCH LIQUIDATION.


 


13.5.                     FILING OF CERTIFICATE OF CANCELLATION.  UPON THE
COMPLETION OF THE WINDING UP OF THE OPERATING COMPANY, THE MANAGEMENT COMPANY
SHALL FILE A CERTIFICATE OF CANCELLATION WITH THE SECRETARY OF STATE OF THE
STATE OF DELAWARE AS PROVIDED IN SECTION 18-203 OF THE ACT.


 


13.6.                     MATERIAL BREACH.  A MATERIAL BREACH SHALL NOT
AUTOMATICALLY RESULT IN THE TERMINATION OF THIS AGREEMENT.  HOWEVER, UPON THE
OCCURRENCE OF A MATERIAL BREACH, THE NON-BREACHING PARTY MAY, IN ADDITION TO ITS
RIGHTS UNDER SECTION 4.6 OF THIS AGREEMENT, MAKE A CLAIM AGAINST THE BREACHING
PARTY IN ITS OWN NAME AND IN THE NAME OF THE OPERATING COMPANY FOR DAMAGES
CAUSED BY THE MATERIAL BREACH IN ACCORDANCE WITH ARTICLE 17.


 


13.7.                     CLAIMS OF THE MEMBERS.  THE MEMBERS AND FORMER MEMBERS
SHALL LOOK SOLELY TO THE OPERATING COMPANY’S ASSETS FOR THE RETURN OF THEIR
CAPITAL CONTRIBUTIONS, AND IF THE ASSETS OF THE OPERATING COMPANY REMAINING
AFTER PAYMENT OF OR DUE PROVISION FOR ALL DEBTS, LIABILITIES AND OBLIGATIONS OF
THE OPERATING COMPANY ARE INSUFFICIENT TO RETURN SUCH CAPITAL CONTRIBUTIONS, THE
MEMBERS AND FORMER MEMBERS SHALL HAVE NO RECOURSE AGAINST THE OPERATING COMPANY,
THE MANAGEMENT COMPANY OR ANY OTHER MEMBER.


 


ARTICLE 14
WITHDRAWAL OF A MEMBER


 


14.1.                     WITHDRAWAL OF A MEMBER.  A MEMBER SHALL CEASE TO BE A
MEMBER IF IT NO LONGER BENEFICIALLY OWNS ANY MEMBERSHIP UNITS (A “WITHDRAWAL
EVENT”).  IMMEDIATELY AFTER A WITHDRAWAL EVENT, THE WITHDRAWN MEMBER AND ITS
AFFILIATES SHALL HAVE NO CONTINUING RIGHTS OR

 

29

--------------------------------------------------------------------------------


 


OBLIGATIONS UNDER THIS AGREEMENT BUT WILL REMAIN SUBJECT TO THE TERMS OF
ANCILLARY AGREEMENTS TO THE EXTENT PROVIDED BY, AND IN ACCORDANCE WITH, THE
EXPRESS TERMS THEREOF.  SUBJECT TO COMPLIANCE WITH ARTICLE 4 HEREOF, A MEMBER
MAY VOLUNTARILY CAUSE A WITHDRAWAL EVENT AND SUCH ACTION SHALL NOT BE A BREACH
OF THIS AGREEMENT.


 


14.2.                     EFFECT OF WITHDRAWAL.  THIS AGREEMENT SHALL CONTINUE
NOTWITHSTANDING ANY WITHDRAWAL BY A MEMBER AND ALL GOVERNANCE RIGHTS SET FORTH
HEREIN WITH RESPECT TO SUCH MEMBER SHALL BE EXERCISED BY THE REMAINING MEMBER. 
NO WITHDRAWAL SHALL RELIEVE A MEMBER OF LIABILITY FOR ANY PRIOR BREACH OF THIS
AGREEMENT.


 


ARTICLE 15
EXCHANGE AND PRE-EMPTIVE RIGHTS


 


15.1.                     EXCHANGE OF MEMBERSHIP UNITS.  A HOLDER OF MEMBERSHIP
UNITS (OTHER THAN THE MANAGEMENT COMPANY) MAY, AT ITS OPTION, EXCHANGE, AT ANY
TIME AND FROM TIME TO TIME, ANY OR ALL OF ITS MEMBERSHIP UNITS FOR VALIDLY
ISSUED, FULLY PAID AND NON-ASSESSABLE SHARES OF CLASS A COMMON STOCK PURSUANT TO
THE TERMS OF THIS ARTICLE 15 AND THE MANAGEMENT COMPANY CERTIFICATE.  THE NUMBER
OF SHARES OF CLASS A COMMON STOCK OBTAINED FROM THE EXCHANGE OF THE MEMBERSHIP
UNITS SHALL BE DETERMINED BY MULTIPLYING THE NUMBER OF MEMBERSHIP UNITS TO BE
EXCHANGED BY THE MEMBERSHIP UNIT EXCHANGE RATE THEN IN EFFECT.  SUCH RIGHT SHALL
BE EXERCISED BY THE HOLDER OF THE MEMBERSHIP UNITS TO BE EXCHANGED BY
SURRENDERING THE CERTIFICATE REPRESENTING THE MEMBERSHIP UNITS TO BE EXCHANGED
TO THE MANAGEMENT COMPANY, DURING NORMAL BUSINESS HOURS AT THE PRINCIPAL OFFICES
OF THE MANAGEMENT COMPANY, ACCOMPANIED BY A WRITTEN NOTICE FROM THE HOLDER
STATING THAT THE MEMBERSHIP UNITS ARE BEING PRESENTED FOR EXCHANGE.  UPON
EXERCISE OF SUCH EXCHANGE RIGHT, THE MANAGEMENT COMPANY SHALL ISSUE THE
APPROPRIATE NUMBER OF SHARES OF CLASS A COMMON STOCK TO THE HOLDER OF THE
MEMBERSHIP UNITS BEING EXCHANGED AND, SHALL BE NAMED AS THE RECORD HOLDER OF THE
MEMBERSHIP UNIT EXCHANGED ON THE BOOKS OF THE OPERATING COMPANY.  THE
“MEMBERSHIP UNIT EXCHANGE RATE” SHALL BE INITIALLY SET AT ONE (1).  IN THE EVENT
THERE IS ANY STOCK SPLIT, DISTRIBUTION, DIVIDEND, COMBINATION (AS SET FORTH IN
ARTICLES 5.13 AND 5.14 OF THE MANAGEMENT COMPANY CERTIFICATE) OR SIMILAR
TRANSACTION RELATED TO THE CLASS A COMMON STOCK IN WHICH THERE IS NOT AN
IDENTICAL COMBINATION OR SPLIT OR SIMILAR TRANSACTION RELATED TO THE MEMBERSHIP
UNITS, THE MEMBERSHIP UNIT EXCHANGE RATE IN EFFECT IMMEDIATELY AFTER SUCH EVENT
SHALL BE EQUAL TO THE MEMBERSHIP UNIT EXCHANGE RATE IN EFFECT IMMEDIATELY BEFORE
SUCH EVENT MULTIPLIED BY (A) THE NUMBER OF SHARES OF CLASS A COMMON STOCK
OUTSTANDING IMMEDIATELY AFTER SUCH EVENT, AND DIVIDED BY (B) THE NUMBER OF
SHARES OF CLASS A COMMON STOCK OUTSTANDING IMMEDIATELY BEFORE SUCH EVENT.  IN
THE EVENT THERE IS ANY SPLIT, COMBINATION OR OTHER SIMILAR TRANSACTION RELATED
TO THE MEMBERSHIP UNITS IN WHICH THERE IS NOT AN IDENTICAL STOCK SPLIT,
DISTRIBUTION, DIVIDEND, COMBINATION OR SIMILAR TRANSACTION RELATED TO THE
CLASS A COMMON STOCK, THE MEMBERSHIP UNIT EXCHANGE RATE IN EFFECT IMMEDIATELY
AFTER SUCH EVENT SHALL BE EQUAL TO THE MEMBERSHIP UNIT EXCHANGE RATE IN EFFECT
BEFORE SUCH EVENT MULTIPLIED BY (A) THE NUMBER OF MEMBERSHIP UNITS OUTSTANDING
IMMEDIATELY BEFORE SUCH EVENT, AND DIVIDEND BY (B) THE NUMBER OF MEMBERSHIP
UNITS OUTSTANDING IMMEDIATELY AFTER SUCH EVENT. THE MANAGEMENT COMPANY AGREES
THAT UPON ANY SUCH SURRENDER, THE MANAGEMENT COMPANY SHALL ISSUE THE APPROPRIATE
NUMBER OF SHARES OF CLASS A COMMON STOCK TO THE MEMBER.  NO EXCHANGE OF
MEMBERSHIP UNITS SHALL BE EFFECTIVE UNTIL SUCH TIME AS

 

30

--------------------------------------------------------------------------------


 


THE APPROPRIATE NUMBER OF FULLY PAID NON-ASSESSABLE SHARES OF CLASS A COMMON
STOCK SHALL HAVE BEEN DULY ISSUED IN EXCHANGE THEREFOR.


 


15.2.                     PUBLIC OFFERING OF CLASS A COMMON STOCK.  UPON
COMPLETION OF A PUBLIC OFFERING BY THE MANAGEMENT COMPANY AND CONTRIBUTION OF
THE NET PROCEEDS FROM SUCH PUBLIC OFFERING TO THE OPERATING COMPANY, THE
OPERATING COMPANY SHALL ISSUE TO MANAGEMENT COMPANY A NUMBER OF MEMBERSHIP UNITS
DETERMINED BY THE MEMBERSHIP UNIT EXCHANGE RATE BASED ON THE NUMBER OF SHARES OF
CLASS A COMMON STOCK SOLD IN THE PUBLIC OFFERING.


 


15.3.                     ISSUANCE AND CONVERSION OF PREFERRED STOCK.  UPON THE
MANAGEMENT COMPANY’S ISSUANCE OF SHARES OF PREFERRED STOCK THAT ARE CONVERTIBLE
TO SHARES OF CLASS A COMMON STOCK AND CONTRIBUTION OF THE NET PROCEEDS FROM SUCH
ISSUANCE TO THE OPERATING COMPANY, THE OPERATING COMPANY SHALL ISSUE TO THE
MANAGEMENT COMPANY A NUMBER OF MEMBERSHIP UNITS EQUAL TO THE NUMBER OF SHARES OF
PREFERRED STOCK ISSUED DIVIDED BY THE PRODUCT OF (A) THE MEMBERSHIP UNIT
EXCHANGE RATE AND (B) THE NUMBER OF SHARES OF CLASS A COMMON STOCK ONE SHARE OF
PREFERRED STOCK IS THEN CONVERTIBLE INTO.  THE HOLDER OF ANY SHARES OF
CONVERTIBLE PREFERRED STOCK MAY EXERCISE ITS RIGHT TO CONVERT THE SHARES TO
SHARES OF CLASS A COMMON STOCK IN ACCORDANCE WITH THE TERMS OF THE PREFERRED
STOCK.


 


15.4.                     EQUITY PLAN COMPENSATION.  UPON THE MANAGEMENT
COMPANY’S ISSUANCE OF SHARES OF CLASS A COMMON STOCK IN CONNECTION WITH THE
EXERCISE OF CLASS A OPTIONS AND CONTRIBUTION OF THE PROCEEDS FROM THE EXERCISE
OF SUCH CLASS A OPTIONS, THE OPERATING COMPANY SHALL ISSUE TO THE MANAGEMENT
COMPANY A NUMBER OF MEMBERSHIP UNITS DETERMINED BY THE MEMBERSHIP UNIT EXCHANGE
RATE THEN IN EFFECT BASED ON THE NUMBER OF SHARES OF CLASS A COMMON STOCK TO THE
NUMBER OF SHARES OF CLASS A COMMON STOCK ISSUED IN CONNECTION WITH THE EXERCISE
OF SUCH CLASS A OPTIONS.


 


15.5.                     AVAILABILITY OF AUTHORIZED AND UNISSUED CLASS A COMMON
STOCK.  THE MANAGEMENT COMPANY WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE A
SUFFICIENT NUMBER OF AUTHORIZED BUT UNISSUED SHARES OF CLASS A COMMON STOCK TO
PERMIT THE CONVERSION OF THE OUTSTANDING SHARES OF CLASS B COMMON STOCK,
MEMBERSHIP UNITS, AND SHARES OF CONVERTIBLE PREFERRED STOCK AND THE EXERCISE OF
ANY OUTSTANDING CLASS A OPTIONS.  THE MANAGEMENT COMPANY COVENANTS THAT IF ANY
SHARES OF CLASS A COMMON STOCK REQUIRE REGISTRATION WITH OR APPROVAL OF ANY
GOVERNMENTAL AUTHORITY UNDER ANY FOREIGN, FEDERAL OR STATE LAW BEFORE SUCH
SHARES OF CLASS A COMMON STOCK MAY BE ISSUED UPON SUCH CONVERSION OR EXCHANGE,
THE MANAGEMENT COMPANY WILL PROMPTLY CAUSE SUCH SHARES TO BE SO REGISTERED OR
APPROVED, AS THE CASE MAY BE.  THE MANAGEMENT COMPANY WILL USE ITS REASONABLE
BEST EFFORTS TO LIST THE SHARES OF CLASS A COMMON STOCK REQUIRED TO BE DELIVERED
BY THE OPERATING COMPANY UPON SUCH CONVERSION OR EXCHANGE PRIOR TO SUCH DELIVERY
UPON EACH NATIONAL SECURITIES EXCHANGE OR OTHER RECOGNIZED TRADING MARKET UPON
WHICH THE OUTSTANDING CLASS A COMMON STOCK IS LISTED AT THE TIME OF SUCH
DELIVERY.  THE MANAGEMENT COMPANY COVENANTS THAT ALL SHARES OF CLASS A COMMON
STOCK THAT ARE ISSUED, CONVERTED OR EXCHANGED AS PROVIDED IN THIS ARTICLE 15
SHALL, UPON ISSUANCE, BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE.


 


15.6.                     PREEMPTIVE RIGHTS.  EXCEPT FOR ISSUANCES OF MEMBERSHIP
UNITS TO THE MANAGEMENT COMPANY AS EXPRESSLY PROVIDED HEREIN, EACH CLASS B
MEMBER SHALL HAVE THE RIGHT,

 

31

--------------------------------------------------------------------------------


 


IN ACCORDANCE WITH THIS SECTION 15.6, TO PURCHASE FROM THE OPERATING COMPANY A
SUFFICIENT NUMBER OF MEMBERSHIP UNITS TO ENSURE THAT ITS PERCENTAGE OF TOTAL
OUTSTANDING SHARES WILL NOT BE REDUCED IN CONNECTION WITH AN ISSUANCE OF
MEMBERSHIP UNITS IN A PRIVATE SALE OF MEMBERSHIP UNITS OR OTHERWISE.  IN THE
EVENT A CLASS B MEMBER ELECTS TO EXERCISE ITS RIGHTS UNDER THIS SECTION 15.6,
THE PURCHASE PRICE PER SHARE OF MEMBERSHIP UNITS SHALL BE EQUAL TO THE FAIR
MARKET VALUE OF THE CONSIDERATION PAID FOR THE MEMBERSHIP UNITS ISSUED TO THE
OTHER PARTY(IES).


 


ARTICLE 16
ADDITIONAL AGREEMENTS


 


16.1.                     MAINTENANCE OF PARENT ENTITY AS A PARTY.  EACH INITIAL
MEMBER COVENANTS AND AGREES THAT THE PARENT ENTITY OF SUCH INITIAL MEMBER SHALL
EXECUTE A COUNTERPART OF THIS AGREEMENT AND SHALL GUARANTEE ALL OBLIGATIONS OF
SUCH INITIAL MEMBER HEREUNDER. THIS SECTION SHALL SIMILARLY APPLY TO ANY
SUBSEQUENT PARENT ENTITY.


 


16.2.                     CERTIFICATES.  MEMBERSHIP UNITS SHALL BE REPRESENTED
BY A CERTIFICATE OR CERTIFICATES, SETTING FORTH UPON THE FACE THEREOF THAT THE
OPERATING COMPANY IS A LIMITED LIABILITY COMPANY FORMED UNDER THE LAWS OF THE
STATE OF DELAWARE, THE NAME OF THE PERSON TO WHICH IT IS ISSUED AND THE NUMBER
OF MEMBERSHIP UNITS WHICH SUCH CERTIFICATE REPRESENTS.  SUCH CERTIFICATES SHALL
BE ENTERED IN THE BOOKS OF THE OPERATING COMPANY AS THEY ARE ISSUED, AND SHALL
BE SIGNED BY THE CEO OF THE OPERATING COMPANY.  UPON ANY TRANSFER OF MEMBERSHIP
UNITS PERMITTED UNDER THIS AGREEMENT (OTHER THAN A PLEDGE PERMITTED UNDER
SECTION 4.1.2, THE TRANSFERRING MEMBER SHALL REQUEST THE OPERATING COMPANY TO
(I) ISSUE TO THE TRANSFEREE A CERTIFICATE REPRESENTING THE NUMBER OF MEMBERSHIP
UNITS SO TRANSFERRED AND (II) SURRENDER TO THE OPERATING COMPANY THE EXISTING
CERTIFICATE AND THE OPERATING COMPANY SHALL ISSUE TO THE TRANSFERRING MEMBER
CERTIFICATES REPRESENTING THE REMAINING MEMBERSHIP UNITS, IF ANY, HELD BY SUCH
TRANSFERRING MEMBER AFTER TAKING INTO ACCOUNT SUCH TRANSFER.  ALL CERTIFICATES
REPRESENTING MEMBERSHIP UNITS (UNLESS REGISTERED UNDER THE SECURITIES ACT),
SHALL BEAR THE FOLLOWING LEGEND:


 

THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY SECURITIES REGULATORY AUTHORITY OF ANY STATE, AND MAY NOT BE
OFFERED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED, EXCEPT
IN A TRANSACTION WHICH IS REGISTERED UNDER, EXEMPT FROM, OR OTHERWISE IN
COMPLIANCE WITH THE FEDERAL AND STATE SECURITIES LAWS, AS TO WHICH THE COMPANY
HAS RECEIVED SUCH ASSURANCES AS THE COMPANY MAY REQUEST, WHICH MAY INCLUDE, A
SATISFACTORY OPINION OF COUNSEL.

 

ANY SALE, ASSIGNMENT, TRANSFER, PLEDGE OR OTHER DISPOSITION OF THE LIMITED
LIABILITY COMPANY INTERESTS REPRESENTED BY THIS CERTIFICATE IS RESTRICTED BY,
AND SUBJECT TO, THE TERMS AND PROVISIONS OF A STOCKHOLDERS’ AGREEMENT BETWEEN
SK-EARTHLINK MANAGEMENT CORP. AND

 

32

--------------------------------------------------------------------------------


 

THE STOCKHOLDERS SET FORTH THEREIN AND A LIMITED LIABILITY COMPANY AGREEMENT
BETWEEN SK-EARTHLINK LLC AND THE MEMBERS NAMED THEREIN, EACH DATED THE [        
DAY OF           , 2005].   A COPY OF THE STOCKHOLDERS’ AGREEMENT AND THE
LIMITED LIABILITY COMPANY AGREEMENT IS ON FILE WITH THE SECRETARY OF THE
COMPANY.  BY ACCEPTANCE OF THIS CERTIFICATE, THE HOLDER HEREOF AGREES TO BECOME
BOUND BY THE STOCKHOLDERS’ AGREEMENT AND LIMITED LIABILITY COMPANY AGREEMENT.

 


16.3.                     SECURITY.  EACH MEMBERSHIP INTEREST SHALL CONSTITUTE A
“SECURITY” WITHIN THE MEANING OF (A) ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE
(INCLUDING SECTION 8-L02(A)(15) THEREOF) AS IN EFFECT FROM TIME TO TIME IN THE
STATES OF DELAWARE AND NEW YORK AND (B) THE UNIFORM COMMERCIAL CODE OF ANY OTHER
APPLICABLE JURISDICTION THAT NOW OR HEREAFTER SUBSTANTIALLY INCLUDES THE 1994
REVISIONS TO ARTICLE 8 THEREOF AS ADOPTED BY THE AMERICAN LAW INSTITUTE AND THE
NATIONAL CONFERENCE OF COMMISSIONERS ON UNIFORM STATE LAWS AND APPROVED BY THE
AMERICAN BAR ASSOCIATION ON FEBRUARY 14, 1995.


 


16.4.                     LOST OR DESTROYED CERTIFICATES.  THE OPERATING COMPANY
MAY ISSUE A NEW CERTIFICATE FOR MEMBERSHIP UNITS IN PLACE OF ANY CERTIFICATE OR
CERTIFICATES THERETOFORE ISSUED BY IT, ALLEGED TO HAVE BEEN LOST OR DESTROYED,
UPON THE MAKING OF AN AFFIDAVIT OF THAT FACT, AND PROVIDING AN INDEMNITY IN FORM
AND SUBJECT REASONABLY SATISFACTORY TO THE MANAGEMENT COMPANY BY THE PERSON
CLAIMING THE CERTIFICATE TO BE LOST OR DESTROYED.


 


16.5.                     MOST FAVORED COMPANY.  EACH OF SKTI AND EARTHLINK
SHALL USE ITS REASONABLE BEST EFFORTS TO MAKE AVAILABLE TO THE OPERATING COMPANY
AND ITS SUBSIDIARIES THE BENEFITS OF ITS AGREEMENTS WITH VENDORS ON TERMS NO
LESS FAVORABLE THAN THOSE GENERALLY AVAILABLE TO IT OR ITS AFFILIATES.


 


16.6.                     MOST FAVORED PRICING.  EACH OF SKTI AND EARTHLINK
SHALL OFFER ITS PRODUCTS AND SERVICES TO THE OPERATING COMPANY ON MOST FAVORED
CUSTOMER PRICING TERMS FOR SUBSTANTIALLY SIMILAR VOLUMES OF SUBSTANTIALLY
SIMILAR PRODUCTS AND SERVICES.  IF THE OPERATING COMPANY AGREES TO SUCH PRICING,
THE OPERATING COMPANY AND EARTHLINK OR SKT, AS APPLICABLE, SHALL ENTER INTO
COMMERCIALLY REASONABLE AGREEMENTS CONTAINING SUCH PRICING AND OTHER
COMMERCIALLY STANDARD TERMS.


 


16.7.                     CHANGE OF CONTROL.  IF THERE IS A CHANGE OF CONTROL,
THE OPERATING COMPANY HAS NO OBLIGATION TO MAKE A DISPOSITION OF ANY OF ITS
PROPERTIES OR TO TAKE ANY OTHER ACTION TO ELIMINATE ANY RESULTING PRODUCT OR
SERVICE OVERLAPS WITH SKTI OR EARTHLINK, AS THE CASE MAY BE, OR REGULATORY
CONFLICTS.


 


16.8.                     STANDSTILL.  NO CLASS B MEMBER SHALL, AND EACH CLASS B
MEMBER SHALL CAUSE ITS SUBSIDIARIES TO NOT, TAKE ANY OF THE FOLLOWING ACTIONS
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER CLASS B MEMBERS, OR THE BOARD OF
DIRECTORS OF THE MANAGEMENT COMPANY, AS APPROPRIATE:

 

33

--------------------------------------------------------------------------------


 

(A)                                  ACQUIRE OR SEEK TO ACQUIRE BENEFICIAL
OWNERSHIP OF ANY SECURITIES, INCLUDING RIGHTS OR OPTIONS, OF ANOTHER CLASS B
MEMBER OR THE OPERATING COMPANY (OTHER THAN, WITH RESPECT TO THE OPERATING
COMPANY, AS PERMITTED BY THIS AGREEMENT, THE MANAGEMENT COMPANY CERTIFICATE OR
ANY OTHER ANCILLARY AGREEMENT);

 

(B)                                 PROPOSE TO ENTER INTO ANY MERGER, PURCHASE
OF SUBSTANTIALLY ALL THE ASSETS OR ANY OTHER BUSINESS COMBINATION INVOLVING
ANOTHER CLASS B MEMBER;

 

(C)                                  PARTICIPATE IN ANY SOLICITATION OF PROXIES
TO VOTE, OR SEEK TO ADVISE ANY PERSON WITH RESPECT TO THE VOTING OF, ANY
SECURITIES OF ANOTHER CLASS B MEMBER; PROPOSE ANY STOCKHOLDER PROPOSALS FOR
SUBMISSION TO A VOTE OF STOCKHOLDERS OF ANOTHER CLASS B MEMBER, OR PROPOSE ANY
PERSON FOR ELECTION TO, OR THE REMOVAL OF ANY MEMBER FROM, THE BOARD OF
DIRECTORS OF ANOTHER CLASS B MEMBER; OR IN ANY WAY SEEK TO INFLUENCE THE
MANAGEMENT OR POLICIES OF ANOTHER CLASS B MEMBER; OR

 

(D)                                 ENTER INTO ANY DISCUSSIONS OR UNDERSTANDINGS
WITH ANY THIRD PARTY WHICH WOULD RESULT IN A VIOLATION OF THE FOREGOING.

 

THE FOREGOING OBLIGATIONS OF THE CLASS B MEMBERS SHALL TERMINATE UPON ONE (1)
YEAR AFTER:  (A) THE DISSOLUTION OF THE OPERATING COMPANY; OR (B) THE TRANSFER
OR CONVERSION BY EITHER CLASS B MEMBER OF THE CLASS B COMMON STOCK OF THE
MANAGEMENT COMPANY BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY THE MEMBER OR
ITS SUBSIDIARIES.

 


16.9.                     NON-HIRE AND NON-SOLICITATION OF EMPLOYEES.  A CLASS B
MEMBER SHALL NOT HIRE OR ATTEMPT TO HIRE ANY OPERATING COMPANY EMPLOYEE OR ANY
“LOANED” EMPLOYEE WORKING FOR THE OPERATING COMPANY WHILE IT OR A SUBSIDIARY
OWNS A SHARE OF CLASS B COMMON STOCK AND FOR A PERIOD OF ONE (1) YEAR
THEREAFTER; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE DEEMED TO PROHIBIT A
CLASS B MEMBER FROM CONDUCTING SOLICITATIONS OF THE GENERAL PUBLIC FOR
EMPLOYMENT BY SUCH CLASS B MEMBER.


 


16.10.              MEMBERS’ EXPENSES.  EACH PARTY SHALL PAY FOR THE EXPENSES
INCURRED IN CONNECTION WITH ITS DIRECTORS AND EMPLOYEES ATTENDING MEETINGS.  THE
MANAGEMENT COMPANY SHALL DEVELOP A PLAN FOR COMPENSATING OUTSIDE DIRECTORS.


 


16.11.              INSURANCE.  THE OPERATING COMPANY SHALL PURCHASE AND
MAINTAIN INSURANCE COVERAGE ADEQUATE TO COVER RISKS OF SUCH TYPES AND IN SUCH
AMOUNTS AS ARE CUSTOMARY FOR COMPANIES OF SIMILAR SIZE ENGAGED IN SIMILAR LINES
OF BUSINESS, INCLUDING, WITHOUT LIMITATION, LIABILITY INSURANCE FOR THE BENEFIT
OF ITS EMPLOYEES AND OFFICERS WITH RESPECT TO CLAIMS AGAINST SUCH EMPLOYEES AND
OFFICERS IN THEIR CAPACITY AS EMPLOYEES AND OFFICERS IN SUCH AMOUNTS AS THE
MANAGEMENT COMPANY SHALL DETERMINE ARE ADEQUATE.


 


16.12.              FREEDOM OF ACTION.  NO MEMBER SHALL BE LIABLE FOR BREACH OF
ANY FIDUCIARY DUTY TO THE OPERATING COMPANY.  IN THE EVENT THAT A MEMBER
ACQUIRES KNOWLEDGE OF A POTENTIAL

 

34

--------------------------------------------------------------------------------


 


TRANSACTION, AGREEMENT, ARRANGEMENT OR OTHER MATTER WHICH MAY BE A CORPORATE
OPPORTUNITY FOR BOTH SUCH MEMBER AND THE OPERATING COMPANY, SUCH MEMBER SHALL
NOT HAVE ANY DUTY TO COMMUNICATE OR OFFER SUCH CORPORATE OPPORTUNITY TO THE
OPERATING COMPANY AND SUCH MEMBER SHALL NOT BE LIABLE TO THE OPERATING COMPANY
FOR BREACH OF ANY FIDUCIARY OR OTHER DUTY BY REASON OF THE FACT THAT SUCH MEMBER
PURSUES OR ACQUIRES SUCH CORPORATE OPPORTUNITY FOR ITSELF, DIRECTS SUCH
CORPORATE OPPORTUNITY TO ANOTHER PERSON OR ENTITY OR DOES NOT COMMUNICATE SUCH
CORPORATE OPPORTUNITY TO THE OPERATING COMPANY.  THE MEMBERS ACKNOWLEDGE AND
AGREE THAT THE TERMS OF THIS SECTION 16.12 SHALL IN NO WAY RESTRICT OR EXPAND
THAT RIGHTS AND OBLIGATIONS OF THE MEMBERS SET FORTH IN ARTICLE 5.


 


16.13.              INDEMNIFICATION.  THE OPERATING COMPANY SHALL, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW AS IT PRESENTLY EXISTS OR MAY
HEREAFTER BE AMENDED, INDEMNIFY ANY PERSON WHO IS A PARTY, OR IS THREATENED TO
BE MADE A PARTY, TO ANY LITIGATION BY REASON OF THE FACT THAT SUCH PERSON IS OR
WAS A MEMBER, AN OFFICER OF THE OPERATING COMPANY OR OF A MEMBER, OR A MEMBER OF
THE BOARD OF DIRECTORS OF A MEMBER OR IS OR WAS A MEMBER, A MEMBER OF THE BOARD
OF DIRECTORS OR AN OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF ANOTHER PERSON AT THE
REQUEST OF THE OPERATING COMPANY, FOR ANY LOSSES SUFFERED OR INCURRED IN
CONNECTION WITH SUCH LITIGATION, UNLESS SUCH PERSON ACTED FRAUDULENTLY OR WITH
WILLFUL MISCONDUCT.  NO AMENDMENT OF THIS SECTION 16.13 SHALL AFFECT THE RIGHTS
OF THE PARTIES INDEMNIFIED HEREUNDER WHICH EXIST AS OF THE DATE OF SUCH
AMENDMENT.


 


ARTICLE 17
DISPUTE RESOLUTION


 


17.1.                     DISPUTE RESOLUTION.  ANY DISPUTE ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE RESOLVED IN ACCORDANCE WITH THE PROCEDURES
SPECIFIED IN THIS SECTION 17.1, WHICH SHALL BE THE SOLE AND EXCLUSIVE PROCEDURE
FOR THE RESOLUTION OF ANY SUCH DISPUTE.


 


17.1.1              NEGOTIATION BETWEEN EXECUTIVES.  THE MEMBERS SHALL ATTEMPT
IN GOOD FAITH TO RESOLVE ANY DISPUTE ARISING OUT OF OR RELATING TO THIS
AGREEMENT PROMPTLY BY DIRECT NEGOTIATION BETWEEN EXECUTIVES WHO HAVE AUTHORITY
TO SETTLE THE CONTROVERSY AND WHO ARE AT A HIGHER LEVEL OF MANAGEMENT THAN THE
PERSONS WITH DIRECT RESPONSIBILITY FOR ADMINISTRATION OF THIS AGREEMENT, UNLESS
THERE IS NO EXECUTIVE OF A HIGHER LEVEL.  ANY PARTY MAY GIVE THE OTHER PARTY
WRITTEN NOTICE OF ANY DISPUTE NOT RESOLVED IN THE NORMAL COURSE OF BUSINESS. 
WITHIN FIFTEEN (15) DAYS AFTER DELIVERY OF THE NOTICE, THE RECEIVING PARTY SHALL
SUBMIT TO THE OTHER A WRITTEN RESPONSE.  THE NOTICE AND THE RESPONSE SHALL
INCLUDE:  (A) A STATEMENT OF EACH PARTY’S POSITION AND A SUMMARY OF ARGUMENTS
SUPPORTING THAT POSITION; AND, (B) THE NAME AND TITLE OF THE EXECUTIVE WHO WILL
REPRESENT THAT PARTY AND OF ANY OTHER PERSON WHO WILL ACCOMPANY THE EXECUTIVE. 
WITHIN THIRTY (30) DAYS AFTER DELIVERY OF THE DISPUTING PARTY’S NOTICE, THE
EXECUTIVES OF EACH MEMBER SHALL MEET AT A MUTUALLY ACCEPTABLE TIME AND PLACE,
AND THEREAFTER AS OFTEN AS THEY REASONABLY DEEM NECESSARY, TO ATTEMPT TO RESOLVE
THE DISPUTE.  ALL REASONABLE REQUESTS FOR INFORMATION MADE BY ONE PARTY TO THE
OTHER WILL BE HONORED.  ALL NEGOTIATIONS PURSUANT TO THIS CLAUSE ARE
CONFIDENTIAL AND SHALL BE TREATED AS COMPROMISE AND SETTLEMENT NEGOTIATIONS FOR
PURPOSES OF APPLICABLE RULES OF EVIDENCE.

 

35

--------------------------------------------------------------------------------


 


17.1.2              MEDIATION WITH MUTUALLY AGREED-UPON NEUTRAL.  IF THE DISPUTE
HAS NOT BEEN RESOLVED BY NEGOTIATION WITHIN FORTY-FIVE (45) DAYS OF THE
DISPUTING PARTY’S NOTICE, OR IF THE MEMBERS FAIL TO MEET WITHIN TWENTY (20)
DAYS, THE MEMBERS SHALL SUBMIT THE DISPUTE TO NON-BINDING MEDIATION UNDER THE
THEN-CURRENT CPR INSTITUTE FOR DISPUTE RESOLUTION’S (“CPR”) MODEL MEDIATION
PROCEDURE FOR BUSINESS DISPUTES, AND ENDEAVOR (BUT NOT BE OBLIGATED) TO SETTLE
THE DISPUTE IN SUCH MEDIATION.  CPR’S ADDRESS AT THE TIME OF THIS AGREEMENT IS
366 MADISON AVENUE, 14TH FLOOR, NEW YORK, NEW YORK 10017 (212-949-6490) AND ITS
WEBSITE IS “WWW.CPRADR.ORG.”  THE MEMBERS AGREE TO USE THEIR REASONABLE BEST
EFFORTS AND GOOD FAITH TO AGREE MUTUALLY ON A MEDIATOR, TO BE SELECTED FROM THE
CPR TECHNOLOGY PANEL OF NEUTRALS.  IF THE MEMBERS FAIL TO SELECT A MUTUALLY
ACCEPTABLE MEDIATOR WITHIN THIRTY (30) DAYS AFTER EITHER PARTY’S NOTICE TO THE
OTHER PARTY THAT THEY REQUEST NON-BINDING MEDIATION PURSUANT TO THIS SUBSECTION,
CPR WILL APPOINT A MEDIATOR FROM THE TECHNOLOGY PANEL.


 


17.1.3              ARBITRATION.  ALL DISPUTES ARISING OUT OF OR RELATING TO
THIS AGREEMENT NOT RESOLVED PURSUANT TO NON-BINDING MEDIATION WITHIN THIRTY (30)
DAYS OR AS THIS TIME PERIOD MAY BE EXTENDED BY WRITTEN AGREEMENT OF THE MEMBERS
SHALL BE SETTLED FINALLY IN AN ARBITRATION CONDUCTED UNDER THE RULES OF
ARBITRATION OF THE INTERNATIONAL CHAMBER OF COMMERCE (“ICC”) AND AS PROVIDED IN
THIS SECTION 17.1.3.


 

(A)                                  THE ARBITRATION PROCEEDINGS SHALL BE
CONDUCTED IN NEW YORK, NEW YORK, U.S.A.

 

(B)                                 THE ARBITRATION PROCEEDINGS SHALL BE
GOVERNED BY THE LAWS OF NEW YORK.

 

(C)                                  THE LANGUAGE OF THE ARBITRATION PROCEEDINGS
SHALL BE ENGLISH.

 

(D)                                 THE ARBITRAL TRIBUNAL SHALL CONSIST OF THREE
(3) ARBITRATORS, ONE (1) OF WHICH SHALL BE SELECTED BY SKTI AND ONE (1) OF WHICH
SHALL BE SELECTED BY EARTHLINK.  THE THIRD ARBITRATOR SHALL BE SELECTED BY THE
TWO (2) ARBITRATORS APPOINTED BY SKTI AND EARTHLINK.

 

(E)                                  THE INTERNATIONAL BAR ASSOCIATION’S RULES
ON THE TAKING OF EVIDENCE IN INTERNATIONAL COMMERCIAL ARBITRATION SHALL APPLY
TOGETHER WITH THE ICC RULES GOVERNING ANY SUBMISSION TO ARBITRATION INCORPORATED
IN THIS AGREEMENT.

 

(F)                                    EVERY AWARD SHALL BE BINDING ON THE
MEMBERS.  BY SUBMITTING THE DISPUTE TO ARBITRATION UNDER THE ICC RULES, THE
MEMBERS UNDERTAKE TO CARRY OUT ANY AWARD WITHOUT DELAY AND SHALL BE DEEMED TO
HAVE WAIVED THEIR RIGHT TO ANY FORM OF RECOURSE INSOFAR AS SUCH WAIVER CAN
VALIDLY BE MADE.

 

(G)                                 THIS AGREEMENT TO ARBITRATE SHALL BE BINDING
ON THE MEMBERS AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND AFFILIATES.

 

36

--------------------------------------------------------------------------------


 

(H)                                 THE PREVAILING PARTY IN ANY ARBITRATION
PROCEEDING CONDUCTED PURSUANT TO THIS AGREEMENT MAY RECOVER ITS REASONABLE FEES
BOTH FOR LEGAL REPRESENTATION AND RELATED COSTS IN ANY ACTION TO ENFORCE THIS
AGREEMENT IN ANY JUDICIAL OR ARBITRATION PROCEEDING.

 

(I)                                     THE MEMBERS WAIVE ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES AND AGREE THAT PUNITIVE OR EXEMPLARY DAMAGES ARE
NOT WITHIN THE CONTEMPLATION OF THIS AGREEMENT.  NO ARBITRAL TRIBUNAL MAY ORDER
AN AWARD CONSISTING IN WHOLE OR IN PART OF PUNITIVE OR EXEMPLARY DAMAGES.

 


17.1.4              TOLLING OF STATUTES OF LIMITATION.  ALL APPLICABLE STATUTES
OF LIMITATION AND DEFENSES BASED ON THE PASSAGE OF TIME SHALL BE TOLLED WHILE
THE PROCEDURES SPECIFIED IN SECTION 17.1.2 AND SECTION 17.1.3 ARE PENDING.  THE
MEMBERS WILL TAKE SUCH ACTION, IF ANY, REQUIRED TO EFFECTUATE SUCH TOLLING.


 


17.2.                     RIGHT TO INJUNCTIVE RELIEF BEFORE APPOINTMENT OF
ARBITRATORS.  WITH RESPECT TO ANY VIOLATIONS OF THIS AGREEMENT WHICH WOULD CAUSE
OR MIGHT CAUSE IRREPARABLE INJURY TO ANY ONE OF THE PARTIES TO THIS AGREEMENT,
ANY PARTY MAY, IN ADDITION TO ANY OTHER RIGHTS UNDER THIS AGREEMENT AND
NOTWITHSTANDING THE DISPUTE RESOLUTION PROCEDURES INCLUDING, PARTICULARLY, THE
ARBITRATION AGREEMENT CONTAINED IN THIS SECTION 17.2, SEEK SPECIFIC PERFORMANCE
OF THIS AGREEMENT AND INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION
AGAINST ANY ONGOING VIOLATION OF THIS AGREEMENT.  PRIOR TO THE APPOINTMENT OF
THE ARBITRATORS PURSUANT TO THE ARBITRATION AGREEMENT, ANY PARTY HERETO MAY SEEK
PROVISIONAL OR INTERIM MEASURES FROM ANY COURT OF COMPETENT JURISDICTION.  AFTER
THE APPOINTMENT OF THE ARBITRATORS, THE ARBITRATORS SHALL HAVE EXCLUSIVE POWER
TO CONSIDER AND GRANT REQUESTS FOR PROVISIONAL OR INTERIM MEASURES.


 


ARTICLE 18
MISCELLANEOUS


 


18.1.                     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE MEMBERS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
AND SUBJECT TO THE LAWS OF THE STATE OF DELAWARE.


 


18.2.                     NOTICES.  ALL NOTICES, REQUESTS, CLAIMS, DEMANDS AND
OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN (I)
ON THE FIRST CALENDAR DAY FOLLOWING THE DATE OF DELIVERY IN PERSON OR BY
TELECOPY (IN EACH CASE WITH TELEPHONIC CONFIRMATION OF RECEIPT BY THE
ADDRESSEE), (II) ON THE FIRST CALENDAR DAY FOLLOWING TIMELY DEPOSIT WITH AN
OVERNIGHT COURIER SERVICE, IF SENT BY OVERNIGHT COURIER SPECIFYING NEXT DAY
DELIVERY OR (III) ON THE FIRST CALENDAR DAY THAT IS AT LEAST FIVE (5) DAYS
FOLLOWING DEPOSIT IN THE MAILS, IF SENT BY FIRST CLASS MAIL, TO THE PARTIES AT
THE FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL BE
SPECIFIED BY LIKE NOTICE):

 

37

--------------------------------------------------------------------------------


 

If to SKTI:

 

SK Telecom International, Inc.

The Concourse IV

1735 Technology Drive

8th Floor

San Jose, CA 95110

Attention:  Brian Kim, President

Facsimile:  (408) 975-9222

 

with a copy to:

 

SK Telecom Co., Ltd.

11, Euljiro2-ga, Jung-gu

Seoul, 100-999, Korea

Attention:  Mr. Seung – Kook Synn

Facsimile:  (822) 6100-7966

 

with a copy to:

 

Paul Hastings Janofsky & Walker LLP

21-22/F Bank of China Tower

1 Garden Road

Bank of China

Hong Kong

Attention:  Jong Han Kim

Facsimile:  (852) 2524-2131

 

If to EarthLink:

 

EarthLink, Inc.

1375 Peachtree Street, N.E.

Atlanta, Georgia  30309

Attention:  Chief Executive Officer

Facsimile:  (404) 892-7616

Copy to:  General Counsel

 

38

--------------------------------------------------------------------------------


 

with a copy to:

 

Hunton & Williams LLP

600 Peachtree Street, N.E., Suite 4100

Atlanta, Georgia 30308

Attention: Tinley W. Anderson, III

Facsimile: (404) 602-9050

 

If to the Operating Company:

 

SK-EarthLink LLC

1375 Peachtree Street, N.E.

Atlanta, Georgia  30309

Attention:  CEO

Facsimile:                                       

 

with a copy to:

 

SK-EarthLink Management Corp.

1375 Peachtree Street, N.E.

Atlanta, Georgia  30309

Attention:  Legal Department

Facsimile:                                  

 


18.3.                     COMPLIANCE WITH APPLICABLE LAWS.  THE OPERATING
COMPANY SHALL PROVIDE EACH CLASS B MEMBER WITH ACCESS TO ALL OF THE BOOKS,
RECORDS AND OTHER INFORMATION OF THE OPERATING COMPANY NECESSARY TO PERMIT EACH
SUCH CLASS B MEMBER TO SATISFY ITS COMPLIANCE OBLIGATIONS UNDER THE
SARBANES-OXLEY ACT OF 2002 AND UNDER ALL OTHER APPLICABLE STATE, FEDERAL AND
FOREIGN LAWS.


 


18.4.                     SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT SHALL
BE DEEMED SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER PROVISIONS HEREOF. 
IF ANY PROVISION OF THIS AGREEMENT, OR THE APPLICATION THEREOF TO ANY PERSON OR
ANY CIRCUMSTANCE, IS INVALID OR UNENFORCEABLE, (I) A SUITABLE AND EQUITABLE
PROVISION SHALL BE SUBSTITUTED THEREFOR IN ORDER TO CARRY OUT, SO FAR AS MAY BE
VALID AND ENFORCEABLE, THE INTENT AND PURPOSE OF SUCH INVALID OR UNENFORCEABLE
PROVISION AND (II) THE REMAINDER OF THIS AGREEMENT AND THE APPLICATION OF SUCH
PROVISION TO OTHER PERSONS OR CIRCUMSTANCES SHALL NOT BE AFFECTED BY SUCH
INVALIDITY OR UNENFORCEABILITY, NOR SHALL SUCH INVALIDITY OR UNENFORCEABILITY
AFFECT THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION, OR THE APPLICATION
THEREOF, IN ANY OTHER JURISDICTION.


 


18.5.                     COUNTERPARTS.  FOR THE CONVENIENCE OF THE PARTIES
HERETO, THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH SHALL TOGETHER
CONSTITUTE THE SAME AGREEMENT.

 

39

--------------------------------------------------------------------------------


 


18.6.                     HEADINGS.  ALL SECTION HEADINGS ARE FOR CONVENIENCE OF
REFERENCE ONLY AND ARE NOT PART OF THIS AGREEMENT, AND NO CONSTRUCTION OR
REFERENCE SHALL BE DERIVED THEREFROM.


 


18.7.                     SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE MEMBERS AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS AND SHALL NOT BE ASSIGNABLE EXCEPT TO THE
EXTENT EXPRESSLY PERMITTED HEREBY AND ANY PURPORTED ASSIGNMENT OF THIS AGREEMENT
OR OF ANY MEMBERSHIP UNITS IN VIOLATION OF THIS AGREEMENT SHALL BE NULL AND VOID
AND OF NO FORCE OR EFFECT.  THE RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
SHALL BE ASSIGNED BY A MEMBER TO A TRANSFEREE IN CONNECTION WITH THE TRANSFER TO
SUCH TRANSFEREE PURSUANT TO SECTION 4.


 


18.8.                     ENTIRE AGREEMENT; AMENDMENT; WAIVER.  THIS AGREEMENT
(INCLUDING ANY EXHIBITS AND SCHEDULES HERETO) AND THE ANCILLARY AGREEMENTS
(INCLUDING ANY EXHIBITS AND SCHEDULES THERETO), SUPERSEDE ALL PRIOR AGREEMENTS,
WRITTEN OR ORAL, AMONG THE MEMBERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND CONTAIN THE ENTIRE AGREEMENT AMONG THE MEMBERS WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF.  THIS AGREEMENT MAY NOT BE AMENDED,
SUPPLEMENTED OR MODIFIED, AND NO PROVISIONS HEREOF MAY BE MODIFIED OR WAIVED,
EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE MANAGEMENT COMPANY AND EACH
MEMBER OWNING MORE THAN TEN PERCENT (10%) OF THE TOTAL OUTSTANDING SHARES.  NO
WAIVER OF ANY PROVISIONS HEREOF BY ANY MEMBER SHALL BE DEEMED A WAIVER OF ANY
OTHER PROVISIONS HEREOF BY ANY SUCH MEMBER, NOR SHALL ANY SUCH WAIVER BE DEEMED
A CONTINUING WAIVER OF ANY PROVISION HEREOF BY SUCH MEMBER.


 


18.9.                     NO RELIEF OF LIABILITIES.  NO TRANSFER BY A MEMBER OF
BENEFICIAL OWNERSHIP OF ANY JV SECURITIES SHALL RELIEVE SUCH MEMBER OF ANY
LIABILITIES OR OBLIGATIONS TO THE OPERATING COMPANY OR THE OTHER MEMBER, THAT
AROSE OR ACCRUED PRIOR TO THE DATE OF SUCH TRANSFER.


 


18.10.              FURTHER ASSURANCES.  THE PARTIES HERETO SHALL AT ANY TIME,
AND FROM TIME TO TIME EXECUTE AND DELIVER SUCH ADDITIONAL INSTRUMENTS AND OTHER
DOCUMENTS AND SHALL AT ANY TIME, AND FROM TIME TO TIME TAKE SUCH FURTHER ACTIONS
AS MAY BE NECESSARY OR APPROPRIATE TO EFFECTUATE, CARRY OUT AND COMPLY WITH ALL
OF THE TERMS OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


18.11.              THIRD PARTY BENEFICIARIES.  NOTHING IN THIS AGREEMENT,
EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY THIRD PARTY ANY RIGHTS OR
REMEDIES OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT AND THE
MANAGEMENT COMPANY SHALL HAVE NO DUTY OR OBLIGATION TO ANY CREDITOR OF THE
OPERATING COMPANY TO REQUEST AND THE MEMBERS SHALL HAVE NO OBLIGATION TO ANY
CREDITOR TO MAKE SCHEDULED OR ADDITIONAL CONTRIBUTIONS TO THE CAPITAL OF THE
OPERATING COMPANY.


 

[Signature page to follow]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Initial Members have executed this Agreement as of the
date first above written.

 

 

EARTHLINK, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SK TELECOM INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SK-EARTHLINK MANAGEMENT CORP.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

41

--------------------------------------------------------------------------------


 

Schedule 9.1.1

 

Member

 

Percentage
Interest

 

Initial Capital
Contributions

 

Non-Cash
Contributions

 

Membership
Units

 

 

 

 

 

 

 

 

 

 

 

SKTI

 

49.9999998

%

$

220,000,000.00

 

$

0

 

50,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Net

 

 

 

EarthLink

 

49.9999998

%

$

180,000,000.00

 

$

40,000,000.00

 

50,000,000

 

 

 

 

 

 

 

 

 

 

 

Management Company

 

0.0000004

%

$

[                     

]

$

0

 

2

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

100.00

%

 

 

 

 

100,000,002

 

 

--------------------------------------------------------------------------------